                                                                                              Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 1 of 277




                                                                                    1 Brian K. Morris (SBN 281409)
                                                                                      BMorris@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                      101 Second Street
                                                                                    3
                                                                                      Suite 1800
                                                                                    4 San Francisco, CA 94105-3659
                                                                                      Telephone: 469.680.4200
                                                                                    5 Facsimile: 469.680.4299

                                                                                    6 Paulo B. McKeeby (Admitted Pro Hac Vice)

                                                                                    7 PMcKeeby@reedsmith.com
                                                                                      Michael A. Correll (Admitted Pro Hac Vice)
                                                                                    8 MCorrell@reedsmith.com
                                                                                      REED SMITH LLP
                                                                                    9 2501 N. Harwood St, Suite 1700
                                                                                      Dallas, TX 75201
                                                                                   10 Telephone: 469.680.4200

                                                                                   11 Facsimile: 469.680.4299
                 A limited liability partnership formed in the State of Delaware




                                                                                   12 ATTORNEYS FOR DEFENDANT
REED SMITH LLP




                                                                                   13                             UNITED STATES DISTRICT COURT
                                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                   14

                                                                                   15
                                                                                        AARON KUDATSKY, Individually and on        )   Case No.:     3:19-CV-07647
                                                                                   16   behalf of all others similarly situated,   )
                                                                                                                                   )   TYLER TECHNOLOGIES’ OPPOSITION
                                                                                   17                                Plaintiffs    )   TO PLAINTIFF’S MOTION FOR CLASS
                                                                                                                                   )   CERTIFICATION PURSUANT TO FED. R.
                                                                                   18   vs.                                        )   CIV. P. 23
                                                                                                                                   )
                                                                                   19
                                                                                        TYLER TECHNOLOGIES,                        )
                                                                                   20                                              )
                                                                                                                     Defendant.    )
                                                                                   21                                              )
                                                                                                                                       Action Filed: November 20, 2019
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                                                         US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                               Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 2 of 277




                                                                                    1                                                        TABLE OF CONTENTS
                                                                                                                                                                                                                                        Page
                                                                                    2
                                                                                        I.       INTRODUCTION .................................................................................................................... 1
                                                                                    3
                                                                                        II.      BACKGROUND ...................................................................................................................... 1
                                                                                    4            A.        Tyler’s Product and Organization. ................................................................................ 2
                                                                                    5            B.        Implementation Services and The Tyler Professionals Who Deliver
                                                                                                           Them. ............................................................................................................................ 2
                                                                                    6
                                                                                                 C.        Tyler’s ERP Implementations in California. ................................................................ 7
                                                                                    7            D.        Procedural History and Plaintiff’s 7.5 Percent California-Related Opt-In
                                                                                    8                      Rate. ............................................................................................................................ 11
                                                                                        III.     OVERVIEW OF THE ADMINISTRATIVE EXEMPTION ................................................. 11
                                                                                    9
                                                                                        IV.      PLAINTIFF CANNOT SATISFY RULE 23 ......................................................................... 12
                                                                                   10
                                                                                                 A.        Plaintiff Has Not Identified a Sufficiently Numerous or Ascertainable
                                                                                                           Class. ........................................................................................................................... 12
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                 B.        Plaintiff Has Not Established Commonality Or Predominance. ................................. 13
                                                                                   12
                                                                                                           1.         Plaintiff’s Overtime Claim Is Not Suitable for Class Treatment .................... 14
REED SMITH LLP




                                                                                   13
                                                                                                           2.         Application of The Administrative Exemption Cannot Be
                                                                                   14                                 Resolved on A Class-wide Basis .................................................................... 16
                                                                                                 a.        Class-wide Exempt Classification Does Not Support Certification ........................... 17
                                                                                   15
                                                                                                 b.        Plaintiff Fails to Raise Common Issues Related to Exempt Status ............................ 17
                                                                                   16                      3.         Plaintiff’s Waiting Time Penalties Claim and Wage Statement
                                                                                                                      Claims Are Not Suitable for Class Treatment ................................................ 21
                                                                                   17
                                                                                                 a.        Application of California Law to Non-resident Putative Class Members .................. 21
                                                                                   18            b.        Plaintiff’s Waiting Time Claim Cannot Be Uniformly Adjudicated .......................... 23
                                                                                   19            c.        Plaintiff’s Wage Statement Claim Cannot Be Uniformly Adjudicated. ..................... 23
                                                                                                           4.         Plaintiff’s Failure to Provide a Trial Plan or Method of Assessing
                                                                                   20                                 Damages Renders the Putative Class Unmanageable ..................................... 24
                                                                                   21            C.        Plaintiff Is Not An Adequate Class Representative. ................................................... 24
                                                                                   22            D.        Class Treatment Is Not A Superior Method Of Resolving This Case. ....................... 25
                                                                                        V.       CONCLUSION ....................................................................................................................... 25
                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                                            -i-                                                          US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                              Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 3 of 277




                                                                                    1                                                    TABLE OF AUTHORITIES
                                                                                    2                                                                                                                                     Page(s)
                                                                                    3 Cases

                                                                                    4 Alakozai v. Chase Inv. Servs. Corp.,

                                                                                    5    2014 U.S. Dist. LEXIS 185329 (C.D. Cal. Oct. 6, 2014) ...................................................... passim

                                                                                    6 Amaral v. Cintas Corp. No. 2,
                                                                                        163 Cal. App. 4th 1157 (Cal. App. Ct. 2008) ................................................................................23
                                                                                    7
                                                                                      Amchem Prods. v. Windsor,
                                                                                    8   521 U.S. 591 (1997) .......................................................................................................................13
                                                                                    9 Campbell v. PricewaterhouseCoopers, LLP,

                                                                                   10   642 F.3d 820 (9th Cir. 2011) .........................................................................................................12
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Casida v. Sears Holdings Corp.,
                                                                                         2012 WL 3260423 (E.D. Cal. Aug. 8, 2012) .................................................................................19
                                                                                   12
REED SMITH LLP




                                                                                      Coleman v. Jenny Craig, Inc.,
                                                                                   13    2013 U.S. Dist. LEXIS 176294 (S.D. Cal. Nov. 27, 2013) ...........................................................16
                                                                                   14 Cotter v. Lyft, Inc.,
                                                                                         60 F. Supp. 3d 1059 (N.D. Cal. 2014) .....................................................................................15, 21
                                                                                   15

                                                                                   16 Cruz v. Lawson Software, Inc.,
                                                                                         764 F. Supp. 2d 1050 (D. Minn. 2011) ..........................................................................................19
                                                                                   17
                                                                                      Deane v. Fastenal Co.,
                                                                                   18    2012 U.S. Dist. LEXIS 191570 (N.D. Cal Sept. 26, 2012) ...........................................................17
                                                                                   19 Delgado v. MarketSource, Inc.,
                                                                                         2018 U.S. Dist. LEXIS 214603 (N.D. Cal. Dec. 20, 2018) ...........................................................24
                                                                                   20
                                                                                      Diacakis v. Comcast Corp.,
                                                                                   21
                                                                                         2013 U.S. Dist. LEXIS 64523 (N.D. Cal. May 3, 2013) ...............................................................12
                                                                                   22
                                                                                      Doyle v. Chrysler Grp., LLC,
                                                                                   23    663 F. App’x 576 (9th Cir. 2016) ..................................................................................................24

                                                                                   24 Federico v. Overland Contracting, Inc.,
                                                                                          2013 U.S. Dist. LEXIS 144146 (N.D. Cal. Oct. 4, 2013) ..............................................................12
                                                                                   25
                                                                                      Gonzalez v. Millard Mall Servs.,
                                                                                   26
                                                                                          281 F.R.D. 455 (S.D. Cal. 2012) ...................................................................................................23
                                                                                   27
                                                                                      In re Taco Bell Wage & Hour Actions,
                                                                                   28     2011 U.S. Dist. LEXIS 109169 (E. D. Cal. Sept. 26, 2011) ..........................................................23

                                                                                                                                                         - ii -                                                 US_ACTIVE-156775228.9

                                                                                         TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                              Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 4 of 277




                                                                                    1 In re Wells Fargo Home Mortg. Overtime Pay Litig.,
                                                                                          268 F.R.D. 604 (N.D. Cal. 2010) .............................................................................................17, 18
                                                                                    2
                                                                                      Lee v. Pep Boys-Manny Moe & Jack,
                                                                                    3     2015 U.S. Dist. LEXIS 171912 (N.D. Cal. Dec. 23, 2015) ...........................................................12
                                                                                    4
                                                                                      Linscheid v. Natus US Med., Inc.,
                                                                                    5    2015 U.S. Dist. LEXIS 40255 (N.D. Ga. Mar. 30, 2015) ..............................................................20

                                                                                    6 Lucas v. Michael Kors (USA) Inc.,
                                                                                         2018 U.S. Dist. LEXIS 78510 (C.D. Cal. May 9, 2018) ...............................................................12
                                                                                    7
                                                                                      McPherson v. EF Intercultural Found., Inc.,
                                                                                    8    47 Cal. App. 5th 243 (2020) ..........................................................................................................22
                                                                                    9
                                                                                      Mevorah v. Wells Fargo Home Mortg.,
                                                                                   10    571 F.3d 953 (9th Cir. 2009) .........................................................................................................17
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Oman v. Delta Air Lines, Inc.,
                                                                                        230 F. Supp. 3d 986 (N.D. Cal. 2017) ...........................................................................................15
                                                                                   12
REED SMITH LLP




                                                                                      Oman v. Delta Air Lines, Inc.,
                                                                                   13   9 Cal.5th 732 (2020) .......................................................................................................................22
                                                                                   14 Patel v. Nike Retail Servs.,

                                                                                   15    2016 U.S. Dist. LEXIS 45588 (N.D. Cal. Mar. 29, 2016) .............................................................20

                                                                                   16 Paul v. One Touch Techs. Corp.,
                                                                                         2007 Cal. App. Unpub. LEXIS 5015 .............................................................................................19
                                                                                   17
                                                                                      Pavloff v. Cardinal Logistics Mgmt. Corp.,
                                                                                   18    2020 U.S. Dist. LEXIS 221745 (C.D. Cal. Oct. 7, 2020) ......................................13, 15, 16, 25, 26
                                                                                   19 Perry v. U.S. Bank,
                                                                                         2001 U.S. Dist. LEXIS 25050 (N.D. Cal. Oct. 16, 2001) ..............................................................16
                                                                                   20

                                                                                   21 Poehls v. ENSR Consulting & Eng’g,
                                                                                          2006 U.S. Dist. LEXIS 102873 (C.D. Cal. Aug. 28, 2006) ...........................................................22
                                                                                   22
                                                                                      Risinger v. SOC LLC,
                                                                                   23     2019 U.S. Dist. LEXIS 124779 (D. Nev. July 26, 2019)...............................................................24
                                                                                   24 Rosenberg v. Renal Advantage, Inc.,
                                                                                         2013 U.S. Dist. LEXIS 88468 (S.D. Cal. June 24, 2013) ..............................................................17
                                                                                   25

                                                                                   26 Sanchez v. Capital Contractors, Inc.,
                                                                                         2017 U.S. Dist. LEXIS 87585 (N.D. Cal. June 7, 2017) ...............................................................14
                                                                                   27
                                                                                      Schachter v. Citigroup, Inc.,
                                                                                   28    47 Cal.4th 610 (2009) .....................................................................................................................22

                                                                                                                                                         - iii -                                                 US_ACTIVE-156775228.9

                                                                                         TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                              Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 5 of 277




                                                                                    1 Sullivan v. Oracle Corp.,
                                                                                          51 Cal.4th 1191 (2011) .......................................................................................................14, 15, 21
                                                                                    2
                                                                                      Swamy v. Title Source, Inc.,
                                                                                    3     2018 U.S. Dist. LEXIS 57048 (N.D. Cal. Apr. 2, 2018) ...............................................................14
                                                                                    4
                                                                                      Tyson Foods, Inc. v. Bouaphakeo,
                                                                                    5    136 S.Ct. 1036 (2016) ....................................................................................................................13

                                                                                    6 Verkuilen v. MediaBank, LLC,
                                                                                         2010 U.S. Dist. LEXIS 77407 (N.D. Ill. July 27, 2010) ................................................................20
                                                                                    7
                                                                                      Wal-Mart Stores, Inc. v. Dukes,
                                                                                    8    564 U.S. 338 (2011) .......................................................................................................................12
                                                                                    9
                                                                                      Ward v. United Airlines, Inc.,
                                                                                   10   9 Cal.5th 732 (2020) .................................................................................................................21, 24
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Xavier v. Philip Morris USA Inc.,
                                                                                         787 F. Supp. 2d 1075 (N.D. Cal. 2011) .........................................................................................13
                                                                                   12
REED SMITH LLP




                                                                                      Zinser v. Accufix Rsch. Inst., Inc.,
                                                                                   13    253 F.3d 1180 (9th Cir. 2001) .................................................................................................12, 20
                                                                                   14 Statutes

                                                                                   15
                                                                                         CAL. LAB. CODE § 203 .........................................................................................................................22
                                                                                   16
                                                                                         CAL. LAB. CODE § 203(a).....................................................................................................................25
                                                                                   17
                                                                                         CAL. LAB. CODE §§ 203(a), 226(e)(1) .................................................................................................25
                                                                                   18
                                                                                         CAL. LAB. CODE § 226 .........................................................................................................................25
                                                                                   19
                                                                                         Rules
                                                                                   20
                                                                                         FED. R. CIV. P. 23(a)(3)–(4) .................................................................................................................25
                                                                                   21
                                                                                         FED. R. CIV. P. 23(b)(3) .................................................................................................................14, 25
                                                                                   22

                                                                                   23 Other Authorities

                                                                                   24 29 C.F.R. § 541.205(c)(5) ....................................................................................................................19

                                                                                   25 29 C.F.R. § 541.205(d) ........................................................................................................................19

                                                                                   26 29 C.F.R. § 541.205, et seq. .................................................................................................................19

                                                                                   27

                                                                                   28

                                                                                                                                                          - iv -                                                    US_ACTIVE-156775228.9

                                                                                         TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                               Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 6 of 277




                                                                                    1 I.           INTRODUCTION

                                                                                    2              Plaintiff Aaron Kudatsky (“Plaintiff” or “Kudatsky”) asks this Court to certify a diverse group

                                                                                    3 of Defendant Tyler Technologies’ (“Defendant” or “Tyler”) Enterprise Resource Planning (“ERP”)

                                                                                    4 Implementation Consultants (“ERP ICs”), ERP Senior Implementation Consultants (“ERP Senior ICs),

                                                                                    5 and perhaps other unspecified employees who have ever travelled to California for even a single day to

                                                                                    6 do any type of implementation work into a single Rule 23 class for the purpose of applying multiple

                                                                                    7 California wage-and-hour laws. But such a homogenized class is not possible here. This case does not

                                                                                    8 involve the typical wage-and-hour claims of a group of individuals performing one type of work in one

                                                                                    9 location in one way. Instead, the putative class consists of a group of professionals who travel to clients’

                                                                                   10 places of business in several different states for differing amounts of time. They undertake that travel to

                                                                                   11 work unsupervised, helping clients transform their management and business operations structures by
                 A limited liability partnership formed in the State of Delaware




                                                                                   12 implementing Tyler software—an implementation process conducted at a financial loss to Tyler.
REED SMITH LLP




                                                                                   13              The daily functions and duties of the putative class members vary in every possible manner,

                                                                                   14 ranging from the particular services they provide to clients, to how they provide them, to where and

                                                                                   15 when they provide them. As a result, the Court would be required to adjudicate as to every single

                                                                                   16 member of the putative California class : (1) whether the class member was properly classified as

                                                                                   17 exempt; (2) whether the class member worked in California for a sufficient time and in a manner that

                                                                                   18 creates liability under California law; and (3) the individualize amount of any resulting liability .

                                                                                   19              Consequently, class adjudication here is neither legally proper nor—given the less than 8 percent

                                                                                   20 opt-in rate by ERP ICs and ERP Senior ICs who would qualify for the California class—

                                                                                   21 warranted. Accordingly, Plaintiff’s Motion For Class Certification should be denied.

                                                                                   22 II.          BACKGROUND

                                                                                   23              Tyler Technologies, Inc. is the largest U.S. provider of software exclusively to public sector
                                                                                                                                1
                                                                                   24 entities. See Webster Dep. 15:24-7, Ex. 6. Based in Plano, Texas, Tyler employs more than 5,000

                                                                                   25 employees living and working across the United States and multiple international locations. Id. at 16:8-

                                                                                   26 23. Tyler defines its mission as partnering with public sector entities to find the best technology solutions

                                                                                   27
                                                                                        1
                                                                                            All deposition transcripts are attached as Exhibit A to the Declaration of Michael Correll and are referenced by their
                                                                                   28 individual exhibit numbers (e.g., Exhibit 1 – Deposition of Cindy Choquette).

                                                                                                                                                   -1-                                              US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 7 of 277




                                                                                    1 to connect citizens and communities to their governments and schools. Webster Decl. ¶ 2, Ex. D.

                                                                                    2          A.      Tyler’s Product and Organization
                                                                                    3          Tyler charges its clients fees for software licenses, professional services, and support services.

                                                                                    4 See Declaration of Carrie Giesy ¶¶ 4-5, Ex. C. Tyler’s software offerings include dozens of different

                                                                                    5 products that are made up of an even greater number of modules that a client may purchase within a

                                                                                    6 given platform. Webster Decl. ¶ 3, Ex. D. This broad offering is driven by the wide variety of public

                                                                                    7 sector clients serviced by Tyler. See Webster Dep. 15:24-16:7, Ex. 6. Tyler’s clients range from small

                                                                                    8 towns with just a few employees, to counties, school districts, states, federal agencies, and court systems

                                                                                    9 that interface with millions of residents and thousands of civil servants. Id.

                                                                                   10          Tyler organizes its product offerings as follows: Public Administration; Courts and Public
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Safety; Health & Human Services; K-12 Education and Transformative Technology. Webster Decl. ¶ 4,

                                                                                   12 Ex. D. The only product suites relevant to this Motion are Public Administration and K-12 Education,
REED SMITH LLP




                                                                                   13 each of which offer ERP solutions. Id. During the relevant timeframe, those ERP solutions were

                                                                                   14 licensed, implemented, and supported by Tyler’s ERP division. The flagship product out of that division,

                                                                                   15 Munis, includes financial management and human capital management modules, but the division offers

                                                                                   16 other products, each with their own modules. Id. Implementation teams are organized around specific

                                                                                   17 products, and sometimes around certain modules within those products. Id.

                                                                                   18          Tyler’s ERP software products allow government entities and school districts to perform all of

                                                                                   19 the financial management, revenue management, human capital management, and other functions

                                                                                   20 required of any business. Webster Decl. ¶ 5, Ex. D. Among other things, products like Tyler’s Munis

                                                                                   21 software facilitate proper tracking of accounts payable and receivable; payroll processing; revenue

                                                                                   22 accounting; procurement activity; recruiting; employee time tracking; and tax and utilities billing. See

                                                                                   23 Webster Dep. 21:19-25, 68:22-69:3, Ex. 6; see also Costner Dep. 17:8-18:6, Ex. 2. Each of these

                                                                                   24 activities is unique for each Tyler client based on variations in client size, location, applicable law, and

                                                                                   25 responsibilities and the corresponding business processes at that client location. Ultimately, Tyler’s ERP

                                                                                   26 software is the technology behind its clients’ day-to-day operations. See Webster Dep. 21:19-25, Ex. 6.

                                                                                   27          B.      Implementation Services and The Tyler Professionals Who Deliver Them
                                                                                   28          Transitioning to Tyler’s ERP software is transformational for Tyler clients. Clients often

                                                                                                                                        -2-                                       US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 8 of 277




                                                                                    1 implement Tyler software after years of using another third-party system, or a home-grown system that

                                                                                    2 has been highly customized over time. Webster Decl. ¶ 6, Ex. D. In fact, in some circumstances, some

                                                                                    3 Tyler clients license ERP software to abandon decades of paper-driven operations and replace those

                                                                                    4 practices with state-of-the-art digital solutions that improve efficiency and reduce costs. See, e.g.,

                                                                                    5 Costner Dep. 47:5-23 (describing example of transitioning client from paper to digital), Ex. 2.

                                                                                    6          To facilitate this transformation, Tyler “implements” the software that it licenses to its clients.

                                                                                    7 An ERP implementation encompasses the entire post-sale process, from contract signing through the

                                                                                    8 date when the client begins using the software in live production and transitions to a Tyler support team.

                                                                                    9 Webster Dep. 20:20-21:7, Ex. 6; Costner Dep. 25:14-26:2, Ex. 2; see also Kudatsky Dep. 144:7-145:4,

                                                                                   10 Ex. 3. Implementation generates revenue for Tyler, but it does so at a loss. Webster Decl. ¶ 7, Ex. D.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Tyler contracts with clients for a certain amount of implementation time, and ERP ICs and ERP Senior

                                                                                   12 ICs track their “billable hours” to ensure that the contracted-for time is not exceeded for providing this
REED SMITH LLP




                                                                                   13 ancillary service as well as ensuring that the correct hours of service are provided to the client. Id. Tyler

                                                                                   14 offers implementation services to help clients’ managers and support personnel perform core

                                                                                   15 administrative functions through Tyler software in a manner properly adapted to their unique needs.

                                                                                   16          A standard ERP implementation generally consists of six discrete phases:

                                                                                   17          1.      Fundamentals Review: To start, Tyler presents a software overview to a client’s staff
                                                                                                       prior to tailoring it for the client to help the client understand the software and familiarize
                                                                                   18
                                                                                                       it with the available features and functionality. See Webster Dep. 75:18-76:3, Ex. 6;
                                                                                   19                  Costner Dep. 36:1-20, Ex. 2; Kudatsky Dep. 77:17-78:9, Ex. 3.

                                                                                   20          2.      Current State/Future State: Next, Tyler works side-by-side with the client to examine
                                                                                                       how the client currently performs tasks that will be performed using the Tyler software.
                                                                                   21                  The goal of this deeply analytical process is to help the client evaluate what it does now
                                                                                                       and, then, how Tyler’s software can and should perform the same task. That background
                                                                                   22                  allows for the ERP IC or ERP Senior IC to identify and recommend specific software
                                                                                   23                  options to ensure performance according to the identified workflows and best practices.
                                                                                                       See Webster Dep. 101:21-102:14, Ex. 6; Costner Dep. 46:9-47:4, Ex. 2; Kudatsky Dep.
                                                                                   24                  88:4-8, 108:24-109:6, Ex. 3; Roth Dep. 43:20-44:4, Ex. 4.

                                                                                   25          3.      Setup and Configuration: Armed with the resulting “future state” data, Tyler next
                                                                                                       works alongside the client to actually begin to conform the extraordinary number of
                                                                                   26                  settings and options within Tyler’s product to align the software with the agreed-upon
                                                                                                       future-state workflows. See Webster Dep. 105:6-25, Ex. 6; Roth Dep. 50:16-22, Ex. 4;
                                                                                   27
                                                                                                       but see Kudatsky Dep. 128:5-16 (claiming that, in his work, setup and configuration was
                                                                                   28                  automatic and required no client aid), Ex. 3.

                                                                                                                                         -3-                                         US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 9 of 277




                                                                                    1          4.      Testing: Once the software is configured, Tyler next works with the client to make sure
                                                                                                       that the configured results meet the required specifications identified in the earlier phases.
                                                                                    2                  This phase often marks the first time that the client takes control of the software and, as
                                                                                                       a result, requires simultaneous informal training performed by the ERP IC or ERP Senior
                                                                                    3
                                                                                                       IC. See Webster Dep. 109:3-11, Ex. 6; Roth Dep. 56:18-57:9, Ex. 4; see also Costner
                                                                                    4                  Dep. 70:13-15 (testing is completely unscripted), Ex. 2; but see Costner Dep. 65:21-66:6
                                                                                                       (stating she normally controls the software during testing with the client), Ex. 2.
                                                                                    5
                                                                                               5.      Training: Tyler begins formal training once the software functionality has been set and
                                                                                    6                  has been confirmed through testing. Training takes a variety of forms and can look very
                                                                                                       different from client to client. Among the variations, sometimes Tyler trains the client’s
                                                                                    7
                                                                                                       own trainers, who will in turn train the client’s end users, and other times Tyler directly
                                                                                    8                  trains the end users. Still other times, Tyler trains both. Additionally, the pace and
                                                                                                       approach to training often varies based on the mood and receptiveness of the client’s
                                                                                    9                  employees. See Webster Dep. 109:23-110:11, Ex. 6; Void Dep. 67:12-24, Ex. 5; Roth
                                                                                                       Dep. 63:14-23, Ex. 4; Costner Dep. 71:13-23, 72:18-22, 84:13-20, 85:4-17, Ex. 2.
                                                                                   10
                                                                                               6.      Go Live: After months (and sometimes years) of work, go live is the big day when the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                  client fully and finally makes the switch to Tyler’s software for operational purposes.
                                                                                   12                  But the client does not go it alone—again, Tyler works hand-in-hand with the client to
                                                                                                       make sure go live is successful. See Webster Dep. 111:6-112:6, Ex. 6; Roth Dep. 78:2-
REED SMITH LLP




                                                                                   13                  6, Ex. 4; Void Dep. 71:17-72:2, Ex. 5; Costner Dep. 95:10-20, Ex. 2.

                                                                                   14 This implementation process varies in length and complexity from client to client. Some shorter ERP

                                                                                   15 implementations may last a few months. Longer ERP implementations have lasted as long as several

                                                                                   16 years. Webster Decl. ¶ 8, Ex. D; Giesy Decl. ¶ 6, Ex. C. Further, the amount of time spent on each

                                                                                   17 phase of an implementation is not equal. Webster Decl. ¶ 8, Ex. D. Some of that variation is inherent

                                                                                   18 in the differences between the phases, but sometimes the amount of time allocated to each phase varies

                                                                                   19 dramatically from client to client because of a client’s particular needs. Webster Decl. ¶ 8, Ex. D

                                                                                   20          Tyler utilizes several different groups of employees to deliver ERP implementations, including

                                                                                   21 project managers, ERP ICs, and ERP Senior ICs. These employees have one common goal—helping

                                                                                   22 the client transition to their new Tyler software. See Webster Dep. 20:20-21:7, Ex. 6; Roth Dep. 27:6-

                                                                                   23 8, 28:4-9, Ex. 4. Yet, while their goal is shared, their responsibilities vary widely in a number of material

                                                                                   24 ways and based on a number of different factors. Meanwhile, they do not make Tyler’s product, they

                                                                                   25 do not sell Tyler’s product, and they do not provide support for Tyler’s product once it is in use by the

                                                                                   26 client. See Webster Dep. 20:20-21:7, Ex. 6. Instead, their job concerns assisting each client’s

                                                                                   27 management and administrative personnel with implementing new software-based means of conducting

                                                                                   28 general business operations. See, e.g., Webster Dep. 123:10-25, Ex. 6; Costner Dep. 25:14-26:2, 51:5-

                                                                                                                                         -4-                                        US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                            Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 10 of 277




                                                                                    1 53:2 (describing role as recommending configuration and other implementation strategies to clients),

                                                                                    2 Ex. 2; Void Dep. 24:11-17, 44:6-13, 45:4-46:5, Ex. 5; Choquette Dep. 66:22-67:10 (describing duty to

                                                                                    3 ask clients questions she created to gauge understanding and shape implementation), Ex. 1.

                                                                                    4          ERP project managers have responsibility for organizing and coordinating the overall

                                                                                    5 implementation process. Webster Dep. 82:18-83:11, Ex. 6. They typically work with the client to draft

                                                                                    6 the overall schedule for the implementation; they confer with on-the-ground ERP ICs and ERP Senior

                                                                                    7 ICs on project issues as needed; and they liaise with client’s own project manager to facilitated

                                                                                    8 communication and ensure progress. Id. at 82:18-83:18 Given these responsibilities, project managers

                                                                                    9 also operate as the direct supervisors of Tyler’s ERP ICs and ERP Senior ICs. Id. at 66:24-67:1.

                                                                                   10          ERP ICs—and not their project managers or other Tyler personnel—serve as the face of Tyler
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 to the vast majority of client personnel who are trained on and who will use Tyler’s product. See Costner

                                                                                   12 Dep. 33:25-34:8 (typically alone and not supervised on site), Ex. 2; Kudatsky Dep. 58:5-9 (typically on
REED SMITH LLP




                                                                                   13 site alone), Ex. 3; Void Dep. 77:22-24 (typically on site with no Tyler project manager), Ex. 5. The ERP

                                                                                   14 IC is responsible for delivering the tasks that drive one or more of the implementation phases described

                                                                                   15 above. These responsibilities are particularly well-described by Plaintiff’s current LinkedIn profile:

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24 Declaration of Michael Correll, Ex. I at Ex. B2; see also Webster Dep. 92:21-94:3, Ex. 6; Kudatsky Dep.

                                                                                   25

                                                                                   26   2
                                                                                        Kudatsky attempted to assert at his September 11, 2020, deposition that some of the statements he
                                                                                   27 included on his own LinkedIn profile may be false and misleading. Nonetheless, the attached
                                                                                      screenshot reflects Kudatsky’s public LinkedIn profile as of December 6, 2020. Further, as cited, Tyler
                                                                                   28 concurs in Kudatsky’s published description of his job functions.

                                                                                                                                       -5-                                      US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                            Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 11 of 277




                                                                                    1 144:7-145:4, Ex. 3; Roth Dep. 27:6-8, Ex. 4.3 As Plaintiff’s own description of his former job confirms,

                                                                                    2 ERP ICs perform an incredibly complex job that requires them to be flexible, use good judgment, and

                                                                                    3
                                                                                        apply critical thinking skills to handle the thousands of variations created by each client as they navigate
                                                                                    4
                                                                                        the implementation process. They help guide clients through hundreds of critical decisions about how
                                                                                    5
                                                                                        their organization will operate within the new software. Roth Dep. 112:25-113:17, Ex. 4; Costner Dep.
                                                                                    6

                                                                                    7 25:14-26:2, Ex. 2; see also Roth Dep. 45:24-47:18, Ex. 4; Kudatsky Dep. 52:3-9, Ex. 3; Costner Dep;

                                                                                    8 48:1-4 (stating that information gathering is completed “zero percent” of the time before she arrived),

                                                                                    9 Ex. 2. They serve as a bridge between the client’s practical knowledge and Tyler’s technical experts to

                                                                                   10 get that job done. Costner Dep. 67:15-68:7, Ex. 2; Roth Dep. 28:4-9, 48:8-49:22, Ex. 4; Kudatsky Dep.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        110:5-111:5, 152:7-153:4, Ex. 3. They provide constant, extremely detailed feedback to project
                                                                                   12
                                                                                        managers to ensure that deadlines are met and that the implementation stays on schedule. See Kudatsky
REED SMITH LLP




                                                                                   13
                                                                                        Dep. 157:2-158:10, 160:2-4-7, Ex. 3; see also id. at. 104:7-18. Most importantly, they utilize critical
                                                                                   14

                                                                                   15 soft skills to help the client complete a sometimes difficult transition to a new way of doing business.

                                                                                   16 See Roth Dep. 79:1-5 (describing “Go Live” role as providing client “moral support”), Ex. 4; Kudatsky

                                                                                   17 Dep. 74:15-76:8, Ex. 3; Costner Dep. 41:8-42:4 (explaining the importance of in-person personal

                                                                                   18
                                                                                        engagement and frequently addressing client questions), Ex. 2.
                                                                                   19
                                                                                               ERP Senior ICs do everything that ERP ICs do and more. In addition to all of the tasks described
                                                                                   20
                                                                                        above, ERP Senior ICs have two additional responsibilities that are critically important to achieving
                                                                                   21
                                                                                        successful client results. First, given the complexity of Tyler’s products, it maintains a vast library of
                                                                                   22

                                                                                   23 information to help its employees efficiently guide clients through Tyler’s software and the choice each

                                                                                   24 client must make as they drive towards “go live.” Costner Dep. 26:14-24, 27:21-28:10, 31:21-33:3, Ex.

                                                                                   25

                                                                                   26  Plaintiff makes much of Tyler’s corporate testimony that all ERP ICs and ERP Senior ICs are covered
                                                                                        3

                                                                                      by the administrative exemption. Not only is this testimony legally unremarkable, Plaintiff omits the
                                                                                   27 accompanying testimony that “[i]mplementation is the broad tent” that is examined “holistically” and
                                                                                      that there are aberrations in each employee’s actual experience. Diaz Dep. 64:3-16, 68:10-11, Ex. 7.
                                                                                   28 Such variation requires individualized analysis and treatment of claims. .

                                                                                                                                         -6-                                        US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 12 of 277




                                                                                    1 2; Kudatsky 113:18-20, 141:15-23, Ex. 3; Declaration of Gail Franzen ¶ 4, Ex. G. Much of that material

                                                                                    2 is written by ERP Senior ICs without oversight from project managers or anyone else on the

                                                                                    3
                                                                                        implementation team. Void Dep. 15:2-19, 28:21-29:16, 30:11-13, Ex. 5; Kudatsky Dep. 188:18-189:8,
                                                                                    4
                                                                                        Ex. 3. Second, ERP Senior ICs are tasked with providing direct, formal mentoring to new and more
                                                                                    5
                                                                                        junior implementation consultants. Void Dep. 14:9-13, Ex. 5; Franzen Decl. ¶ 4, Ex. G. While they are
                                                                                    6

                                                                                    7 provided certain minimum expectations, ERP Senior ICs are expected to independently take

                                                                                    8 responsibility for how to best mentor and develop Tyler’s newest members of the implementation team.

                                                                                    9 Costner Dep. 101:18-102:12, 103:4-19, Ex. 2; Void Dep. 14:21-15:1, Ex. 5. Additionally, ERP Senior

                                                                                   10 ICs tend to be assigned to the more challenging implementations and the more difficult phases. See
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        Costner Dep. 98:18-99:19, Ex. 2; Void Dep. 14:1-8, Ex. 5; see also Webster Dep. 32:23-33:2 (ERP
                                                                                   12
                                                                                        Senior ICs more responsible for helping set schedule and approach client about securing more billable
REED SMITH LLP




                                                                                   13
                                                                                        time), Ex. 6. As a result, their time, while not uniform among ERP Senior ICs, tends to include less
                                                                                   14

                                                                                   15 work on easier phases like Fundamentals Review. See, e.g., Costner Dep. 39:21-40:1, Ex. 2.

                                                                                   16          C.     Tyler’s ERP Implementations in California

                                                                                   17          Tyler serves clients across the United States, including in California. Webster Decl. ¶ 10, Ex. D.

                                                                                   18 The ERP division staffs California projects with a combination of those California-based consultants as

                                                                                   19 well as ERP ICs and ERP Senior ICs from a wide variety of other states, who themselves work out of

                                                                                   20 home offices in their states of residence part of each week. Id.; Cole Dec ¶ 2, Ex. H; Irish Dec ¶ 2, Ex.

                                                                                   21 A. However, ERP ICs and ERP Senior ICs do not all have the same—or even similar—contact with

                                                                                   22 California or perform the same or similar work in California. Webster Decl. ¶ 10, Ex. D.

                                                                                   23          Before turning specifically to California, it is important to understand how, when, and where

                                                                                   24 ERP ICs and ERP Senior ICs perform their work for a given client. Implementations are broken down

                                                                                   25 into weeks. Each week, an ERP IC or ERP Senior IC will follow a roughly consistent schedule. Webster

                                                                                   26 Dep. 134:11-14. On Monday, they prepare for the week at their home and travel to the location of the

                                                                                   27 client if it is not close enough to allow for travel on Tuesday morning. Declaration of Mason Sieling

                                                                                   28 ¶ 4, Ex. J; Roth Dep. 93:11-94:8, Ex. 4; Kudatsky Dep. 158:15-159:6, Ex. 3. On Tuesday and

                                                                                                                                       -7-                                       US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                          Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 13 of 277




                                                                                    1 Wednesday, they work at the client’s offices from approximately 8:30 a.m. to 4:30 p.m. Sieling Decl. ¶

                                                                                    2 4, Ex. J; Kudatsky Dep. 171:10-16, Ex. 3; Roth Dep. 95:13-96:7, 100:3, Ex. 4. On Thursday, they work

                                                                                    3 at the client’s offices and then travel home unless flight schedules require a Friday morning departure.

                                                                                    4 Roth Dep. 100:19-101:19, Ex. 4. On Friday, they work at their home office. Sieling Decl. ¶ 4, Ex. J;

                                                                                    5 Kudatsky Dep. 179:20-180:7, Ex. 3. On occasion, a client may desire additional work that carries over

                                                                                    6 into Friday, thereby pushing travel to Friday afternoon and cancelling Friday at-home work. See

                                                                                    7 Webster Dep. 134:11-14, Ex. 6; Void Dep. 90:12-91:3, Ex. 5; Roth Dep. 100:24-101:19 (describing

                                                                                    8 changes to schedule caused by Friday site visits), Ex. 4. Further, as with most exempt roles, the

                                                                                    9 prevalence of weekend work can be dramatically different from person to person. Compare Void Dep.

                                                                                   10 93:12-25 (claiming 1-2 hours only 1-2 times per quarter), Ex. 5 with Kudatsky Dep. 178:25-179:5
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 (claiming 4-6 hours every single weekend), Ex. 3. This schedule can vary in many instances. Some

                                                                                   12 ERP ICs and ERP Senior ICs may be close enough to the client that they do not need to travel on Monday
REED SMITH LLP




                                                                                   13 or Thursday. See Declaration of Cam Miles ¶ 2, Ex. B. Moreover, some parts of implementation were

                                                                                   14 conducted remotely even before COVID-19 prevented in-person activity. Webster Decl. ¶ 9, Ex. D.

                                                                                   15          In addition to variations in travel schedules, there are also variations in how ERP ICs and ERP

                                                                                   16 Senior ICs are assigned to projects. Some bounce between implementations from week to week, focusing

                                                                                   17 on delivering a particular phase of an implementation, and they deliver tasks within that phase across

                                                                                   18 various projects. See Giesy Decl. ¶¶ 7-9, Ex. C. Alternatively, a given consultant may handle

                                                                                   19 Fundamentals Review under Project Manager A for Client 1 in California one week, and the same

                                                                                   20 consultant may assist with go-live under Project Manager B for Client 2 in Arizona the next. See Giesy

                                                                                   21 Decl. ¶¶ 7-9, Ex. C; Roth Dep. 23:3-4 (“Start to finish I did two. If you add up all the rest of them, 40

                                                                                   22 to 50.”), 24:1-6, Ex. 4; Void Dep. 9-19, Ex. 5. Similarly, ERP ICs and Senior ICs may be dedicated to

                                                                                   23 just a handful of projects for an extended period of time. See Void Dep. 21:2-9 (4-5 projects in four

                                                                                   24 years), Ex. 5. Others do not move across projects at all, and are dedicated to a single project until go-

                                                                                   25 live. See, e.g. Costner Dep. 22:6-10 (previously handled 4-5 projects at a time but now dedicated to a

                                                                                   26 single project), Ex. 2; Declaration of Lynn Kazlousky ¶ 2 (handles only one project for extended

                                                                                   27 periods), Ex. F; Declaration of Cindy Williams at ¶¶ 2-3 (same), Ex. E.

                                                                                   28          This structure has a number of consequences. First, ERP ICs and Senior ICs do not each have

                                                                                                                                       -8-                                     US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                          Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 14 of 277




                                                                                    1 the same depth of experience on all phases of the implementation process. See Kudatsky Dep. 143:13-

                                                                                    2 17 (mostly training, testing, and setup and configuration), Ex. 3; Roth Dep. 83:3-13 (cannot even guess

                                                                                    3 the distribution because of varying assignments), Ex. 4; Declaration of Amanda Irish ¶ 4 (primarily

                                                                                    4 performs configuration and testing), Ex. A; Webster Dep. 94:7-20, Ex. 6; see also Costner Dep. 19:22-

                                                                                    5 20:1 (describing variation in experience handling different modules), Ex. 2. For instance, one ERP

                                                                                    6 Senior IC has almost exclusively done Current State/Future State for several years. Declaration of Gail

                                                                                    7 Franzen ¶ 5, Ex. G. Another ERP IC has primarily done Fundamentals Review and training for her

                                                                                    8 entire tenure. Sieling Decl. ¶ 5, Ex. J. Another consultant has been staffed on a single implementation

                                                                                    9 for years, and worked on each phase all the way through to completion. Miles Decl. ¶ 2, Ex. B.

                                                                                   10         Second, the variation in project managers can materially impact what work looks like for ERP
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 ICs and ERP Senior ICs from week to week. Giesy Decl. ¶ 8, Ex. C. Some project managers seek more

                                                                                   12 constant feedback than others, thus requiring more regular interaction. Compare Roth Dep. 49:6-22,
REED SMITH LLP




                                                                                   13 72:9-25, 31:5-11 (describing interactions with project managers to solve problems collaboratively), Ex.

                                                                                   14 4 and Kazlousky Decl. ¶ 5, Ex. F with Kudatsky Dep. 161:15-22 (disclaiming any collaborative work

                                                                                   15 with project managers), Ex. 3. Some project managers do not provide weekly agendas; while other

                                                                                   16 project managers provide detailed guidance for the week. Roth Dep. 87:14-22 (identifying one project

                                                                                   17 manager who never provided agendas accounting for 10% of his work), Ex. 4. Some project managers

                                                                                   18 look to implementation consultants and senior implementation consultants for input on scheduling and

                                                                                   19 implementation planning, while other project managers are less solicitous of such advice. Compare

                                                                                   20 Costner Dep. 75:2-21, Ex. 2; Roth Dep. 49:6-22, 72:9-25, 31:5-11, Ex. 4 with Kudatsky Dep. 154:22-

                                                                                   21 155:14, Ex. 3; see also Costner Dep. 94:15-23 (describing voicing opinions about project problems as

                                                                                   22 part of her job), Ex. 2; Kazlousky Decl. ¶ 5, Ex. F. As a result, the expectations of an ERP IC or ERP

                                                                                   23 Senior IC may vary significantly depending on the project manager on a given project.

                                                                                   24         These variations are magnified for California-based work. Tyler has employed only 32 ERP ICs

                                                                                   25 and 8 ERP Senior ICs who resided in California for any period of time since November 1, 2016. Webster

                                                                                   26 Decl. ¶ 11, Ex. D.4 For context, Tyler has employed more than 550 ERP ICs and ERP Senior ICs

                                                                                   27
                                                                                      4
                                                                                        The putative representative plaintiff, Plaintiff, is himself not a California resident. Kudatsky Dep.
                                                                                   28 17:15-23, Ex. 3 Instead, he is a Nevada resident who occasionally lived with and worked from his

                                                                                                                                      -9-                                     US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 15 of 277




                                                                                    1 nationally during the same period. Id. All other ERP ICs and ERP Senior ICs who have worked in

                                                                                    2 California during the statutory period have done so while based and residing in another state. Id.

                                                                                    3 Moreover, there is significant variance among the group of 252 ERP ICs and ERP Senior ICs who do

                                                                                    4 not reside in California but have performed work in California. Some have travelled to California for a

                                                                                    5 single project for less than two days. See Kazlousky Decl. ¶ 3, Ex. F; see also Declaration of Cindy

                                                                                    6 Williams ¶ 3 (traveled to California for two days and has performed all California work remotely since

                                                                                    7 that time), Ex. E; Choquette Dep. 35:11-36:2 (travelled to California to shadow an ERP IC as part of her

                                                                                    8 training, performed no billable work there, and never returned to California), Ex. 1. Others have worked

                                                                                    9 in California for between 30% to 40% of their total implementations. See Declaration of David Cole ¶ 2

                                                                                   10 (describing annual fluctuations ranging from 25% to 50% year-over-year), Ex. H. Further, determining
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 if ERP ICs and ERP Senior ICs worked more than 40 hours in California is even more inscrutable

                                                                                   12 because of the travel schedule described above. See Cole Decl. ¶ 4, Ex. H; Sieling Decl. ¶ 4, Ex. J.
REED SMITH LLP




                                                                                   13          But the complexity does not stop there. Some of the California implementation work done by

                                                                                   14 non-residents has been performed remotely—both during and before the COVID-19 pandemic. Webster

                                                                                   15 Decl. ¶ 9, Ex. D. So merely identifying the percentage of implementations involving a California client

                                                                                   16 does not establish the amount of time a given consultant has worked in California. Further, as noted

                                                                                   17 above, the amount of a consultant’s work on a particular implementation is not consistent across the

                                                                                   18 putative class. As a result, a non-resident California consultant may have done 60% of their project

                                                                                   19 work in connection with a California implementation but, under the three-day site-visit schedule or

                                                                                   20 remote arrangements, performed well less than 60% of their actual work in California. See Williams

                                                                                   21 Decl. ¶ 3 (performs dedicated California work from outside California), Ex. E. Further, Tyler does not

                                                                                   22 dictate where and when ERP ICs and ERP Senior ICs must perform their work other than the on-site

                                                                                   23 time spent at client sites. See Webster Dep. 135:4-14, Ex. 6. As a result, a given consultant could

                                                                                   24 perform the majority of his or her hours out-of-state (or on an airplane) in a given week despite spending

                                                                                   25 three days in California, or he or she may perform the vast majority of their work in California (or on an

                                                                                   26 airplane) and work less at home on Monday, Friday, and the weekend. See id. (stating ERP ICs and

                                                                                   27
                                                                                      parents’ California home and other times commuted to clients from his Nevada residence. See
                                                                                   28 Kudatsky Dep. 187:7-20, Ex. 3. These facts present yet another unique scenario.

                                                                                                                                      - 10 -                                    US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                             Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 16 of 277




                                                                                    1 ERP Senior ICs have discretion to schedule their own working hours on non-client days). These

                                                                                    2 variations are so nuanced that they would require a daily (and sometimes hourly) assessment for each

                                                                                    3 and every ERP ICs and ERP Senior ICs to determine daily and weekly liability under California law.

                                                                                    4           D.      Procedural History and Plaintiff’s 7.5 Percent California-Related Opt-In Rate
                                                                                    5           This lawsuit was originally filed on November 20, 2019. Compl., ECF No. 1. In May 2020,

                                                                                    6 Tyler stipulated to conditional certification to avoid the costs of contesting such a motion until the

                                                                                    7 decertification stage given the applicable conditional certification standards. See Stip. Mot. Conditional

                                                                                    8 Cert. at 1, ECF No. 39. Thereafter, notice of conditional certification was sent to approximately 559

                                                                                    9 ERP ICs and ERP Senior ICs. Declaration of Michael Correll ¶ 6, Ex. I. That group included

                                                                                   10 approximately 32 ERP ICs and 8 ERP Senior ICs residing in California, and approximately 163 ERP
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 ICs and 89 ERP Senior ICs who do not reside in California but have performed work on at least one

                                                                                   12 California implementation. Id.
REED SMITH LLP




                                                                                   13           By the close of the notice period, Plaintiff’s notice only yielded an opt-in rate of barely 8 percent.

                                                                                   14 Id. at ¶ 9. Among the California residents, the opt-in rate was 10 percent, or 4 out of 40. Id. at ¶ 7.

                                                                                   15 Among the non-California residents who had done work on a California implementation, the opt-in rate

                                                                                   16 was just over 7 percent, or approximately 18 out of 252. Id. at ¶ 8. In other words, approximately 92.5

                                                                                   17 percent ERP ICs and ERP Senior ICs who would fall within the putative class have already elected not

                                                                                   18 to participate in this case.

                                                                                   19 III.      OVERVIEW OF THE ADMINISTRATIVE EXEMPTION
                                                                                   20           The California administrative exemption applies to an employee who:

                                                                                   21           a)      performs work “directly related to management policies or general business
                                                                                                        operations” of either the employer or the employer’s clients;
                                                                                   22
                                                                                                b)      “customarily and regularly exercises discretion and independent judgment”;
                                                                                   23
                                                                                                c)      works “under only general supervision” while either:
                                                                                   24
                                                                                                        i.      performing work along specialized or technical lines requiring special
                                                                                   25                           training, experience, or knowledge, or
                                                                                                        ii.     executing special assignments and tasks;
                                                                                   26
                                                                                                d)      is “primarily engaged” in exempt work; and
                                                                                   27
                                                                                                e)      meets a minimum salary requirement.
                                                                                   28

                                                                                                                                         - 11 -                                       US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                            Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 17 of 277




                                                                                    1 Campbell v. PricewaterhouseCoopers, LLP, 642 F.3d 820, 830–31 (9th Cir. 2011).5 Exempt work

                                                                                    2 includes “all work that is directly and closely related to exempt work and work which is properly viewed

                                                                                    3 as a means for carrying out exempt functions.” Federico v. Overland Contracting, Inc., 2013 U.S. Dist.

                                                                                    4 LEXIS 144146, *25–26 (N.D. Cal. Oct. 4, 2013).

                                                                                    5 IV.      PLAINTIFF CANNOT SATISFY RULE 23
                                                                                    6          Plaintiff has not met the heavy burden of showing that certification is proper. The standard for

                                                                                    7 certification is a high one. A court may only certify a class if, after a “rigorous analysis,” the plaintiff

                                                                                    8 demonstrates that the proposed class meets all Rule 23(a) requirements—numerosity, commonality,

                                                                                    9 typicality, and adequacy. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011). The Plaintiff must

                                                                                   10 also satisfy Rule 23(b)(3) by showing that “questions of law or fact common to the members of the class
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 predominate over any questions affecting only individual members, and that a class action is superior to

                                                                                   12 other available methods for the fair and efficient adjudication of the controversy.” Zinser v. Accufix
REED SMITH LLP




                                                                                   13 Rsch. Inst., Inc., 253 F.3d 1180, 1189 (9th Cir. 2001). Plaintiff fails to satisfy any of these requirements.

                                                                                   14          A.      Plaintiff Has Not Identified a Sufficiently Numerous or Ascertainable Class
                                                                                   15          Plaintiff is obligated to show that the putative class is sufficiently numerous and ascertainable.

                                                                                   16 See Lee v. Pep Boys-Manny Moe & Jack, 2015 U.S. Dist. LEXIS 171912, *15 (N.D. Cal. Dec. 23, 2015).

                                                                                   17 Plaintiff claims these requirements are satisfied because there are “more than 27 implementation

                                                                                   18 consultants who lived in California, and more than 200 implementation consultants who traveled into

                                                                                   19 California during the relevant time period.” Plaintiff’s Motion to Certify Class (“Memo.”) at 20, ECF

                                                                                   20 No. 78. Plaintiff’s showing is insufficient.

                                                                                   21          Plaintiff’s argument regarding numerosity and ascertainability relies on speculation with respect

                                                                                   22 to the number of putative class members. Plaintiff does not proffer any method to identify the putative

                                                                                   23 class members who travelled into California during the class period, nor who did so during the

                                                                                   24 limitations period applicable to each of his claims.6 See, e.g., Diacakis v. Comcast Corp., 2013 U.S.

                                                                                   25
                                                                                        5
                                                                                        Plaintiff’s salary of more than $50,000 exceeds the minimum requirement. Compl. ¶ 28.
                                                                                   26   6
                                                                                        Unlike Plaintiff’s overtime claim (which, in conjunction to the UCL is subject to a four-year statute
                                                                                   27 of limitation), his waiting time and wage statement claims are subject to a three-year and one-year
                                                                                      statute of limitations, respectively. See Lucas v. Michael Kors (USA) Inc., 2018 U.S. Dist. LEXIS
                                                                                   28 78510, *22, 26 (C.D. Cal. May 9, 2018).

                                                                                                                                        - 12 -                                     US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 18 of 277




                                                                                    1 Dist. LEXIS 64523, *3, 5 (N.D. Cal. May 3, 2013). Furthermore, Plaintiff does not articulate any

                                                                                    2 mechanism to properly identify which, if any, of the non-resident putative class members may have been

                                                                                    3 subject to California law with respect to any of their causes of action during their time in the state.

                                                                                    4 Recently, a court in the Ninth Circuit denied class certification of a wage and hour case on this very

                                                                                    5 basis. See Pavloff v. Cardinal Logistics Mgmt. Corp., 2020 U.S. Dist. LEXIS 221745 (C.D. Cal. Oct. 7,

                                                                                    6 2020). It reasoned that, because “‘[s]taying in’ California, and ‘performing work in’ California are two

                                                                                    7 different things,” an “estimate that ‘at least 100 non-California based [employees] travel to California

                                                                                    8 … where they stay at least one day’” does not demonstrate numerosity. Id. at *10–11 (denying

                                                                                    9 certification on numerosity grounds). Like Plaintiff here, the Pavloff class representative’s assertion of

                                                                                   10 “possible class membership” was deemed “not evidence of actual numerosity.” Id. at *11.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          Plaintiff has not satisfied his burden to demonstrate numerosity or articulated a reasonable

                                                                                   12 method of ascertaining the class. Thus, the Court should deny certification. See Xavier v. Philip Morris
REED SMITH LLP




                                                                                   13 USA Inc., 787 F. Supp. 2d 1075, 1089 (N.D. Cal. 2011) (“the class must be sufficiently definite; the

                                                                                   14 party seeking certification must demonstrate that an identifiable and ascertainable class exists.”).

                                                                                   15          B.      Plaintiff Has Not Established Commonality Or Predominance
                                                                                   16          The multiplicity of legal issues, complex underlying facts, and diversity of the putative class

                                                                                   17 make it impossible for Plaintiff to establish commonality and predominance in this case.                  For

                                                                                   18 commonality, a plaintiff does not meet his burden “merely by ‘the raising of common questions – even

                                                                                   19 in droves.’” Dukes, 564 U.S. at 350 n.6. “Rather, the class members’ claims must depend upon a

                                                                                   20 common contention … that [] is capable of class-wide resolution[.]” Id. Thus, “what matters to class

                                                                                   21 certification … [is] the capacity of a class-wide proceeding to generate common answers apt to drive

                                                                                   22 the resolution of the litigation.” Id. (emphasis in original). As the Supreme Court has noted,

                                                                                   23 “[d]issimilarities within the proposed class … have the potential to impede the generation of common

                                                                                   24 answers.” Id. For predominance, as defined under Rule 23(b)(3), the rule “calls upon courts to give

                                                                                   25 careful scrutiny to the relation between common and individual questions in a case[,]” Tyson Foods, Inc.

                                                                                   26 v. Bouaphakeo, 136 S.Ct. 1036, 1045 (2016), and is “far more demanding” than the commonality

                                                                                   27 requirement of Rule 23(a).” Amchem Prods. v. Windsor, 521 U.S. 591, 623–24 (1997). Predominance

                                                                                   28 requires that the questions common to all class members “predominate over any questions affecting only

                                                                                                                                       - 13 -                                    US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                          Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 19 of 277




                                                                                    1 individual members.” FED. R. CIV. P. 23(b)(3). Plaintiff’s Motion fails as to both elements.

                                                                                    2                  1.     Plaintiff’s Overtime Claim Is Not Suitable for Class Treatment
                                                                                    3          The Court can resolve Plaintiff’s Motion without addressing Plaintiff’s argument that Tyler’s

                                                                                    4 allegedly misclassified ERP ICs and Senior ERP ICs. See Memo. at 31. Even if Plaintiff could

                                                                                    5 demonstrate misclassification, he still must “provide a common method of proving that such employees

                                                                                    6 are entitled to overtime pay.” Swamy v. Title Source, Inc., 2018 U.S. Dist. LEXIS 57048, *17 (N.D.

                                                                                    7 Cal. Apr. 2, 2018). Plaintiff cannot meet this standard and, as a result, certification is improper.

                                                                                    8          “Adopt[ing] an erroneous classification policy is not unlawful in the abstract.” Sullivan v. Oracle

                                                                                    9 Corp., 51 Cal.4th 1191, 1208 (2011). Rather, the employer violates the law when it actually fails to pay

                                                                                   10 overtime to a misclassified employee. Thus, for purposes of class certification, it is not enough to show
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 that that putative class members are misclassified. See Swamy, 2018 U.S. Dist. LEXIS 57048, *17

                                                                                   12 (denying class certification because “[e]ven if members of the putative class were non-exempt
REED SMITH LLP




                                                                                   13 employees, [plaintiff] still fails to provide a common method of proving that such employees are entitled

                                                                                   14 to overtime pay”). Instead, a plaintiff must show that answers to shared questions will fully dispose of

                                                                                   15 the issue of whether overtime is due to each putative class member. A plaintiff cannot meet this standard

                                                                                   16 merely through class member testimony regarding hours worked. See id. *14.

                                                                                   17          Plaintiff argues that ICs “can work over 40 hours in a week” without receiving overtime. See

                                                                                   18 Memo. at 22. He then discusses allegedly common questions related to the administrative exemption.

                                                                                   19 But Plaintiff avoids the required task of identifying a common method whereby he can demonstrate that

                                                                                   20 each putative class member worked unpaid overtime under California law. Plaintiff does not meet this

                                                                                   21 burden by raising common questions regarding misclassification. Rather, Plaintiff must show that Tyler

                                                                                   22 has a “uniform policy or practice that has the effect of requiring [class members] to work for … more

                                                                                   23 than eight hours a day or more than forty hours in a week[.]” Sanchez v. Capital Contractors, Inc., 2017

                                                                                   24 U.S. Dist. LEXIS 87585, *17–18 (N.D. Cal. June 7, 2017). To make this showing, Plaintiff cannot

                                                                                   25 simply proffer testimony about the experiences of individual ERP ICs or ERP Senior ICs. See id. (use

                                                                                   26 of testimony about individual’s overtime work thwarts certification because it requires the court to

                                                                                   27 “consider testimony from each class member in order to determine whether he/she worked” overtime).

                                                                                   28 “Such testimony is the exact opposite of common proof.” Swamy, 2018 U.S. Dist. LEXIS 57048. *14.

                                                                                                                                       - 14 -                                     US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 20 of 277




                                                                                    1          Even if Plaintiff had common proof demonstrating that Tyler policy resulted in ERP ICs and

                                                                                    2 ERP Senior ICs working overtime, that determination would simply begin the inquiry. The vast majority

                                                                                    3 of the putative class members do not reside in California and work mostly outside the state. Thus,

                                                                                    4 California overtime laws could apply to the non-California-resident putative class members only when

                                                                                    5 they worked full days in excess of eight (8) hours or full workweeks in excess of forty (40) hours in the

                                                                                    6 state. See Sullivan, 51 Cal.4th at 1199. Moreover, some putative class members are California residents

                                                                                    7 but work principally outside the state, and thus would often not be subject to California overtime laws.

                                                                                    8 See Cotter v. Lyft, Inc., 60 F. Supp. 3d 1059, 1062 n.1 (N.D. Cal. 2014). Given the numerous states in

                                                                                    9 which the putative class members work, live, and travel, resolving these issues requires evaluating

                                                                                   10 numerous factors that may vary for each class member based on their residence and state law of their
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 residence, the regularity with which they enter California, and in what state they receive wage payments,

                                                                                   12 among others.       As other courts in this Circuit have recently recognized, the complexity and
REED SMITH LLP




                                                                                   13 individualized inquiries required to undertake such an analysis defeats commonality:

                                                                                   14          [D]etermining whether California law applies [] would require an individualized inquiry
                                                                                               into whether each potential class member had sufficient contacts with California to
                                                                                   15
                                                                                               suggest that California law should apply. For example, if one potential class member
                                                                                   16          worked in California for “full days and weeks” at a time, California’s minimum wage
                                                                                               laws could apply to this driver. However, if another class member only worked
                                                                                   17          sporadically in California, but rarely for “full days or weeks,” then California’s minimum
                                                                                               wage laws may not apply to them. Answering this question would require the Court to
                                                                                   18          make an individualized inquiry into the contacts each proposed class member had in
                                                                                               California to determine whether California’s minimum wage laws applied to them.
                                                                                   19
                                                                                        Pavloff, 2020 U.S. Dist. LEXIS 221745, *15; see also Oman v. Delta Air Lines, Inc., 230 F. Supp. 3d
                                                                                   20
                                                                                        986, 992–93 (N.D. Cal. 2017) (discussing various factors relevant to determining what law applies).
                                                                                   21
                                                                                               Taken together, it will not be enough for Plaintiff to come forward with a common method of
                                                                                   22
                                                                                        proving putative class members worked overtime, which, Tyler notes, he has not even attempted to do
                                                                                   23
                                                                                        in his Motion. He must also present a common question that the Court can collectively and manageably
                                                                                   24
                                                                                        resolve showing that all of the putative class members worked overtime in a manner that qualifies for
                                                                                   25
                                                                                        coverage under and represents a violation of California law. This requirement cannot be met here
                                                                                   26
                                                                                        because Plaintiff will have to proffer individualized evidence for each putative class member—proof of
                                                                                   27
                                                                                        presence in California, proof of work done in California, proof of the applicability California law to the
                                                                                   28

                                                                                                                                        - 15 -                                    US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                            Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 21 of 277




                                                                                    1 hours worked in California—for every single day and week worked to determine overtime liability.7

                                                                                    2          Importantly, Plaintiff cannot use records showing the number of hours a putative class member

                                                                                    3 bills to a particular customer to accomplish this goal because, as Plaintiff himself testified, these records

                                                                                    4 may only reflect a portion of the total work performed. See Memo. at 16 (noting that Tyler records do

                                                                                    5 not show the hours worked). Witnesses testified that because much of their work is not billed to a client,

                                                                                    6 the billing records do not illustrate the number of hours worked. See Memo. at 16:4-8. More

                                                                                    7 importantly, the billing records do not illustrate the location where an employee’s work took place; they

                                                                                    8 merely indicate where the client is located. Aside from the few days per week an employee may spend

                                                                                    9 at a client site, Tyler allows employees to reside and work where they wish. Further, even client site-

                                                                                   10 visit work is performed remotely with some frequency—even more so now given the COVID-19
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 pandemic. Webster Decl. ¶ 9, Ex. D. Thus, work a putative class member bills to a California client

                                                                                   12 could have taken place at home, on a plane, in a hotel room, or somewhere else that is unknown and
REED SMITH LLP




                                                                                   13 unrecorded. Stated simply, there is no method whereby Plaintiff can demonstrate that employees worked

                                                                                   14 overtime that is compensable by California law for the entire class. See, e.g., Alakozai v. Chase Inv.

                                                                                   15 Servs. Corp., 2014 U.S. Dist. LEXIS 185329, *51 (C.D. Cal. Oct. 6, 2014) (denying certification

                                                                                   16 because, inter alia, class member did not have time records that would illustrate overtime worked).8

                                                                                   17                  2.      The Administrative Exemption Cannot Be Resolved on A Class-wide Basis
                                                                                   18          Even setting aside Plaintiff’s threshold commonality/predominance failure, Plaintiff has not

                                                                                   19 shown that Tyler’s application of the administrative exemption to putative class members can be

                                                                                   20 resolved on a class-wide basis. Plaintiff wrongly contends that Tyler’s decision to classify all ERP ICs

                                                                                   21 and ERP Senior ICs as exempt justifies certification. This argument is contrary to settled law.

                                                                                   22 Determining exempt status involves a “detailed, fact-specific determination.” Perry v. U.S. Bank, 2001

                                                                                   23   7
                                                                                          Plaintiff’s reliance on the number of ERP ICs who “travelled into California” (Memo. at 16) to define
                                                                                   24   the scope of the class illustrates the problem. Merely having traveled into California does not mean
                                                                                        that California law governs the compensability of that travel time, or, even if it did, that the time was
                                                                                   25   in fact compensable hours worked. See Pavloff, 2020 U.S. Dist. LEXIS 221745, *16–17 (fact that a
                                                                                        driver “logged time” in California does not “does not necessarily mean he or she is entitled to
                                                                                   26   compensation for that time under California law” and would “require an individualized inquiry into
                                                                                   27   how each proposed class member” spent their time).
                                                                                        8
                                                                                          Without an overtime class, the derivative waiting time, wage statement, and UCL claims also fail.
                                                                                   28   See, e.g., Coleman v. Jenny Craig, Inc., 2013 U.S. Dist. LEXIS 176294, *35 (S.D. Cal. Nov. 27, 2013).

                                                                                                                                        - 16 -                                     US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                          Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 22 of 277




                                                                                    1 U.S. Dist. LEXIS 25050, *20 (N.D. Cal. Oct. 16, 2001). “This is because job duties, and therefore

                                                                                    2 eligibility for exemption, may vary even among class members with the same job title.” Alakozai, 2014

                                                                                    3 U.S. Dist. LEXIS 185329, *21–22 (emphasis added). Thus, “when an employer asserts an exemption

                                                                                    4 as a defense, … the resolution of which depends upon how employees spend their time at work,”

                                                                                    5 certification is generally not appropriate “unless plaintiff proposes some form of common proof, such

                                                                                    6 as a standard policy governing how and where employees perform their jobs[.]” In re Wells Fargo Home

                                                                                    7 Mortg. Overtime Pay Litig., 268 F.R.D. 604, 611 (N.D. Cal. 2010) (“In re Wells Fargo”). Here

                                                                                    8 Plaintiff’s attempt to shortcut this obligation fails as a matter of law, and the available evidence shows

                                                                                    9 that assessing exempt status will require detailed, individualized inquiries into each class member.

                                                                                   10                         a.      Class-wide Exempt Classification Does Not Support Certification
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          Plaintiff contends that, by treating ERP ICs and ERP Senior ICs as exempt, Tyler “effectively

                                                                                   12 concedes … that the exemption analysis can be [] conducted for all … at once, making this case well-
REED SMITH LLP




                                                                                   13 suited for class treatment.” Memo. at 7. But courts repeatedly have held that a “blanket exemption

                                                                                   14 policy does nothing to facilitate common proof[.]” Mevorah v. Wells Fargo Home Mortg., 571 F.3d

                                                                                   15 953, 959 (9th Cir. 2009); see also Deane v. Fastenal Co., 2012 U.S. Dist. LEXIS 191570, *18–19 (N.D.

                                                                                   16 Cal Sept. 26, 2012) (policy of treating all putative class members as exempt “tells us little or nothing

                                                                                   17 about whether their status as exempt or non-exempt can be determined by collective proof.”). That is

                                                                                   18 because a blanket exemption policy “may [] accurately classif[y] some employees and misclassify[y]

                                                                                   19 others.” Mevorah, 571 F.3d at 959.

                                                                                   20          In all cases, the analysis does not turn on group-wide classification. Rather, it turns on the job

                                                                                   21 duties of employees in the putative class, and whether those duties are sufficiently common to support

                                                                                   22 certification. See generally Rosenberg v. Renal Advantage, Inc., 2013 U.S. Dist. LEXIS 88468, *21

                                                                                   23 (S.D. Cal. June 24, 2013) (finding insufficient commonality because “the record shows differing

                                                                                   24 evidence as to how the [employees] actually spend their time on the job,” and “variations in how the

                                                                                   25 [employees] performed their duties [and] managed their tasks”). Plaintiff’s “uniform classification”

                                                                                   26 argument is a non sequitur that does not support certification and contravenes well-settled case law.

                                                                                   27                         b.      Plaintiff Fails to Raise Common Issues Related to Exempt Status
                                                                                   28          Separately, Plaintiff contends that the administrative exemption raises three common questions

                                                                                                                                       - 17 -                                    US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 23 of 277




                                                                                    1 sufficient to satisfy Rule 23: (a) whether ERP ICs’ and ERP Senior ICs’ primary duty is implementing

                                                                                    2 Tyler’s software; (b) whether implementation is “directly related” to management; and (c) whether ERP

                                                                                    3 ICs and ERP Senior ICs exercise discretion and independent judgement. See Memo. at 22–32. The

                                                                                    4 testimony from Plaintiff and that of other opt-ins confirms that these essential questions cannot be

                                                                                    5 answered through a single adjudication.          Thus, these questions do not satisfy the commonality

                                                                                    6 requirement, nor can they establish that class-wide issues predominate.

                                                                                    7          Primary Duty: Plaintiff’s reductionist construction of the word “implementation” wholly omits

                                                                                    8 the complexity and diversity of work experiences and job expectations of ERP ICs and ERP Senior ICs.

                                                                                    9 In reality, the implementation process as described above makes certain that it is not a common

                                                                                   10 experience that can generate common answers that will “drive [] resolution of the litigation.” Dukes,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 564 U.S. at 350 n.6. Implementation consists of various functions, some of which even Plaintiff

                                                                                   12 concedes can constitute exempt duties. See supra II.B; Memo. at 11. Importantly, the implementation
REED SMITH LLP




                                                                                   13 task an ERP IC or ERP Senior IC performs can vary based on a variety of factors, such as the phase of

                                                                                   14 implementation, that nature of the client and its software suite, the employee’s seniority and expertise,

                                                                                   15 and the supervising project manager, among other things. An employee’s specific implementation duties

                                                                                   16 can also vary from workweek to workweek, and even day to day. Lumping all the of the ERP ICs’ and

                                                                                   17 ERP Senior ICs’ duties under this overbroad umbrella will tell the Court nothing about their day-to-day

                                                                                   18 tasks and the amount of time spent doing each of them.

                                                                                   19          Independent Judgment: Plaintiff cannot satisfy commonality with respect to the discretion and

                                                                                   20 independent judgment prong. Plaintiff contends that the Court can universally resolve this issue due to

                                                                                   21 Tyler policies describing how ERP ICs perform their duties. In assessing the independent judgment

                                                                                   22 prong, Plaintiff cannot—as he attempts to do—rely only on the Tyler’s manuals, procedures, and related

                                                                                   23 documents. It is well-settled that such policies are not sufficient to support certification. See, e.g., In re

                                                                                   24 Wells Fargo, 268 F.R.D. at 611 (finding that “fact intensive inquiries into how individual [employees]

                                                                                   25 performed their job” were necessary, precluding class certification, despite the putative class members’

                                                                                   26 “common job descriptions, uniform training, the same primary goal… uniform job expectations, similar

                                                                                   27 compensation plans, and standardized employee evaluation standards”); Alakozai, 2014 U.S. Dist.

                                                                                   28 LEXIS 185329, *44 (declining to certify class despite “uniform policies and procedures” because

                                                                                                                                        - 18 -                                      US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 24 of 277




                                                                                    1 employees “were subject to varying levels of supervision and performed different job duties from day-

                                                                                    2 to-day”); Casida v. Sears Holdings Corp., 2012 WL 3260423, *17 (E.D. Cal. Aug. 8, 2012) (finding

                                                                                    3 that “despite the corporate standardization and the uniformity of tasks to be performed … evidence

                                                                                    4 would be needed to prove misclassification of the class as to each prospective class member”).

                                                                                    5          As discussed above, there is significant variation in the tasks ERP ICs and ERP Senior ICs

                                                                                    6 perform that the written materials do not capture. Those variations are reflected in the deposition

                                                                                    7 testimony and submitted declarations—and even Plaintiff’s own LinkedIn description of his work. See

                                                                                    8 Correll Decl., Ex. B. This evidence shows that ERP ICs and ERP Senior ICs exercise substantial

                                                                                    9 independent judgment to different degrees on critical issues related to helping clients’ manage and

                                                                                   10 operate their businesses through the implementation process. Given the variation within the class, the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 cited policies do not support certification. See Alakozai, 2014 U.S. Dist. LEXIS 185329, *44.

                                                                                   12          Directly Related to Management or Business Operations: Plaintiff also makes an abbreviated
REED SMITH LLP




                                                                                   13 argument that the court can determine whether the ERP ICs and ERP Senior ICs satisfy the “directly

                                                                                   14 related” prong of the administrative exemption on a class-wide basis. See Memo. at 23–24. Plaintiff’s

                                                                                   15 argument on this point also is incorrect.

                                                                                   16          To be administratively exempt, an employee’s duties must relate to the management policies or

                                                                                   17 general business operations of either the employer or the employer’s clients. See 29 C.F.R. § 541.205,

                                                                                   18 et seq. Duties and functions that satisfy this prong include, but are not limited to “[a]dvisory specialists

                                                                                   19 and consultants of various kinds,” (29 C.F.R. § 541.205(c)(5)), including those “employed by a concern

                                                                                   20 engaged in furnishing such services for a fee” (29 C.F.R. § 541.205(d)). Thus, contrary to Plaintiff’s

                                                                                   21 contention, the ERP ICs and ERP Senior ICs alleged (but disputed) status as a Tyler “marketplace

                                                                                   22 offering” does not resolve the “directly related” prong of the analysis. In fact, courts have repeatedly

                                                                                   23 held that employees performing similar functions to those performed by the ERP ICs and ERP Senior

                                                                                   24 ICs while working for employers similar to Tyler meet the requirements of exemption on this element.

                                                                                   25 See, e.g., Cruz v. Lawson Software, Inc., 764 F. Supp. 2d 1050 (D. Minn. 2011) (consultants who advise

                                                                                   26 employer’s clients on how to use the employer’s software to assist in running the business qualify for

                                                                                   27 administrative exemption); Paul v. One Touch Techs. Corp., 2007 Cal. App. Unpub. LEXIS 5015 (Cal.

                                                                                   28 Ct. App. June 21, 2007) (unpublished) (administrative exemption applied to employee who acted as

                                                                                                                                       - 19 -                                     US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                          Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 25 of 277




                                                                                    1 consultant to employer’s clients in configuring an employer’s software to fit customer needs); Linscheid

                                                                                    2 v. Natus US Med., Inc., 2015 U.S. Dist. LEXIS 40255, *23–24 (N.D. Ga. Mar. 30, 2015) (“Courts have

                                                                                    3 previously found employees to qualify for [administrative] exemption where their ‘primary duties’

                                                                                    4 consisted of serving ‘as a consultant to [the employers] clients’ and worked with those clients ‘to help

                                                                                    5 them make their businesses run more efficiently,’ including by ‘implement[ing] and install[ing] software

                                                                                    6 programs for their employers clients and customers.’”); Verkuilen v. MediaBank, LLC, 2010 U.S. Dist.

                                                                                    7 LEXIS 77407 (N.D. Ill. July 27, 2010) (directly related prong satisfied where plaintiffs facilitated

                                                                                    8 customer’s use of employer’s software and provided customer “training and support”). The job of ERP

                                                                                    9 ICs and, in the same and additional ways, ERP Senior ICs, is to facilitate a smooth transition of the

                                                                                   10 client’s unique business processes onto the Tyler software that will drive those processes after go-live.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          Finally, variation in the ERP ICs’ and ERP Senior ICs’ duties will disaggregate this part of the

                                                                                   12 exemption analysis. As discussed, the putative class members’ job duties differ substantially each week
REED SMITH LLP




                                                                                   13 based on the client, the particular implementation function performed, and the individual’s seniority.

                                                                                   14 For example, more experienced ICs, including ERP Senior ICs, conduct more complex implementations.

                                                                                   15 Moreover, some implementations are short-term engagements, whereas others are go on for years.

                                                                                   16 Putative class members interface with subject-matter experts at Tyler’s clients to, for example, identify

                                                                                   17 business processes, recommend software configurations, and assist with best practices recommendations

                                                                                   18 in a variety of ways that will render their business operations more efficient. In sum, this prong, like

                                                                                   19 the administrative exemption analysis as a whole, turns on the duties of each individual class member.

                                                                                   20 See Alakozai, 2014 U.S. Dist. LEXIS 185329, *18–19 (finding a lack of commonality under the “directly

                                                                                   21 related” prong due to variations “in terms of whom the Advisors serviced, the level of supervision to

                                                                                   22 which they were subject, and how the Advisors performed their duties and managed their tasks”).

                                                                                   23          Even if Plaintiff raised some common questions applicable to the class, they do not predominate.

                                                                                   24 See Zinser, 253 F.3d at 1189. Individualized questions regarding the amount of time employees spent

                                                                                   25 engaged in exempt duties, the regularity with which they used their independent judgment in performing

                                                                                   26 those duties, and whether California’s wage and hour law applied (and if so, during which periods) to

                                                                                   27 the putative class members will predominate. See Patel v. Nike Retail Servs., 2016 U.S. Dist. LEXIS

                                                                                   28 45588, *29 (N.D. Cal. Mar. 29, 2016) (“[T]he varying evidence of the extent to which [class members]

                                                                                                                                      - 20 -                                    US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 26 of 277




                                                                                    1 exercise discretion in practice reflects individualized inquiries are required.”). Plaintiff has not proffered

                                                                                    2 any viable method to address these questions on a class-wide basis. Moreover, the deposition testimony

                                                                                    3 and other record evidence shows that there is variation in the complexity and kind of duties putative

                                                                                    4 class members perform. See id. at *32 (individual issues predominate where plaintiff cannot point to

                                                                                    5 common proof permitting exempt status to “be resolved with a ‘yes’ or ‘no’ answer for the class.”).

                                                                                    6                  3.      Plaintiff’s Waiting Time Penalties Claim and Wage Statement Claims Are Not
                                                                                                               Suitable for Class Treatment
                                                                                    7          Plaintiff appears to assert that commonality exists with respect to his waiting time penalties claim
                                                                                    8 because “Tyler did not pay any overtime wages to all its implementation consultants” and whether it

                                                                                    9 willfully failed to pay wages owed at termination is a “common question.” Memo at 26:8-13. But

                                                                                   10 Plaintiff does not substantively analyze the viability of these claims at all, which means Plaintiff has not
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 carried his burden. Regardless, Plaintiff’s waiting time and statement claims should not be certified.

                                                                                   12                          a.      Application of California Law to Non-resident Putative Class Members
REED SMITH LLP




                                                                                   13          The putative class is comprised of all Tyler ERP ICs and ERP Senior ICs, including non-

                                                                                   14 residents, who spent any time (whether a partial day or the entire class period) working in California.

                                                                                   15 See Memo. at 16:12-19. Only 32 ERP ICs and 8 ERP Senior ICs resided in California at any time during

                                                                                   16 the class period. Webster Decl. ¶ 11, Ex. D. The remaining putative class members travelled to

                                                                                   17 California for project work at some point and for unknown durations during the class period. Because

                                                                                   18 Plaintiff seeks to certify a California class and brings California claims, the applicability of the Labor

                                                                                   19 Code to out-of-state employees temporarily working in the state is critical to the Court’s analysis. In

                                                                                   20 Sullivan v. Oracle Corp., the California Supreme Court held that the state’s overtime laws apply to non-

                                                                                   21 resident employees of a California employer “for entire days and weeks worked in California.” 51

                                                                                   22 Cal.4th at 1199 (emphasis in original). In contrast, non-residents are generally not entitled to California’s

                                                                                   23 overtime protections for work performed outside the state, or for partial days worked in the state. See,

                                                                                   24 e.g., Cotter, 60 F. Supp. 3d at 1062 n.1.

                                                                                   25          Thus, different rules govern the application of wage statements (Lab. Code § 226) and waiting

                                                                                   26 time penalties (Lab. Code § 203) to non-residents. In Ward v. United Airlines, Inc, the California

                                                                                   27 Supreme Court recently held that the application of wage statement requirements to a given employee

                                                                                   28 “depends on whether their principal place of work is in California.” 9 Cal.5th 732, 740 (2020). Thus,

                                                                                                                                        - 21 -                                      US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                            Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 27 of 277




                                                                                    1 the waiting time penalties do not apply to a California resident who primarily works in another state. Id.

                                                                                    2 at 759. Additionally, an employee “who does not work more than half the time in any one state” is

                                                                                    3 entitled to a compliant itemized wage statement only if he or she “performs some work [] and is based

                                                                                    4 in California, meaning that California serves as the physical location where the worker presents himself

                                                                                    5 or herself to begin work.” Id. at 755. The quantum and location of an employee’s work for purposes of

                                                                                    6 assessing statement liability is the pay period. Id. at 753-54.

                                                                                    7          Meanwhile, waiting time penalties are assessed differently. Waiting time penalties are not

                                                                                    8 available to a non-resident who spends the majority of his or her time working outside California. See

                                                                                    9 Poehls v. ENSR Consulting & Eng’g, 2006 U.S. Dist. LEXIS 102873, *33–34 (C.D. Cal. Aug. 28, 2006)

                                                                                   10 (even if the employer decided to terminate the employee in California, “any application of Labor Code
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 §§ 201-203 would violate the presumption against extraterritoriality because [the employee] was going

                                                                                   12 to perform all or a majority of her work outside the state.”). The California Court of Appeal implicitly
REED SMITH LLP




                                                                                   13 affirmed this in a recent decision addressing an analogous provision of the Labor Code. In McPherson

                                                                                   14 v. EF Intercultural Found., Inc., 47 Cal. App. 5th 243 (2020), the California Court of Appeal concluded

                                                                                   15 that section 227.3, which requires payment of all accrued but unused vacation9 to a terminated employee,

                                                                                   16 did not apply to vacation pay a non-resident employee earned while working in California. Id. at 271–

                                                                                   17 72. In reaching this conclusion, the court emphasized the difference between entitlements that arise at

                                                                                   18 termination (e.g., waiting time penalties), and those which “apply as the employee performs work within

                                                                                   19 the state.” Id. at 274. Labor Code section 203 on which Plaintiff relies, like section 227.3, regulates

                                                                                   20 wage payment at separation. Thus, like section 227.3, section 203 does not apply to a non-resident

                                                                                   21 employee who does not spend the majority of his or her time working inside the state at the time of

                                                                                   22 separation. Id.; see also Oman v. Delta Air Lines, Inc., 9 Cal.5th 762, 770 (2020) (laws regarding the

                                                                                   23 “timing of wage payments” only apply to employees based in California).

                                                                                   24          Thus, the Court will be obliged to assess how all of these coverage variations and differing

                                                                                   25 California legal standards apply to each and every ERP IC and ERP Senior IC in the putative class.

                                                                                   26

                                                                                   27
                                                                                        9
                                                                                       Note that accrued vacation is considered wages (and thus fairly compared to overtime) under
                                                                                   28 California law. See, e.g., Schachter v. Citigroup, Inc., 47 Cal.4th 610, 618 (2009).

                                                                                                                                       - 22 -                                   US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 28 of 277




                                                                                    1                         b.      Plaintiff’s Waiting Time Claim Cannot Be Uniformly Adjudicated

                                                                                    2          As already discussed, Plaintiff cannot demonstrate, on a class-wide basis, that Tyler misclassified

                                                                                    3 ERP ICs and ERP Senior ICs who were terminated or resigned during the class period, or that these

                                                                                    4 employees were entitled to California overtime pay. Even if he could, his waiting time argument still

                                                                                    5 fails. Under Labor Code Section 203, an employee who is terminated or resigns is entitled to payment

                                                                                    6 for all owed wages upon termination. See CAL. LAB. CODE § 203(a). “If an employer willfully fails to

                                                                                    7 pay…any wages of an employee who is discharged or who quits, the wages of the employee shall

                                                                                    8 continue as a penalty from the due date” for up to thirty days. Id. As discussed above, the putative class

                                                                                    9 members are located mostly outside of California and entered California for an individualized reasons

                                                                                   10 for inconsistent durations. Thus, the threshold question is whether section 203 applies to the putative

                                                                                   11 class, and whether that can be determined on a class-wide basis. See Oracle, 51 Cal.4th at 1201 (noting
                 A limited liability partnership formed in the State of Delaware




                                                                                   12 that while California overtime law applied to non-residents, “one cannot necessarily assume the same
REED SMITH LLP




                                                                                   13 result would obtain for any other aspect of wage law,” such as the wage statement requirements).

                                                                                   14          Finally, the existence of a “good faith dispute” regarding an employee’s entitlement to wages

                                                                                   15 defeats a waiting time claim. Amaral v. Cintas Corp. No. 2, 163 Cal. App. 4th 1157, 1201 (2008). “A

                                                                                   16 ‘good faith dispute’ that any wages are due occurs when an employer presents a defense, based in law

                                                                                   17 or fact which, if successful, would preclude any recover on the part of the employee.” Id. Importantly,

                                                                                   18 courts recognize that “willfulness” (i.e., good faith dispute) “raises an inherently fact intensive inquiry

                                                                                   19 focusing on state of mind and surrounding circumstances.” In re Taco Bell Wage & Hour Actions, 2011

                                                                                   20 U.S. Dist. LEXIS 109169, *15 (E. D. Cal. Sept. 26, 2011); see also Delgado v. MarketSource, Inc., 2018

                                                                                   21 U.S. Dist. LEXIS 214603, *19–20 (N.D. Cal. Dec. 20, 2018) (“evaluating whether Defendant ‘willfully’

                                                                                   22 paid final wages late . . . would require individualized inquiries”). Thus, if the Court were to certify a

                                                                                   23 waiting time class, “mini-trials would be required for each class member to determine whether waiting

                                                                                   24 time penalties should be imposed . . . .” Gonzalez v. Millard Mall Servs., 281 F.R.D. 455, 465 (S.D. Cal.

                                                                                   25 2012).

                                                                                   26                         c.      Plaintiff’s Wage Statement Claim Cannot Be Uniformly Adjudicated

                                                                                   27          The same is true as to Plaintiff’s itemized wage statement claim. As discussed above (see supra

                                                                                   28 IV.B.3.a), the applicability of section 226 to non-residents turns on the amount of work they perform in

                                                                                                                                       - 23 -                                     US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 29 of 277




                                                                                    1 California compared to other states. See Ward, 9 Cal.5th at 740. Thus, demonstrating putative class

                                                                                    2 members’ non-exempt status and unpaid overtime say nothing about the class-wide application of

                                                                                    3 section 226. Furthermore, the determination of whether section 226 applies to a non-resident employee

                                                                                    4 is a determination made each pay period. See id. at 754 n.8. This leaves no method for the Court to

                                                                                    5 resolve a class-wide section 226 claim other than by conducting mini trials regarding the amount of time

                                                                                    6 each employee spent working in every state they visited for each week during the limitations period. See

                                                                                    7 Pavloff, 2020 U.S. Dist. LEXIS 221745, *24-25.

                                                                                    8                  4.      Plaintiff’s Failure to Provide a Trial Plan or Method of Assessing Damages
                                                                                                               Renders the Putative Class Unmanageable
                                                                                    9
                                                                                               Plaintiff makes no effort to satisfy his obligation to provide a trial plan or method of class-wide
                                                                                   10
                                                                                        assessing damages. This failure is fatal. Courts will only certify a class where damages are “capable of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        measurement on a class-wide basis.” Doyle v. Chrysler Grp., LLC, 663 F. App’x 576, 579 (9th Cir.
                                                                                   12
                                                                                        2016). While courts have stated that damage calculation issues will not defeat certification, they have
REED SMITH LLP




                                                                                   13
                                                                                        “applied this understanding in cases where there existed a common methodology for calculating
                                                                                   14
                                                                                        damages.” Id. Thus, even if Plaintiff could show class-wide misclassification with common proof,
                                                                                   15
                                                                                        individual issues would still predominate because Plaintiff cannot offer a “reliable method for
                                                                                   16
                                                                                        calculating damages.” Alakozai, 2014 U.S. Dist. LEXIS 185329, *51. Hence, certification is improper.
                                                                                   17
                                                                                               Further, as discussed above, Tyler does not have employee time entries because putative class
                                                                                   18
                                                                                        members are exempt, and the only time-related records it maintains are for contract tracking purposes.
                                                                                   19
                                                                                        See Memo. at 16; Risinger v. SOC LLC, 2019 U.S. Dist. LEXIS 124779, *23 (D. Nev. July 26, 2019)
                                                                                   20
                                                                                        (denying certification based on lack of a “methodology for calculating damages on a class-wide basis”
                                                                                   21
                                                                                        and emphasizing the absence of computer time records). Thus, not only has Plaintiff failed to provide a
                                                                                   22
                                                                                        trial plan or model for calculating the alleged damages as the law requires, creating such a model is not
                                                                                   23
                                                                                        possible. See Doyle, 663 F. App’x at 579 (“Because [plaintiff] has not demonstrated that … damages
                                                                                   24
                                                                                        can be measured on a class-wide basis, the predominance requirement is not satisfied.”).
                                                                                   25
                                                                                               C.      Plaintiff Is Not An Adequate Class Representative.
                                                                                   26          Plaintiff – as a non-resident of California – cannot adequately and fairly represent the interests
                                                                                   27 of absent class members. Proposed class representatives must establish that their claims are typical of

                                                                                   28

                                                                                                                                       - 24 -                                      US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 30 of 277




                                                                                    1 the putative class and that they will fairly and adequately represent their interests. See FED. R. CIV. P.

                                                                                    2 23(a)(3)–(4). In particular, here, for California resident class members who can be identified as having

                                                                                    3 spent the bulk of their time working in the state, there is clarity with respect to what law applies and

                                                                                    4 what is required to demonstrate liability. In contrast, Plaintiff’s claims hinge upon his ability to satisfy

                                                                                    5 the requirements for coverage under each separate requirement of the California Labor Code. Further,

                                                                                    6 Plaintiff is unique in that he resided in Nevada but occasionally worked from his parents’ home in

                                                                                    7 California for extended periods during the relevant timeframe. This factor makes him materially

                                                                                    8 different than other non-resident putative class members who only travelled to California for their

                                                                                    9 allotted client visit and then left. Thus, Plaintiff is subject to defenses that are inapplicable to a subset

                                                                                   10 of the class. See Pavloff, 2020 U.S. Dist. LEXIS 221745, *19–20 (claims atypical because plaintiffs
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 resided in California and class members resided in other states).

                                                                                   12          D.      Class Treatment Is Not A Superior Method Of Resolving This Case
REED SMITH LLP




                                                                                               Plaintiff has not shown that class proceedings are superior to individual adjudications. Courts
                                                                                   13
                                                                                        will only grant certification if class proceedings are “superior to other available methods for fairly and
                                                                                   14
                                                                                        efficiently adjudicating the controversy.” FED. R. CIV. P. 23(b)(3). The only argument Plaintiff proffers
                                                                                   15
                                                                                        in this regard is the bald assertion that individual potential damages are minimal. See Memo. at 31. This
                                                                                   16
                                                                                        argument is factually wrong. Plaintiff claims that he worked at least 52 hours in a workweek. Compl.
                                                                                   17
                                                                                        ¶ 31. Extrapolating across a four-year class period, that figure results in nearly 2,500 hours of alleged
                                                                                   18
                                                                                        unpaid overtime. That is not an insignificant sum given Plaintiff’s $50,000+ salary. See Compl. ¶ 28.
                                                                                   19
                                                                                        If Plaintiff prevailed on his Labor Code section 203 and 226 claims, he could also receive an additional
                                                                                   20
                                                                                        30 days of wages as a waiting time penalty and up to $4,000 for non-compliant wage statements. CAL.
                                                                                   21
                                                                                        LAB. CODE §§ 203(a), 226(e)(1). The substantial sums at stake are yet another reason why class
                                                                                   22
                                                                                        proceedings are not superior. Alakozai, 2014 U.S. Dist. LEXIS 185329, *53-54 (plaintiffs claimed to
                                                                                   23
                                                                                        have worked substantial overtime, hence potential for substantial recovery weighs against certification).
                                                                                   24

                                                                                   25 V.       CONCLUSION

                                                                                   26          For the foregoing reasons, Plaintiff’s Motion for Class Certification should be denied.

                                                                                   27

                                                                                   28

                                                                                                                                        - 25 -                                     US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                          Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 31 of 277




                                                                                    1 DATED: December 7, 2020             REED SMITH LLP

                                                                                    2

                                                                                    3                                    By: /s/ Paulo B. McKeeby
                                                                                                                             Brian K. Morris
                                                                                    4                                        Paulo B. McKeeby
                                                                                                                             Michael A. Correll
                                                                                    5
                                                                                                                             Attorneys for Defendant
                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                          - 26 -                             US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                          Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 32 of 277




                                                                                    1                                      CERTIFICATE OF SERVICE

                                                                                    2          I, Michael A. Correll, an attorney, hereby certify that on December 7, 2020, I caused a true and

                                                                                    3 correct copy of Tyler Technologies, Inc.’s Notice of Appearance to be served via the CM/ECF system,

                                                                                    4 which will send notification of such filing to the e-mail address of all counsel of record.

                                                                                    5

                                                                                    6                                                 /s/ Paulo B. McKeeby

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                       - 27 -                                       US_ACTIVE-156775228.9

                                                                                        TYLER TECHNOLOGIES’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 33 of 277




           EXHIBIT A
                                                                                          Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 34 of 277




                                                                                    1 Brian K. Morris (SBN 281409)
                                                                                      BMorris@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                      101 Second Street
                                                                                    3
                                                                                      Suite 1800
                                                                                    4 San Francisco, CA 94105-3659
                                                                                      Telephone: 469.680.4200
                                                                                    5 Facsimile: 469.680.4299

                                                                                    6 Paulo B. McKeeby (Admitted Pro Hac Vice)

                                                                                    7 PMcKeeby@reedsmith.com
                                                                                      Michael A. Correll (Admitted Pro Hac Vice)
                                                                                    8 MCorrell@reedsmith.com
                                                                                      REED SMITH LLP
                                                                                    9 2850 N. Harwood St., Suite 1500
                                                                                      Dallas, TX 75201
                                                                                   10 Telephone: 469.680.4200

                                                                                   11 Facsimile: 469.680.4299
                 A limited liability partnership formed in the State of Delaware




                                                                                   12 ATTORNEYS FOR DEFENDANT
REED SMITH LLP




                                                                                   13                               UNITED STATES DISTRICT COURT
                                                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                                   14

                                                                                   15
                                                                                        AARON KUDATSKY, Individually and on             )   Case No.:   3:19-CV-07647-WHA
                                                                                   16   behalf of all others similarly situated,        )
                                                                                                                                        )   DECLARATION OF AMANDA IRISH IN
                                                                                   17                                  Plaintiffs       )   SUPPORT OF DEFENDANT’S
                                                                                                                                        )   OPPOSITION TO PLAINTIFF’S RULE 23
                                                                                   18   vs.                                             )   MOTION FOR CLASS CERTIFICATION
                                                                                                                                        )
                                                                                   19
                                                                                        TYLER TECHNOLOGIES,                             )
                                                                                   20                                                   )
                                                                                                                       Defendant.       )
                                                                                   21                                                   )
                                                                                   22

                                                                                   23 I, Amanda Irish, declare:

                                                                                   24         1.      I am an Implementation Consultant for Defendant Tyler Technologies (“Tyler”) in this

                                                                                   25 matter and have been in that position since June of 2019. I make this declaration based upon my

                                                                                   26 personal knowledge, and could so testify if called to do so.

                                                                                   27

                                                                                   28                                                -1–
                                                                                                                          DECLARATION OF AMANDA IRISH

                                                                                                                                                                          US_ACTIVE-156713870.3
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 35 of 277




                                                                                    1          2.      Since I have been employed at Tyler, I have resided and worked out of my home office
                                                                                    2 in Colorado Springs, Colorado. Prior to March of 2020, I primarily performed my services on the

                                                                                    3
                                                                                        road and traveled to different client locations, mostly in California. After March of 2020, as a result
                                                                                    4
                                                                                        of the COVID 19 pandemic, I have worked exclusively out of my home in Colorado Springs. While
                                                                                    5
                                                                                        I was traveling, my typical work week would involve traveling to the client location on Monday,
                                                                                    6

                                                                                    7 performing consultant work in connection with the implementation of Tyler’s Munis Human Capital

                                                                                    8 Management software module on Tuesday, Wednesday and Thursday, and traveling back to my home

                                                                                    9 base in Colorado Springs on Friday.
                                                                                   10          3.      Although I often worked more than 40 hours a week as an implementation consultant,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        based on the weekly schedule outlined above, because I would travel on Mondays and work in my
                                                                                   12
                                                                                        home office on Fridays, it would be unusual for me to have worked more than 40 hours in California
REED SMITH LLP




                                                                                   13
                                                                                        during any one work week.
                                                                                   14

                                                                                   15          4.      Because I was a junior Implemention Consultant, I performed only some of the

                                                                                   16 functions of an implementation consultant during the time in which I was traveling to client locations.

                                                                                   17 For example, prior to March 2020, I had performed only one fundamentals review, which involves

                                                                                   18
                                                                                        providing a high-level overview to the client team of the Munis software and its functionalities, and
                                                                                   19
                                                                                        had never performed a “current state/future state” analysis, which involves assessing the client’s
                                                                                   20
                                                                                        legacy software system and advising the client how to best perform software functions with the Munis
                                                                                   21
                                                                                        system. Rather, from June of 2019 through February 2020, I mainly performed software configuration
                                                                                   22

                                                                                   23 and parallel testing to validate the accuracy of client data and processes.

                                                                                   24          5.      I understand that this declaration is being provided in connection with lawsuits brought
                                                                                   25 against Tyler by current and former employees who claim that they and other current and former

                                                                                   26
                                                                                        employees were not properly paid overtime. I understand that the plaintiffs are seeking to represent
                                                                                   27
                                                                                        current and former Tyler employees, including me, in a collective action and class action lawsuit. I
                                                                                   28                                               -2–
                                                                                                                           DECLARATION OF AMANDA IRISH

                                                                                                                                                                               US_ACTIVE-156713870.3
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 36 of 277




                                                                                    1 understand that I may be invited to join the lawsuit as a plaintiff and I would be eligible to participate

                                                                                    2 as a member of the class if the case is certified. What I say in this declaration is the truth. I also

                                                                                    3
                                                                                        understand that the lawyer who interviewed me and prepared this declaration for me represents Tyler
                                                                                    4
                                                                                        and does not represent me. I am providing this statement voluntarily and without any duress, threats,
                                                                                    5
                                                                                        intimidation or coercion. I understand that I did not have to give this declaration, can provide or refuse
                                                                                    6

                                                                                    7 to provide a declaration or testimony, and know that giving information in this declaration is not a

                                                                                    8 condition of my employment with Tyler. I attest to the information in this declaration voluntarily and

                                                                                    9 of my own free will.
                                                                                   10          The foregoing statement is made under penalty of perjury and is true and correct to the best of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        my knowledge and belief.
                                                                                   12
REED SMITH LLP




                                                                                   13 DATED: December 5, 2020                              By:
                                                                                                                                              Amanda Irish
                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28                                                   -3–
                                                                                                                            DECLARATION OF AMANDA IRISH

                                                                                                                                                                                 US_ACTIVE-156713870.3
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 37 of 277




           EXHIBIT B
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 38 of 277
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 39 of 277
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 40 of 277
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 41 of 277




           EXHIBIT C
                                                                                            Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 42 of 277




                                                                                    1 Brian K. Morris (SBN 281409)
                                                                                      BMorris@reedsmith.com
                                                                                    2 REED SMITH LLP

                                                                                    3 101 Second Street
                                                                                      Suite 1800
                                                                                    4 San Francisco, CA 94105-3659
                                                                                      Telephone: 469.680.4200
                                                                                    5 Facsimile: 469.680.4299

                                                                                    6 Paulo B. McKeeby (Admitted Pro Hac Vice)

                                                                                    7 PMcKeeby@reedsmith.com
                                                                                      Michael A. Correll (Admitted Pro Hac Vice)
                                                                                    8 MCorrell@reedsmith.com
                                                                                      REED SMITH LLP
                                                                                    9 2850 N. Harwood St., Suite 1500
                                                                                      Dallas, TX 75201
                                                                                   10 Telephone: 469.680.4200
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Facsimile: 469.680.4299

                                                                                   12 ATTORNEYS FOR DEFENDANT
REED SMITH LLP




                                                                                   13                                       UNITED STATES DISTRICT COURT
                                                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                                                   14

                                                                                   15
                                                                                         AARON KUDATSKY, Individually and on                 )   Case No.:     3:19-CV-07647-WHA
                                                                                   16    behalf of all others similarly situated,            )
                                                                                                                                             )   DECLARATION OF CARRIE GIESY IN
                                                                                   17                                         Plaintiffs     )   SUPPORT OF DEFENDANT’S
                                                                                                                                             )   OPPOSITION TO PLAINTIFF’S RULE 23
                                                                                   18    vs.                                                 )   MOTION FOR CLASS CERTIFICATION
                                                                                                                                             )
                                                                                   19
                                                                                         TYLER TECHNOLOGIES,                                 )
                                                                                   20                                                        )
                                                                                                                              Defendant.     )
                                                                                   21                                                        )
                                                                                   22

                                                                                   23 I, Carrie Giesy, declare:

                                                                                   24             1.            I am the Senior Director of Implementation for Defendant Tyler Technologies

                                                                                   25 (“Tyler”) in this matter and have been in that position since August of 2019. I make this declaration

                                                                                   26 based upon my personal knowledge, and could so testify if called to do so.

                                                                                   27
                                                                                                                                                 -1-
                                                                                   28                                            DECLARATION OF CARRIE GIESY


                                                                                        US_ACTIVE-156615656.5
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 43 of 277




                                                                                    1          2.      I have worked in Tyler’s Enterprise Resources Planning (ERP) division since my
                                                                                    2 employment with Tyler beginning in May of 2006. Within the ERP division, I have held several

                                                                                    3
                                                                                        different jobs other than my current role, including implementation consultant, project manager, and
                                                                                    4
                                                                                        implementation manager. In those roles, as well as in my current position in which I generally oversee
                                                                                    5
                                                                                        the implementation process, I have personal knowledge of the job duties and functions of
                                                                                    6

                                                                                    7 implementation consultants within Tyler’s ERP division.

                                                                                    8          3.      Since 2011, I have been a resident of California and currently reside in Santa Barbara,

                                                                                    9 California. In addition, many of the implementation consultants with whom I have worked or who I

                                                                                   10 have supervised have worked in or resided in California.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                               4.      Tyler markets and licenses proprietary software to primarily state and municipal
                                                                                   12
REED SMITH LLP




                                                                                        governments. Tyler’s ERP division supports a variety of software applications for the public sector,
                                                                                   13
                                                                                        including financial software, human capital management software (which involves payroll-related
                                                                                   14

                                                                                   15 applications), utility billing software, and tax software.

                                                                                   16          5.      In addition to the software that Tyler licenses to its customers, Tyler’s contracts with

                                                                                   17 its customers to provide support and maintenance services, as well as implementation services.

                                                                                   18
                                                                                        “Support” refers to addressing technical or other issues after the software has been installed for the
                                                                                   19
                                                                                        customer, and maintenance refers to developing and then making available updates and upgrades to
                                                                                   20
                                                                                        the licensed software. “Implementation” refers to the work performed primarily by implementation
                                                                                   21
                                                                                        consultants to ensure that Tyler’s software meets the contract specifications and the business processes
                                                                                   22

                                                                                   23 that are identified during the implementation process, are installed and configured consistent with

                                                                                   24 those specifications and business processes, and that the customer’s end users are trained to use Tyler’s

                                                                                   25 software at the end of the implementation process.

                                                                                   26
                                                                                               6.      While implementation consultants within the ERP division are all involved with the
                                                                                   27
                                                                                        implementation, as a general term, of Tyler’s software, and are covered by the same general job
                                                                                   28                                               -2–
                                                                                                                            DECLARATION OF CARRIE GIESY

                                                                                                                                                                                US_ACTIVE-156615656.5
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 44 of 277




                                                                                    1 description, “implementation” refers more to a process than a single, discrete job duty. Indeed,

                                                                                    2 implementation often takes several months, and sometimes years, from kick-off to go-live, and a

                                                                                    3
                                                                                        particular client implementation may involve multiple implementation consultants who work on
                                                                                    4
                                                                                        different phases of, or tasks within, the same project.      As such, the day-to-day job duties of
                                                                                    5
                                                                                        implementation consultants, even within the ERP division, and even for the same product within the
                                                                                    6

                                                                                    7 ERP division, can vary significantly depending on a variety of factors.

                                                                                    8          7.      One of those factors is the seniority of the particular implementation consultant. As

                                                                                    9 implementation consultants become more familiar with the software they are supporting, or a

                                                                                   10 particular module of that software, and as they become more comfortable assessing client needs and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        answering client questions about the software or the module, they are even more involved in the
                                                                                   12
REED SMITH LLP




                                                                                        consultative aspect of the implementation process than they were at the beginning of their role. For
                                                                                   13
                                                                                        example, more experienced implementation consultants meet with customer representatives to
                                                                                   14

                                                                                   15 understand their software needs in more depth and nuance, to evaluate their legacy systems and how

                                                                                   16 Tyler’s software might differ in the performance of various functions, and to make recommendations

                                                                                   17 regarding configuration and other options within Tyler’s software. These types of functions—which

                                                                                   18
                                                                                        generally occur during the “current state/future state” phase of the implementation process—are less
                                                                                   19
                                                                                        frequently performed by more junior implementers with less experience. Another job function not
                                                                                   20
                                                                                        typically performed by more junior implementation consultants is conversion mapping, which
                                                                                   21
                                                                                        involves reviewing legacy system client data and assessing how that data needs to fit, or “map”, within
                                                                                   22

                                                                                   23 the Munis software module.

                                                                                   24          8.      Another factor that contributes to the variances between implementation consultant job
                                                                                   25 duties involve project manager assignments and regional considerations. Implementation consultants

                                                                                   26
                                                                                        who implement the Munis product within the ERP division work closely with and report to Munis
                                                                                   27
                                                                                        project managers. From my experience, different Munis project managers have different expectations
                                                                                   28                                               -3–
                                                                                                                           DECLARATION OF CARRIE GIESY

                                                                                                                                                                               US_ACTIVE-156615656.5
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 45 of 277




                                                                                    1 and requirements as to the division of responsibilities during an implementation. For example, some

                                                                                    2 Munis project managers will draft the implementation schedule or agenda on their own, whereas others

                                                                                    3
                                                                                        will delegate that duty to varying degrees to the implementation consultant. Similarly, some project
                                                                                    4
                                                                                        managers delegate managing other aspects of the project agenda more significantly than others. For
                                                                                    5
                                                                                        example, some project managers will ask Implementation Consultants on a project to post
                                                                                    6

                                                                                    7 documentation to the client “Sharepoint” site, which is a database that summarizes and tracks the

                                                                                    8 progress of a project and to which the client has access. Some Implementation Consultants may be

                                                                                    9 asked to manage newly identified tasks, issues or needed actions, and to “post” those to the Sharepoint

                                                                                   10 site, that are not part of the original project plan where, in other instances, project managers perform
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        this function.
                                                                                   12
REED SMITH LLP




                                                                                               9.        Another factor that results in varying job responsibilities between implementation
                                                                                   13
                                                                                        consultants relates to the software module in which the implementation consultant has expertise.
                                                                                   14

                                                                                   15 Because the software applications (noted above) within the Munis platform are so different in many

                                                                                   16 respects, they require different skills, and different job functionalities, in connection with the

                                                                                   17 implementation process. For example, implementation consultants who primarily work with Munis’

                                                                                   18
                                                                                        financial management software spend a significant amount of time configuring the actual software.
                                                                                   19
                                                                                        On the other hand, they perform less testing and work that involves functional comparisons to the
                                                                                   20
                                                                                        client’s legacy system. On the other hand, implementation consultants who work within the Munis
                                                                                   21
                                                                                        human capital management software are more heavily involved with testing and validation, which
                                                                                   22

                                                                                   23 requires a greater understanding of the client’s legacy software. Implementation Consultants who

                                                                                   24 work with the human capital management application spend a lot of their time parallel processing

                                                                                   25 between Munis and the legacy system to validate payroll results. Implementation Consultants who

                                                                                   26
                                                                                        work with the financials application spend the majority of their time training on how to perform
                                                                                   27
                                                                                        various processes and don’t perform parallel process validation between Munis and the legacy system.
                                                                                   28                                                  -4–
                                                                                                                            DECLARATION OF CARRIE GIESY

                                                                                                                                                                              US_ACTIVE-156615656.5
                                                                                         Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 46 of 277




                                                                                    1        The foregoing statement is made under penalty of perjury and is true and correct to the best of
                                                                                    2 my knowledge and belief.

                                                                                    3

                                                                                    4 DATED: December 4, 2020                         By:
                                                                                                                                        Carrie Giesy
                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28                                               -5–
                                                                                                                         DECLARATION OF CARRIE GIESY

                                                                                                                                                                            US_ACTIVE-156615656.5
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 47 of 277




           EXHIBIT D
                                                                                          Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 48 of 277




                                                                                    1 Brian K. Morris (SBN 281409)
                                                                                      BMorris@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                      101 Second Street
                                                                                    3
                                                                                      Suite 1800
                                                                                    4 San Francisco, CA 94105-3659
                                                                                      Telephone: 469.680.4200
                                                                                    5 Facsimile: 469.680.4299

                                                                                    6 Paulo B. McKeeby (Admitted Pro Hac Vice)

                                                                                    7 PMcKeeby@reedsmith.com
                                                                                      Michael A. Correll (Admitted Pro Hac Vice)
                                                                                    8 MCorrell@reedsmith.com
                                                                                      REED SMITH LLP
                                                                                    9 2850 N. Harwood St., Suite 1500
                                                                                      Dallas, TX 75201
                                                                                   10 Telephone: 469.680.4200

                                                                                   11 Facsimile: 469.680.4299
                 A limited liability partnership formed in the State of Delaware




                                                                                   12 ATTORNEYS FOR DEFENDANT
REED SMITH LLP




                                                                                   13                               UNITED STATES DISTRICT COURT
                                                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                                   14

                                                                                   15
                                                                                        AARON KUDATSKY, Individually and on             )   Case No.:   3:19-CV-07647-WHA
                                                                                   16   behalf of all others similarly situated,        )
                                                                                                                                        )   DECLARATION OF CHRIS WEBSTER IN
                                                                                   17                                  Plaintiffs       )   SUPPORT OF DEFENDANT’S
                                                                                                                                        )   OPPOSITION TO PLAINTIFF’S RULE 23
                                                                                   18   vs.                                             )   MOTION FOR CLASS CERTIFICATION
                                                                                                                                        )
                                                                                   19
                                                                                        TYLER TECHNOLOGIES,                             )
                                                                                   20                                                   )
                                                                                                                       Defendant.       )
                                                                                   21                                                   )
                                                                                   22

                                                                                   23 I, Chris Webster, declare:

                                                                                   24         1.      I am the President, ERP Division for Defendant Tyler Technologies (“Tyler”) in this

                                                                                   25 matter and have been in that position since 2019. I make this declaration based upon my personal

                                                                                   26 knowledge, and could so testify if called to do so.

                                                                                   27

                                                                                   28
                                                                                                                                     -1–
                                                                                                                         DECLARATION OF CHRIS WEBSTER
                                                                                                                                                                         US_ACTIVE-156746766.6
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 49 of 277




                                                                                    1          2.     Tyler defines its mission as partnering with public sector entities to find the best
                                                                                    2 technology solutions to connect citizens and communities to their governments and schools.

                                                                                    3
                                                                                               3.     Tyler’s software offerings include dozens of different software products that, in turn,
                                                                                    4
                                                                                        are made up of a variety of modules that a given client may purchase within a given product
                                                                                    5
                                                                                        platform. This enormously broad offering is driven by the wide variety of public sector clients
                                                                                    6

                                                                                    7 serviced by Tyler. Tyler’s clients range from small towns with as little as a few dozen employees to

                                                                                    8 entire counties, school districts, states, federal agencies and court systems interfacing with millions of

                                                                                    9 residents and thousands of civil servants.

                                                                                   10          4.     Functionally, Tyler organizes its product offerings as follows: Public Administration;
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        Courts and Public Safety; Health & Human Services; K-12 Education and Transformative
                                                                                   12
                                                                                        Technology.    The Public Administration and K-12 Education product suites offer ERP
REED SMITH LLP




                                                                                   13
                                                                                        solutions. Those solutions were licensed, implemented, and supported by Tyler’s ERP division during
                                                                                   14

                                                                                   15 the relevant timeframe. The flagship product out of that division, Munis, includes, for example,

                                                                                   16 financial management and human capital management modules, but the division offers other products,

                                                                                   17 each with their own modules, as well. Implementation teams are organized around specific products,

                                                                                   18
                                                                                        and sometimes around certain modules within those products, as is the case with Munis.
                                                                                   19
                                                                                               5.     In practice, Tyler’s ERP software products allow government entities to perform all of
                                                                                   20
                                                                                        the financial management, revenue management, and human capital management functions required
                                                                                   21
                                                                                        of any business.
                                                                                   22

                                                                                   23          6.     Transitioning to Tyler’s ERP software is transformational for Tyler clients. Those

                                                                                   24 clients are often implementing Tyler software after years of using another third-party system or a

                                                                                   25 home-grown system that has been highly customized over time.

                                                                                   26
                                                                                               7.     Implementation does generate revenue for Tyler, but it does so at a loss. ERP ICs and
                                                                                   27
                                                                                        ERP Senior ICs internally report their “billable hours.” Clients are billed for the hours of services
                                                                                   28
                                                                                                                                       -2–
                                                                                                                          DECLARATION OF CHRIS WEBSTER
                                                                                                                                                                               US_ACTIVE-156746766.6
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 50 of 277




                                                                                    1 delivered, unless the contract is a fixed-price contract or a fixed-price service is delivered. In any

                                                                                    2 event, the internally reported “billable hours” tracking ensures that the contracted-for time is not

                                                                                    3
                                                                                        exceeded, and/or ensures that the appropriate hours of services are billed to the client for a time and
                                                                                    4
                                                                                        materials project and/or service.
                                                                                    5
                                                                                               8.      The implementation process varies in length and depth from client to client. Some
                                                                                    6

                                                                                    7 shorter ERP implementations may only last a few months. Longer ERP implementations have lasted

                                                                                    8 as long as three years. Further, the amount of time spent on each phase is not equal. Some of that

                                                                                    9 variation is inherent in the differences between the phases, but sometimes the amount of time allocated

                                                                                   10 to each phase can vary dramatically from client to client simply because of a client’s different needs.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                               9.      Additionally, some of the phases of implementation may be conducted remotely for a
                                                                                   12
                                                                                        wide variety of reasons. This utilization of remote implementation services existed before COVID-
REED SMITH LLP




                                                                                   13
                                                                                        19 forced widespread remote interface with clients. Any ERP IC or ERP Senior IC could be tasked
                                                                                   14

                                                                                   15 with providing a client remote implementation services at any time.

                                                                                   16          10.     Tyler serves clients all around the United States, including in California. The ERP

                                                                                   17 division has a small number of ERP ICs and ERP Senior ICs based in California, working out of their

                                                                                   18
                                                                                        respective home offices. The ERP division staffs California projects with a combination of those
                                                                                   19
                                                                                        California-based consultants as well as ERP ICs and ERP Senior ICs from a wide variety of other
                                                                                   20
                                                                                        states. However, ERP ICs and ERP Senior ICs do not all have the same—or even similar—contact
                                                                                   21
                                                                                        with California, do all the same or similar work in California, or otherwise have the same or similar
                                                                                   22

                                                                                   23 experience working in California.

                                                                                   24          11.     Tyler has only employed 32 ERP ICs and 8 ERP Senior ICs who resided in California
                                                                                   25 for any period of time since November 1, 2016. Tyler has employed more than 550 ERP ICs and ERP

                                                                                   26
                                                                                        Senior ICs nationally during the same period. All other ERP ICs and ERP Senior ICs who have done
                                                                                   27
                                                                                        work in California have done so while primarily based and residing in another location.
                                                                                   28
                                                                                                                                       -3–
                                                                                                                            DECLARATION OF CHRIS WEBSTER
                                                                                                                                                                               US_ACTIVE-156746766.6
                                                                                          Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 51 of 277




                                                                                    1
                                                                                        DATED: December __,
                                                                                                        04 2020               By:
                                                                                    2                                           Chris Webster

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28
                                                                                                                            -4–
                                                                                                                  DECLARATION OF CHRIS WEBSTER
                                                                                                                                                         US_ACTIVE-156746766.6
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 52 of 277




           EXHIBIT E
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 53 of 277
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 54 of 277
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 55 of 277
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 56 of 277




            EXHIBIT F
                                                                                            Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 57 of 277




                                                                                      1 Brian K. Morris (SBN 281409)
                                                                                        BMorris@reedsmith.com
                                                                                      2 REED SMITH LLP
                                                                                        101 Second Street
                                                                                      3
                                                                                        Suite 1800
                                                                                      4 San Francisco, CA 94105-3659
                                                                                        Telephone: 469.680.4200
                                                                                      5 Facsimile: 469.680.4299

                                                                                      6 Paulo B. McKeeby (Admitted Pro Hac Vice)

                                                                                      7 PMcKeeby@reedsmith.com
                                                                                        Michael A. Correll (Admitted Pro Hac Vice)
                                                                                      8 MCorrell@reedsmith.com
                                                                                        REED SMITH LLP
                                                                                      9 2850 N. Harwood St., Suite 1500
                                                                                        Dallas, TX 75201
                                                                                     10 Telephone: 469.680.4200
                   A limited liability partnership formed in the State of Delaware




                                                                                     11 Facsimile: 469.680.4299

                                                                                     12 ATTORNEYS FOR DEFENDANT
  REED SMITH LLP




                                                                                     13                                UNITED STATES DISTRICT COURT
                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                                     14

                                                                                     15
                                                                                          AARON KUDATSKY, Individually and on             )   Case No.:   3:19-CV-07647-WHA
                                                                                     16   behalf of all others similarly situated,        )
                                                                                                                                          )   DECLARATION OF LYNN KAZLOUSKY
                                                                                     17                                  Plaintiffs       )   IN SUPPORT OF DEFENDANT’S
                                                                                                                                          )   OPPOSITION TO PLAINTIFF’S RULE 23
                                                                                     18   vs.                                             )   MOTION FOR CLASS CERTIFICATION
                                                                                                                                          )
                                                                                     19
                                                                                          TYLER TECHNOLOGIES,                             )
                                                                                     20                                                   )
                                                                                                                         Defendant.       )
                                                                                     21                                                   )
                                                                                     22

                                                                                     23 I, Lynn Kazlousky, declare:

                                                                                     24         1.      I am a Senior Implementation Consultant for Defendant Tyler Technologies (“Tyler”)

                                                                                     25 in this matter and have been in that position since 2016. I make this declaration based upon my

                                                                                     26 personal knowledge, and could so testify if called to do so.

                                                                                     27

                                                                                     28                                                -1–
                                                                                                                          DECLARATION OF LYNN KAZLOUSKY

                                                                                                                                                                           US_ACTIVE-156714101.3

Created for free by https://foxyutils.com
                                                                                             Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 58 of 277




                                                                                      1          2.      Since around the beginning of 2019, I have been part of Tyler’s “Strategic Accounts
                                                                                      2 Team” in its ERP division. Clients serviced by that team generally are larger accounts that utilize

                                                                                      3
                                                                                          implementation consultants dedicated solely to that project.        As such, as a dedicated Senior
                                                                                      4
                                                                                          Implementation Consultant, it would be unusual for me to work on more than one project at a time.
                                                                                      5
                                                                                                 3.      I currently am a resident of Saint Augustine, Florida and have lived there since 2016.
                                                                                      6

                                                                                      7 I have never been a resident of the state of California and have visited California on behalf of Tyler

                                                                                      8 on only one occasion. That trip occurred in August of 2019 in connection with a presentation for Napa

                                                                                      9 County. I was part of the team that presented Tyler’s Munis software to the county and, specifically,

                                                                                     10 I provided a presentation covering the implementation process. The presentation lasted approximately
                   A limited liability partnership formed in the State of Delaware




                                                                                     11
                                                                                          one and a half days and, during the trip, I was in California for a total of two days. That is the only
                                                                                     12
                                                                                          time I traveled to California in connection with my employment with Tyler.
  REED SMITH LLP




                                                                                     13
                                                                                                 4.      As a Senior Implementation Consultant, I am regularly asked to provide consulting on
                                                                                     14

                                                                                     15 best business practices related to Tyler’s Munis software. Such responsibilities involve coordinating

                                                                                     16 with client representatives to understand their policies and procedures and to advise them how to best

                                                                                     17 accomplish their software goals on the Munis platform.

                                                                                     18
                                                                                                 5.      I am also responsible for ensuring that the implementation is on schedule and that
                                                                                     19
                                                                                          deadlines can be met. As such, I regularly assess the progress of the implementation to ensure that
                                                                                     20
                                                                                          project deadlines are achievable, which includes ensuring that training is being performed consistent
                                                                                     21
                                                                                          with project deadlines and that the client representatives are being trained on the software and
                                                                                     22

                                                                                     23 understand the training provided to them. If I do not think the client representatives are understanding

                                                                                     24 a particular module, I make a recommendation that they needed more training time with respect to that

                                                                                     25 module.

                                                                                     26
                                                                                                 6.      While I do not always create implementation agendas and schedules as part of my
                                                                                     27
                                                                                          duties as an implementation consultant, I have performed those functions in connection with the Napa
                                                                                     28                                                  -2–
                                                                                                                            DECLARATION OF LYNN KAZLOUSKY

                                                                                                                                                                                 US_ACTIVE-156714101.3

Created for free by https://foxyutils.com
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 59 of 277




  Created for free by https://foxyutils.com
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 60 of 277




           EXHIBIT G
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 61 of 277
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 62 of 277
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 63 of 277
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 64 of 277




           EXHIBIT A
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 65 of 277




           EXHIBIT B
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 66 of 277




           EXHIBIT C
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 67 of 277




           EXHIBIT D
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 68 of 277




           EXHIBIT E
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 69 of 277




            EXHIBIT F
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 70 of 277




           EXHIBIT G
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 71 of 277




           EXHIBIT H
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 72 of 277




        EXHIBIT H
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 73 of 277




             EXHIBIT I
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 74 of 277




             EXHIBIT I
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 75 of 277




                                                                                    1 Brian K. Morris (SBN 281409)
                                                                                      BMorris@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                      101 Second Street
                                                                                    3
                                                                                      Suite 1800
                                                                                    4 San Francisco, CA 94105-3659
                                                                                      Telephone: 469.680.4200
                                                                                    5 Facsimile: 469.680.4299

                                                                                    6 Paulo B. McKeeby (Admitted Pro Hac Vice)

                                                                                    7 PMcKeeby@reedsmith.com
                                                                                      Michael A. Correll (Admitted Pro Hac Vice)
                                                                                    8 MCorrell@reedsmith.com
                                                                                      REED SMITH LLP
                                                                                    9 2850 N. Harwood St., Suite 1500
                                                                                      Dallas, TX 75201
                                                                                   10 Telephone: 469.680.4200

                                                                                   11 Facsimile: 469.680.4299
                 A limited liability partnership formed in the State of Delaware




                                                                                   12 ATTORNEYS FOR DEFENDANT
REED SMITH LLP




                                                                                   13                                UNITED STATES DISTRICT COURT
                                                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                                   14

                                                                                   15
                                                                                         AARON KUDATSKY, Individually and on             )   Case No.:     3:19-CV-07647-WHA
                                                                                   16    behalf of all others similarly situated,        )
                                                                                                                                         )   DECLARATION OF MICHAEL
                                                                                   17                                   Plaintiffs       )   CORRELL IN SUPPORT OF
                                                                                                                                         )   DEFENDANT’S OPPOSITION TO
                                                                                   18    vs.                                             )   PLAINTIFF’S RULE 23 MOTION FOR
                                                                                                                                         )   CLASS CERTIFICATION
                                                                                   19
                                                                                         TYLER TECHNOLOGIES,                             )
                                                                                   20                                                    )
                                                                                                                        Defendant.       )
                                                                                   21                                                    )
                                                                                   22

                                                                                   23 I, Michael A. Correll, declare:

                                                                                   24
                                                                                                1.      I am an attorney with the law firm of Reed Smith LLP, counsel of record for Defendant
                                                                                   25
                                                                                        Tyler Technologies. I make this declaration based upon my personal knowledge, and could so testify
                                                                                   26
                                                                                        if called to do so.
                                                                                   27
                                                                                                                                       -1–
                                                                                   28                                   DECLARATION OF MICHAEL A. CORRELL


                                                                                                                                                                             rlstanbe-156780012.1.doc
                                                                                           Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 76 of 277




                                                                                    1          2.      I submit this declaration consistent with Local Rule 7-5(a) to authenticate the
                                                                                    2 deposition excerpts and documentary evidence submitted in support of Defendant’s Opposition to

                                                                                    3
                                                                                        Plaintiff’s Rule 23 Motion for Class Certification.
                                                                                    4
                                                                                               3.      Attached hereto as Exhibit A is a true and correct copy of Exhibits 1 through 6,
                                                                                    5
                                                                                        consisting of excerpted deposition transcripts for the following individuals:
                                                                                    6

                                                                                    7                  Exhibit 1: Deposition Testimony of Cindy Choquette;

                                                                                    8                  Exhibit 2: Deposition Testimony of Pamela M. Costner;

                                                                                    9                  Exhibit 3: Deposition Testimony of Aaron Kudatsky;
                                                                                   10                  Exhibit 4: Deposition Testimony of Ian M. Roth;
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                       Exhibit 5: Deposition Testimony of Travis E. Void; and
                                                                                   12
                                                                                                       Exhibit 6: Deposition Testimony of Christopher Webster.
REED SMITH LLP




                                                                                   13
                                                                                               4.      Attached hereto as Exhibit B is a true and correct copy of Plaintiff Aaron Kudatsky’s
                                                                                   14

                                                                                   15 LinkedIn profile, including the portion of Plaintiff’s LinkedIn profile describing his role at Defendant.

                                                                                   16          5.      I gathered Exhibit B from Plaintiff’s publicly available profile. The copy provided to

                                                                                   17 the Court was collected from Plaintiff’s publicly available profile December 6, 2020.

                                                                                   18

                                                                                   19
                                                                                                The foregoing statement is made under penalty of perjury and is true and correct to the best of
                                                                                   20
                                                                                        my knowledge and belief.
                                                                                   21

                                                                                   22 DATED: December 6, 2020                            By: /s/ Michael A. Correll
                                                                                                                                           Michael A. Correll
                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27
                                                                                                                                       -2–
                                                                                   28                                   DECLARATION OF MICHAEL A. CORRELL


                                                                                                                                                                               rlstanbe-156780012.1.doc
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 77 of 277




          EXHIBIT A
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 78 of 277




            EXHIBIT 1
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 79 of 277


1                     UNITED STATES DISTRICT COURT
2                  NORTHERN DISTRICT OF CALIFORNIA
3
4                                     Case No.:          3:19-CV-07647-WHA
5                                                    Judge William Alsup
6    _____________________________________________________
7    AARON KUDATSKY, Individually and on
8    behalf of all others similarly situated,
9               Plaintiffs,
10   vs.
11   TYLER TECHNOLOGIES,
12              Defendant.
13   _____________________________________________________
14
15
16
17          REMOTE ZOOM VIDEOCONFERENCE DEPOSITION OF
18                            CINDY CHOQUETTE
19                Taken Wednesday, October 21, 2020
20                     Scheduled for 11:00 a.m.
21
22
23
24   REPORTED BY:      DANA S. ANDERSON-LINNELL
25   Job No.:     TX 4297272

                                                                  Page 1

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 80 of 277


1         job shadowed or did implementation work on your
2         own at the four clients that you have
3         identified, is that correct?
4         A.      That's correct.
5         Q.      Okay.
6         A.      I take it back.        I job shadowed -- oh,
7         yeah.     On my own, yes.
8         Q.      Okay.     No.   Please.       Go ahead.   You job
9         shadowed where?
10        A.      City of Santa Monica, California.
11        Q.      Okay.     Is that the only place that you
12        worked in California was City of Santa Monica?
13        A.      Yes.
14        Q.      Okay.     And how long was that job shadowing
15        at the City of Santa Monica?
16        A.      I went on two different occasions to Santa
17        Monica.        So the first time was a week.         And
18        then the second time was another week.
19        Q.      When you say "a week," do you mean just a
20        five-day workweek, or do you include the
21        weekend as well?
22        A.      Five-day workweek.           Go there on Monday,
23        come back on Friday.
24        Q.      Okay.     So those two five-day occasions
25        were the only times that you spent working in

                                                              Page 35

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 81 of 277


1         California, is that correct?
2         A.     That's correct.
3         Q.     Okay.     And this Santa Monica job
4         shadowing, was this similar to the other two
5         job shadowings you did in Arizona?
6         A.     Yes.     But I had hands-on this time where I
7         literally was helping to set up there.
8         Q.     Okay.     What were you doing that was
9         hands-on at Santa Monica?
10        A.     We were setting up all the business rules
11        for all the various workflows for the different
12        departments at Santa Monica.
13        Q.     Do you recall what phase of the
14        implementation this would have been?
15        A.     I don't recall the names anymore, but it
16        was during the implementation, so it was
17        towards the end when you're setting it up
18        before you go live.
19        Q.     Okay.     I believe these are the six phases,
20        and let me know if you recall them.              So there's
21        fundamentals review, analysis, also known as
22        current state/future state, setup and
23        configuration, testing, training and go live.
24        A.     Right.
25        Q.     Is that what you recall?

                                                              Page 36

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 82 of 277


1         A.     Yes.    Usually end-user training is
2         training them initially on the processes.                And
3         then later on you would go back and you would
4         do a refresher of training to your staff after
5         you've gone live usually.
6         Q.     Okay.    So for Coconino County, you only
7         conducted end-user training, is that correct?
8         A.     That's correct.
9         Q.     Okay.    What were your responsibilities
10        during the end-user training?
11        A.     You would have to be prepared to go
12        through the processes with them.               So you would
13        give them a demo of those processes, like, you
14        know, you're entering an invoice, so you would
15        do a demo on the board of that and go through
16        everything.      And then you would actually have
17        them try it at their computer terminals or have
18        them come up and do it from the podium.
19        Q.     And how did you know when a client had an
20        understanding of whatever module or function
21        you were training them on?
22        A.     We would ask them questions throughout or
23        ask them to go through the process on their own
24        while we kind of watched them do it.               And
25        that's how we gauged that they had an

                                                              Page 66

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 83 of 277


1         understanding of it.
2         Q.      And the questions you asked to gauge their
3         understanding, were those scripted questions
4         that Tyler provided you?
5         A.      No.
6         Q.      How did you know what questions to ask?
7         A.      Well, we had gone through the training
8         ourselves for this training or it was our prior
9         experience.      Mine was my prior experience that
10        I relied on.
11        Q.      Okay.   And did you ever have a client or
12        employees of the client get frustrated during
13        one of your trainings?
14        A.      A couple.
15        Q.      Okay.   Can you give us some details on
16        that?
17        A.      It might have been someone in, just an
18        example, public works that's not used to doing
19        the -- using the computer that much, but we had
20        to bring him in because he is an approver of
21        electronic workflow and he might have trouble
22        getting into the software.                Those were the only
23        types that I have ever come across.
24        Q.      Okay.   And how would you handle the
25        individuals that were frustrated?

                                                               Page 67

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 84 of 277


1                        REPORTER'S CERTIFICATE
2
     STATE OF MINNESOTA           )
3                                 ) ss.
     COUNTY OF HENNEPIN           )
4
5           I hereby certify that I reported the
     deposition of Cindy Choquette on October 21st,
6    2020, in Maple Grove, Minnesota, and that the
     witness was by me first duly sworn to tell the
7    whole truth;
8           That the testimony was transcribed by me
     and is a true record of the testimony of the
 9   witness;
10          That the cost of the original has been
     charged to the party who noticed the deposition,
11   and that all parties who ordered copies have been
     charged at the same rate for such copies;
12
            That I am not a relative or employee or
13   attorney or counsel of any of the parties, or a
     relative or employee of such attorney or counsel;
14
            That I am not financially interested in the
15   action and have no contract with the parties,
     attorneys, or persons with an interest in the
16   action that affects or has a substantial tendency
     to affect my impartiality;
17
            That the right to read and sign the
18   deposition transcript by the witness was reserved.
19
            WITNESS MY HAND AND SEAL THIS 4th day of
20   November, 2020.
21
22
23
      <%17932,Signature%>
24   Dana S. Anderson-Linnell
     Notary Public, Hennepin County, MN
25   My commission expires 1/31/2025

                                                              Page 98

                              Veritext Legal Solutions
                                   800-336-4000
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 85 of 277




            EXHIBIT 2
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 86 of 277


1                     UNITED STATES DISTRICT COURT
2                  NORTHERN DISTRICT OF CALIFORNIA
3
4                                     Case No.:          3:19-CV-07647-WHA
5                                                    Judge William Alsup
6    _____________________________________________________
7    AARON KUDATSKY, Individually and on
8    behalf of all others similarly situated,
9               Plaintiffs,
10   vs.
11   TYLER TECHNOLOGIES,
12              Defendant.
13   _____________________________________________________
14
15
16
17          REMOTE ZOOM VIDEOCONFERENCE DEPOSITION OF
18                           PAMELA M. COSTNER
19                  Taken Monday, October 19, 2020
20                      Scheduled for 2:30 p.m.
21
22
23
24   REPORTED BY:      DANA S. ANDERSON-LINNELL
25   Job No.:     TX 4297248

                                                                  Page 1

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 87 of 277


1         Q.     You mentioned that you were in the HR and
2         payroll section.         And I see on your résumé that
3         there's a reference to Human Capital
4         Management.      Were you ever involved with any
5         other aspect of Munis in terms of providing
6         implementations to customers?
7         A.     No.
8         Q.     What does the Munis software do for
9         customers in the Human Capital Management
10        space?
11        A.     It allows them to process their payroll
12        and manage their employees for different human
13        resource modules.
14        Q.     And when you say it allows them to manage
15        their employees, what kinds of data are we
16        talking about in this specifically Human
17        Capital Management section?
18        A.     I just -- I'll clarify.                 Human Capital
19        Management is a term that Tyler changed the HR
20        Payroll division to probably about two or three
21        years ago.      So they were updating the acronym
22        to match what is going on countrywide.                   So
23        we -- we're trying not to use HR Payroll
24        anymore but HCM for Human Capital Management as
25        a broader term.        Some of the modules there

                                                                  Page 17

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 88 of 277


1         would be the recruiting module so applicants
2         can apply over the Internet versus filling out
3         a piece of paper.         Also, evaluations can be
4         done electronically and benefit enrollment;
5         items that are not payroll related that it
6         takes to manage an employee's record.
7         Q.     And just so I make sure I'm using the same
8         terms you're using, so ERP, is that a division
9         of Tyler, or what word would you use to
10        describe it relative to the other big groups at
11        Tyler?
12        A.     Yeah, ERP is a division within Tyler.
13        It's a big division.
14        Q.     And then what term do you use to
15        characterize Human Capital Management, is that
16        a subdivision, or do you have a different word
17        for that?
18        A.     Well, under ERP, they have broken the
19        implementers down into two, meaning Financial
20        and HCM.     And I am on the HCM side versus the
21        Financial side.
22        Q.     The term you just used was "module."              So
23        what is a module?
24        A.     It is a portion of the Munis system.
25        Q.     What I have down from your testimony just

                                                              Page 18

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 89 of 277


1         now is that within HCM there's payroll,
2         recruiting, evaluations and benefit enrollment.
3         Do I have that correct?
4         A.      Correct.    There are others, but I can't
5         list them all off the top of my head.               But
6         there are many other sections as well too.
7         Q.      Without trying to recall all of them by
8         name, do you have a sense of how many more
9         there are?
10        A.      Probably about five or six on the HCM
11        side.
12        Q.      So would it be fair to say then we're
13        looking at nine or ten different modules?
14        A.      Yes.
15        Q.      Have you done implementations on all nine
16        or ten of those modules or just some of them?
17        A.      All of them.
18        Q.      Have you done any implementations of
19        modules on the financial side that are outside
20        of HCM?
21        A.      No.
22        Q.      Are there some modules that you have done
23        more often than others, or is it pretty evenly
24        distributed?
25        A.      Yes, there are some modules that I have

                                                              Page 19

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 90 of 277


1         A.     I would say I have worked on over 60
2         clients.     And it could be different modules at
3         each of the clients.
4         Q.     How many different implementations are you
5         supporting at a given time?
6         A.     It varies.      Right now I am supporting one
7         client strongly in California.                 And I am
8         working with another client, I would say,
9         probably five percent of the time in another
10        state.
11        Q.     Is that the low end then?
12        A.     Right now -- yeah, right now due to the
13        fact that the California client is taking up a
14        large portion of my time.               In previous years, I
15        could be working with three to four clients on
16        any given time frame depending upon where they
17        are in their implementation.
18        Q.     In a given week, how many different
19        implementations are you working on usually?
20        A.     Currently one.
21        Q.     In the past when you've had three or four
22        clients, did you work on multiple
23        implementations in a single week?
24        A.     Sometimes up to two, but usually it was
25        one client one week, one client the next week,

                                                                Page 22

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 91 of 277


1         the previous week, whichever week out of that
2         two-week period.
3         Q.     Does that mean some months there's two
4         weeks in the month that you work and some
5         months there's three weeks because the pay
6         periods straddle on that biweekly system?
7         A.     Correct.     We put a calendar together and
8         pick the weeks.        And then that would be my
9         schedule for -- and we do that in six-month
10        intervals.      So my schedule for the first six
11        months of next year has already been determined
12        which weeks I will be working.
13        Q.     And I know we have your time records and I
14        can go through those, but I would rather get
15        your kind of generalized view of it.               Since
16        March of '19, has that generally been what
17        you've actually done where you have worked one
18        week and not worked the following week on a
19        repeating pattern?
20        A.     In general.       Sometimes I'll work two weeks
21        in a row and have two weeks off in a row
22        depending how it piggybacks with those payroll
23        periods.
24        Q.     Have you done work or been asked to do
25        work during your off weeks since March of 2019?

                                                              Page 24

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 92 of 277


1         A.     No.
2         Q.     So since you've had both roles, we're
3         going to talk about both what an implementation
4         consultant means and what a senior
5         implementation consultant means.                I understand
6         the distinction between the internal-facing
7         titles and the external-facing titles.                So when
8         I say senior implementation consultant, I mean
9         the internal-facing title.                Is that fair?
10        A.     That's fair.
11        Q.     So starting off, just at a high level, how
12        would you describe the role of an
13        implementation consultant at Tyler?
14        A.     It is a person that will go out to a
15        client site based upon the territory that they
16        are assigned to and help that client implement
17        the Munis product that they have purchased.
18        And based upon the client's direction, we
19        configure the system to meet their needs.
20        Q.     And what does it mean to implement
21        software?
22        A.     In Tyler's situation it means that the
23        client is purchasing a very shell of a system,
24        it's a functioning system, but they -- the
25        client has to add their own unique codes and

                                                               Page 25

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 93 of 277


1         calculations to the system in order for the
2         product to work properly for them.
3         Q.     And you used the word "configure" a moment
4         ago.    What does it mean for you to configure
5         the system for the client?
6         A.     Munis is a table-driven system, and so you
7         have to populate the tables with codes, be it
8         alpha codes or numeric codes, that will then
9         drive the calculation piece.
10        Q.     Have you ever been given instruction by
11        Tyler on how to describe what an implementation
12        consultant is to third parties?
13        A.     No.
14        Q.     Now, what about a senior implementation
15        consultant, how is that different from what
16        you've just described as an implementation
17        consultant?
18        A.     It means that previously one Friday a
19        month we would attend a meeting, a conference
20        call web meeting, and we would be assigned
21        additional documents to either update, review
22        or create that would help the client better
23        understand the Munis system with the
24        implementation process.
25        Q.     But no other differences between

                                                              Page 26

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 94 of 277


1         implementation consultant, senior
2         implementation consultant besides this document
3         creation and updating feature?
4         A.     There is also a different pay scale for a
5         senior implementation consultant.              I don't know
6         the exact pay scales for where they are.                But
7         when I was promoted to a senior implementation
8         consultant, there was a raise involved with
9         that particular change in job title.
10        Q.     Did you regard the move from
11        implementation consultant to senior
12        implementation consultant as a promotion?
13        A.     I did.
14        Q.     Why?
15        A.     The -- that I have more experience.              I
16        received a raise for it.              It's not something
17        that you apply for.           They actually ask if you
18        would like to take on the extra duties of
19        those -- of completing the forms -- or not the
20        forms, the documents.
21        Q.     What types of documents are you
22        referencing as this additional senior
23        implementation consultant responsibility?
24        A.     There are documents that the clients can
25        download from a page on the Tyler website

                                                              Page 27

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 95 of 277


1         called the knowledge base.                And a lot of these
2         documents are outdated due to prior versions or
3         newer versions or new functionality.                And so we
4         help get those items updated to help the client
5         so when they download it they've got something
6         more up to speed for them to use.
7         Q.     And you mentioned a moment ago, I think,
8         that sometimes you're actually creating these
9         documents in the first instance, correct?
10        A.     Correct.
11        Q.     So let's walk through those separately.
12        You're assigned to update a document for a
13        client implementation.             Now, first of all, is
14        this a document specific to this client, or is
15        this a generalized knowledge document that just
16        goes with Munis in general?
17        A.     It's a generalized document.
18        Q.     Once you are signed the document, what is
19        your process inventory updating it?
20        A.     The process would be verifying if any new
21        functionality is present and new screenshots
22        because sometimes with new versions the screens
23        are rearranged or new -- if new functionality
24        is there, there's new buttons to push.                So we
25        update all of that information on the document.

                                                               Page 28

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 96 of 277


1         very, very inundated with trying to learn the
2         basics of the system and would not have the
3         time to learn the new functionality while
4         they're still trying to learn the basic
5         functionality.       So us that are more senior have
6         the ability to work on the new functionality.
7         Q.      What about the circumstances where you're
8         called upon to create a new document because
9         there's not one to update, how do you go about
10        that?
11        A.      We look at maybe something that is similar
12        and we use the same formatting and then just
13        update it with the unique subject matter that
14        might need to be.         For example, we just had
15        Retro Pay get introduced recently.              And that
16        has taken quite a while for even us senior
17        folks to get the understanding of it because
18        there was no detailed documents that were given
19        to us.     So it's been by hit and miss that we
20        have learned that particular module on our own.
21        Q.      When you are asked to create a new
22        document, are you given a template, are you
23        directed to specific ones you should reference,
24        or are you using your own judgment to decide
25        which versions to pull from to make your new

                                                              Page 31

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 97 of 277


1         document?
2         A.     We're given a template because all the
3         knowledge base documents are in the same format
4         that, you know, the header is this size font
5         and bold and the buttons below it are this and
6         the title looks like that.                But other than
7         that, then we would fill it in with the
8         appropriate verbiage that matches the module
9         we're working on.         And we tend to work in small
10        groups since there are numerous senior
11        implementation consultants in each region.                    So
12        on those Fridays we work together as a group.
13        It's not individual.
14        Q.     Once you've completed an update or
15        creating a new document, what happens to it?
16        A.     It gets sent off to the training
17        department, and I am not exactly sure the
18        official name, but the training department, and
19        then they would review it, make any changes
20        before it is published to the knowledge base.
21        Q.     Have you ever had it come back to you for
22        additional work after you've sent off the
23        draft?
24        A.     No.
25        Q.     Does your project manager play any role in

                                                               Page 32

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 98 of 277


1         this process?
2         A.     Just blocking that day for me not to get
3         booked with another client.
4         Q.     When you were working on individual
5         implementations in a given week, how many
6         implementation consultants were there to
7         perform services for the client?
8         A.     Usually you're the only one on site.              Very
9         rarely would there be a second person on site,
10        whether it's within the same module like HCM,
11        or if maybe there happens to be a financial
12        implementer.       But in general there wouldn't be
13        two financials or two HCMs on site at the same
14        time unless the client requested it.
15        Q.     What would cause two implementation
16        consultants to need to be on site for a single
17        module?
18        A.     Usually it's for a very shortened go live.
19        So if the client purchases the product in July
20        and has to go live in October, that's not
21        feasible with one implementer, so they will
22        bring on two implementers to help speed up that
23        process versus taking the normal nine months to
24        one year to go live.
25        Q.     Is your project manager ever on site with

                                                              Page 33

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 99 of 277


1         salary table.       So it's just helping them not
2         have to dig through the weeds when they're
3         presenting.
4         Q.     Is it possible to use the script not in
5         exactly the order that it's written, so demo
6         one piece of information that might appear
7         second in the script and then come back to
8         something else, or does it necessarily have to
9         be done exactly in the order that it's
10        presented?
11        A.     It can be used in any particular order
12        because sometimes the client doesn't have the
13        proper staff on the proper day, and so you have
14        to be flexible and rearrange the agenda to
15        match the client's needs once you get on site
16        and they tell you:          Oh, our HR department isn't
17        available today, we need to move that module to
18        tomorrow, so that way they can -- they'll be
19        here for it.       And so yes, you can move things
20        around easily.
21        Q.     Have you actually done the fundamentals
22        review presentation for clients?
23        A.     I have, but not since this new process has
24        been put in place because they tend to have the
25        newer implementers go out and have the more

                                                              Page 39

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 100 of 277


1          senior folks do more complicated sessions.
2          Q.    With those circumstances where the agenda
3          has to change because of some client-driven
4          need, who makes the decision about whether to
5          do what the client is asking, is it the
6          implementation consultant, or do they have to
7          go back to the project manager?                What's the
8          flow there?
9          A.    It can vary.       Sometimes if it's a small
10         enough change, the implementer can, you know,
11         dance and say:       Yeah, we could do that tomorrow
12         afternoon versus this morning.                If it's a major
13         change like I went in for a particular module
14         and they wanted to change to a totally
15         different module, that's when we would have to
16         check with the project manager to make sure
17         that that fits into their go-live schedule.
18         Q.    Back when you were doing the fundamentals
19         review presentations, did you ever have to make
20         any changes of either category that you just
21         described?
22         A.    No, because the fundamentals review, the
23         way I kind of look at it is that it's a
24         glorified or more detailed sales pitch.                Again,
25         they are just looking at the screens again and

                                                                Page 40

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 101 of 277


1          getting the lay of the land to again refresh
2          them of what the process is going to be because
3          the next step is going to be analysis where
4          we're going to ask them lots of questions and
5          for them to understand how the screens link to
6          one another.
7          Q.    So one of the questions kind of broadly
8          about this then is:          Do you have a sense of
9          whether it's beneficial to actually have
10         someone present this in person as opposed to
11         just showing them a video that conveys the same
12         information?
13         A.    It is good to have it in person, or
14         nowadays with COVID, over Internet, same thing,
15         because they like to ask questions.                  Because,
16         again, it's foreign to them.                  It doesn't look
17         like their current system.               Our Tyler verbiage
18         is different than their current system.                  And so
19         they are trying to determine where their codes
20         are going to fit into Tyler codes.                  And so them
21         seeing the screen and asking questions, they --
22         I think they would get frustrated if it was
23         just a video.
24         Q.    So what is an implementation consultant
25         supposed to do during the fundamentals review

                                                                  Page 41

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 102 of 277


1          A.    They need to be able to know how to
2          control the crowd, so to speak, that if they
3          start to try to jump to a subject that they're
4          passionate about instead of the subject that's
5          being discussed, to be able to say:               That's a
6          great subject and we'll discuss that in a
7          little bit, but be able to have some training
8          skills to monitor the conversation.
9          Q.    Let's move to the next stage, analysis or
10         current state/future state.               What is that phase
11         about?
12         A.    So that phase comes after the fundamental
13         review.     And that's when you start asking the
14         client questions from things to what modules
15         are they going to use and what is their current
16         process of doing certain tasks to see if there
17         is a way that Munis will be able to meet their
18         requirement to allow them to be more efficient.
19         Q.    How do you know what questions to ask?
20         A.    There is an analysis spreadsheet that is
21         sent to the client before the implementer
22         arrives so that hopefully the client has
23         reviewed it and started filling it out.               That's
24         not always the case.          And so sometimes we start
25         with a blank spreadsheet and we just start

                                                               Page 46

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 103 of 277


1          asking the different questions that are on the
2          spreadsheet and having a discussion as their
3          current state and then recommendations for
4          future state.
5          Q.    So if a client were to completely fill out
6          the spreadsheet, answer all the questions
7          before you got there, is there any reason for
8          you to go in person to work with them?
9          A.    Yes, because they are going to have lots
10         of questions about how that's going to change
11         with the Munis system.
12         Q.    What do you mean by that?
13         A.    Currently they enter their -- their time
14         sheet is a piece of paper that the employee
15         fills out.      Going forward they are going to
16         either use ExecuTime module or they are going
17         to use what we call ESS, Employee Self-Service,
18         and fill out a time sheet electronically.                    They
19         have to tell us which way they are going to go
20         so we can set up the system correctly.                 So
21         that's not something that you can do based upon
22         a spreadsheet that just says:                 We fill time
23         sheets out by paper.
24         Q.    So when you are meeting with clients who
25         haven't completed the full spreadsheet in

                                                                 Page 47

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 104 of 277


1          And so I will verbally tell them how it could
2          also be done.       But if they are really stuck on
3          that's the way they want to do it, then that's
4          what we go with.
5          Q.    A moment ago in your testimony you
6          mentioned that after you've completed this
7          question-and-answer period, it moves to a phase
8          of recommendations.          Did I understand that
9          correctly?
10         A.    Correct.
11         Q.    Tell me about those recommendations.
12         A.    So we recommend the order that you put
13         your items called pay codes or deduction codes
14         so it will make it easier for them as they grow
15         those items within their system.              We help
16         recommend when they build tables maybe not to
17         use alpha because then if something comes up
18         later, they can't alphabetically fit things in
19         the right order, so we have them do things
20         numerically because they want to look at, you
21         know, absence and, you know, out of office, and
22         then they can't put something in between that
23         they wanted to, so numerically they can easily
24         do that.     So it's small little things like that
25         since, again, they don't know the system and we

                                                               Page 51

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 105 of 277


1          to conduct that phase of the analysis?
2          A.    No.
3          Q.    Testing, what does that entail for you as
4          an implementation consultant?
5          A.    We come on site and we start what we call
6          a mini payroll with a few folks in the payroll
7          and run it through and see what -- where there
8          might be errors or what works.
9          Q.    Is this a task that needs to be performed
10         on site, or do you sometimes do it remotely?
11         A.    I -- usually you don't do it remotely
12         because you don't have access to their system.
13         Q.    So at the time that you're doing the
14         testing, you're actually using an installation
15         of Munis on the hardware of the client?
16         A.    Yes.
17         Q.    Whose data are you using to do the mini
18         payroll example you gave?
19         A.    We're using the client's data that we have
20         set up during that configuration piece.
21         Q.    What does this phase of implementation
22         look like?      Are you sitting in a classroom with
23         other people?       Are you sitting one-on-one with
24         subject-matter experts?             Just kind of what's a
25         general description of how this actually plays

                                                               Page 65

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 106 of 277


1          out over the course of a given testing phase?
2          A.      It usually is myself doing the steps with
3          it being broadcast onto a projector and other
4          employees in the room, which can vary, and
5          walking through the different items that we
6          discover throughout the testing process.
7          Q.      What kinds of things are you likely to
8          discover in this process per your last answer?
9          A.      A codes not calculating or deduction codes
10         not calculating.
11         Q.      Why is this done in front of an audience
12         as opposed to you just sitting at a terminal
13         with a client?
14         A.      In essence we are sitting at a terminal.
15         We are sitting at a computer.                 And I would not
16         be able to do the correction without the
17         client's input to tell me that it's not
18         calculating correctly and how it should be
19         calculating.
20         Q.      So you're sitting there, you're steering
21         the software, it's providing an output and the
22         client is saying:        That's wrong.           It should be
23         this.     Is that fair?
24         A.      That's fair.
25         Q.      Then what happens?

                                                                 Page 66

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 107 of 277


1          A.    Then I ask them what it should be.               And so
2          then we kind of try to back into how Munis is
3          calculating it to determine where the missing
4          piece is to get it to the number that they are
5          looking to achieve.
6          Q.    How do you go about identifying what the
7          problem is in a given testing failure?
8          A.    You look at how the codes were originally
9          set up with something that we call a
10         calculation code and see if that's accurate.
11         If it's a percentage, is the percentage
12         accurate.     And again, seeing where something
13         might not have been completed.                And that's
14         usually the case.
15         Q.    When you are testing, do you ever find
16         breakages in the system that you're unable to
17         resolve while you're sitting there with the
18         client?
19         A.    Sometimes, yes.
20         Q.    What do you do in those circumstances?
21         A.    I take screenshots and submit a ticket to
22         support.
23         Q.    Once it goes to support, do you have any
24         continuing role in resolving that issue?
25         A.    I do.     I would be the point of contact and

                                                                Page 67

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 108 of 277


1          they would contact me, and depending upon if I
2          was going to be on site again or if I need to
3          forward that to the client or change the
4          contact to the client.
5          Q.     And just so I am clear, the "they" there
6          is support?
7          A.     Is support.       I'm sorry.           Yes, support.
8          Q.     Have you ever encountered scenarios where
9          you're there testing with the client and they
10         just don't like the functionality they have
11         elected and that's what the testing is -- the
12         testing is not showing a failure, but it's
13         showing that they just don't like what you're
14         presenting to them?
15         A.     Absolutely.
16         Q.     What do you do in those circumstances?
17         A.     I discuss with them, again, like I
18         mentioned previously, that they can look at
19         changing their internal process or put in an
20         enhancement request and work with the project
21         manager to get that accomplished.
22         Q.     At that point, can you revisit any of the
23         current state/future state analysis and say:
24         Well, there is a different process to do this,
25         or is it past that point and you can't do that

                                                                 Page 68

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 109 of 277


1          go back and forth between customer and client.
2          I know client is the right word.              If the client
3          does say:     You know what, I don't like it on
4          the right, I want it on the left, and the
5          system can do it, are you allowed to make that
6          change?
7          A.    Yes, because it's driven by the client.
8          The client -- again, we are doing what the
9          client is requesting.           And so I would show them
10         where the setting is that moves it from the
11         right to the left.         And if that's what they
12         want, then that's the change we would make.
13         Q.    With testing, how much of the process is
14         scripted?
15         A.    Zero.
16         Q.    Would you expect or do you know if
17         non-senior implementation consultants are
18         instructed to perform testing in a different
19         way than what you've described?
20         A.    At Tyler there's no direction given to us
21         implementers, be senior or non-senior, to do
22         things differently.
23         Q.    Is that just true across all of the
24         implementation phases?
25         A.    It's true across all of them.

                                                               Page 70

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 110 of 277


1          Q.      Then I won't have to ask that question
2          again.
3                  Next phase after testing would be
4          training, correct?
5          A.      Correct.
6          Q.      And there was a little confusion earlier
7          when we were first going through the phases.
8          Is there just one type of training that
9          implementation consultants do, or do you
10         differentiate between end user training and
11         other types of training?
12         A.      I differentiate the two.
13         Q.      Okay.   Let's take those in separate pieces
14         then.     So what is the not-end-user training?
15         What would you call that?
16         A.      I would call that more staff training.
17         I'm training the payroll processor on how to
18         process the payroll versus I'm showing you as
19         an employee how to complete your electronic
20         timecard in front of a kiosk or a computer.                   I
21         would refer to you as an end user versus an
22         employee actually performing a function within
23         the system.
24         Q.      So are the people in that first phase more
25         like the administrators who are running

                                                               Page 71

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 111 of 277


1          payroll, running benefits, running leave, and
2          the people in the second category are your
3          rank-and-file people who are getting the output
4          of the system whether that's a pay statement or
5          they're putting in their elections, things like
6          that?     Am I understanding that correctly?
7          A.      Yes.   That's a good definition of it.
8          Q.      So with that first phase, the staff
9          training, does that come before or after the
10         end user training?
11         A.      Before.
12         Q.      Can you tell me a little bit about what
13         your responsibilities are in that phase?
14         A.      So when we get to that stage -- in the
15         previous stage we were doing the testing.                Now
16         when we get to the training, I'm no longer
17         driving the computer with it up on the monitor.
18         Now the staff person is the driver.              And I am
19         just helping them through the process of
20         whatever notes they have taken to get to the
21         same end result as what we did during the
22         testing phase.
23         Q.      What are they driving through?           Is there a
24         set number of tasks they are performing, or
25         what is it they are supposed to be showing you

                                                               Page 72

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 112 of 277


1          A.    Yes, I do.
2          Q.    Have you ever given any feedback to a PM
3          about an agenda before going to a training?
4          A.    Absolutely.
5          Q.    Can you tell me a little bit about that?
6          A.    If it's a client I've been to on previous
7          occasions and I know we're ahead of where that
8          agenda is, I will let the PM know that we've
9          already covered that in a previous session
10         and/or the reverse.          If they are behind, I'm
11         going to tell the PM they are not ready for
12         this module because we haven't completed the
13         previous module or the previous session that
14         they should have had completed.
15         Q.    In providing that feedback, have you had a
16         PM change the agenda to reflect those issues?
17         A.    Yes.
18         Q.    Have you had PMs refuse to change the
19         agenda despite those issues?
20         A.    I wouldn't say refuse, but I've just had
21         PMs that just don't update the agenda.
22         Q.    So when you are training and you are on
23         one of the agenda items and you decide they
24         have got it or alternatively you decide they
25         are not getting it, how do you decide when to

                                                               Page 75

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 113 of 277


1          after go-live training?
2          A.      End-user training is usually before go
3          live because we have to train the users before
4          they -- it's time to enter your time sheet.
5          And if you've had zero training, that's not
6          going to go very well.
7          Q.      We'll plan to go to that next.           One of the
8          phrases that I have heard a lot in documents
9          and from other people is the phrase "train the
10         trainer."       Does that fit more in the staff
11         training or the end user training or both?
12         A.      The end-user training.
13         Q.      Good.    That's where I thought that would
14         go.     What's your responsibility in the end
15         user?
16         A.      Usually it's to observe and ask any
17         questions or answer any questions that might
18         come up when the train the trainer gets stuck
19         and isn't quite sure how to answer the
20         question.
21         Q.      So what does the phrase "train the
22         trainer" mean to you?
23         A.      It means that we have trained the staff to
24         conduct the end-user training because it will
25         mean a lot more coming from an internal person

                                                               Page 84

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 114 of 277


1          than a Tyler employee so they will have a
2          direct contact with the staff member that
3          conducted the training.
4          Q.    So in your implementation experience, do
5          all implementations involve training the
6          trainer and training the end users directly?
7          A.    No.
8          Q.    What's the breakdown there in terms of
9          what you typically see, is it mostly one or the
10         other, pretty evenly distributed?
11         A.    For myself, I would say the train the
12         trainer is for the larger clients, and we
13         usually are not on site for that, that we
14         actually have trained the trainer so they don't
15         need us on site.        So then when it comes to
16         training end users, it's usually a smaller
17         client, and we are on site to help with that.
18         Q.    Let's take those in pieces then.             So
19         training the trainer, how do you go about doing
20         that as an implementation consultant?
21         A.    It is making sure that the employee -- I
22         can't really say making sure because we can't
23         read someone else's mind -- the person doing
24         the process is comfortable with how to run a
25         payroll, if she has to show a payroll clerk, or

                                                               Page 85

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 115 of 277


1          Q.    Anything else?
2          A.    Not that I can think of.
3          Q.    Have you ever recommended to a PM that the
4          go-live date change?
5          A.    No.
6          Q.    Are you aware of any implementation
7          consultant doing that?
8          A.    I can't speak for the other
9          implementations that I am not involved with.
10         Q.    Oh, sure.      I'm just asking if you're aware
11         of it.      If you're not aware of it, that's fine.
12         A.    Yeah, not that I'm aware of.
13         Q.    Would there be a reason you wouldn't make
14         that recommendation if you observed problems?
15         A.    If it was a client that I was working
16         with, I would voice my opinion to recommend
17         because I want the client to have a good
18         experience.      And then I would leave it up to
19         the project manager to, like I said, discuss it
20         with the client.
21         Q.    Do you view it as part of your job to
22         voice that to your project manager?
23         A.    I do.
24         Q.    So what are you actually doing in the
25         go-live phase as an implementation consultant?

                                                               Page 94

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 116 of 277


1          A.      I am trying to keep the team calm because
2          they are usually pretty anxious.              Just helping
3          them through the steps and correcting any
4          last-minute changes that come around.              And, you
5          know, again, trying to pump them up and have it
6          be successful.
7          Q.      And this is going to sound like a silly
8          question, but what do you do to help keep them
9          calm?
10         A.      Sometimes I -- you know, certainly I will
11         jump in and work shoulder to shoulder with them
12         and help them out if we find a big issue that
13         needs a lot of data entry and help them out in
14         that regard, and then certainly show them what
15         I did after the fact or just kind of make light
16         of it:     Well, when this is over, we'll go out
17         and celebrate, that kind of thing.              So just try
18         to keep it as lighthearted as possible when
19         it's an intense moment, when they know that
20         they want to get these employees paid properly.
21         Q.      So just for reference then -- I mean, is
22         adopting Munis a significant institutional
23         change in your experience?
24         A.      Yes, it is.
25         Q.      Why?

                                                               Page 95

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 117 of 277


1          usually three days.
2          Q.    I know we talked earlier about how Tyler
3          doesn't provide different instruction to
4          non-seniors versus seniors on how to do these
5          things.      In your experience, are these phases
6          allocated differently based on seniority?
7                         MR. BROME:       Objection, vague as to
8          "allocated."
9                         You can answer if you understand.
10                        THE WITNESS:         They are -- the module
11         does not dictate who shows up because, again,
12         the client has no idea whether I'm senior or
13         whether I'm just an implementation consultant.
14         BY MR. CORRELL:
15         Q.    But Tyler knows who the senior
16         implementation consultants are, correct?
17         A.    Yes, they do.
18         Q.    In your experience, are senior
19         implementation consultants staffed on certain
20         phases more than others?
21         A.    Yes.
22         Q.    Which phases are more frequently assigned
23         to senior implementation consultants in your
24         experience?
25         A.    The analysis and salary and benefit

                                                               Page 98

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 118 of 277


1          projections.
2          Q.    What are salary and benefit projections?
3          A.    That is a module that allows the finance
4          department to put their budget together for the
5          upcoming fiscal year or two years or six months
6          or whatever their fiscal year happens to be for
7          budgeting.
8          Q.    So then just so I understand your
9          testimony correctly, it's mostly senior
10         implementation consultants who would do the
11         entire implementation of salary and benefit
12         projections?
13         A.    For that particular module, seniors get
14         assigned to that more so than regular
15         implementation consultants.
16         Q.    Are there any phases that seniors
17         typically just don't get assigned to in your
18         experience?
19         A.    Fundamental review.
20         Q.    Has that always been the case?
21         A.    No, because we haven't always had senior
22         implementation consultants.
23         Q.    Was that the case prior to January 2019
24         when the materials you previously testified
25         about were assembled?

                                                               Page 99

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 119 of 277


1          Q.    Yes.    Would you say you did it once a
2          week, twice a week, ten times a week?
3          A.    I would call my project manager -- I
4          would -- the only time I would call them on
5          site is if we had a technical difficulty that I
6          needed him or her to push to get an escalated
7          ticket through quicker than what I was able to
8          get it through.       Other than that, there would
9          be no conversation with the project manager.                  I
10         should clarify that too.             Unless the project
11         manager asked me because they knew there was an
12         issue on site and wanted me at lunchtime to
13         follow up and let me know how things were going
14         because either they were way behind and wanted
15         to clarify how things were on site.
16         Q.    How commonly did that occur?
17         A.    Maybe twice.
18         Q.    One of the things listed on your résumé
19         that we previously marked as Exhibit 1 is,
20         "Mentor other implementers on the Tyler
21         systems."
22               Did I read that correctly?
23         A.    Yes.
24         Q.    What do you mean by that bullet?
25         A.    That when a new employee is hired and

                                                              Page 101

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 120 of 277


1          after they have finished their initial training
2          with Tyler, they are assigned a mentor/buddy
3          and we are their first point of contact instead
4          of support for the first six months that they
5          are out there billable with a client.                  And when
6          I say "Tyler systems," that's not just Munis
7          but also ExecuTime, which is our timekeeping
8          system because both of those systems fall under
9          us as implementers to implement.
10         Q.    So this is a formal pairing through the
11         company?
12         A.    Yes, it is.
13         Q.    And we've heard some testimony previously
14         about the shadowing process.                  Is there a role
15         in the shadowing process for you with respect
16         to these new implementation consultants?
17         A.    There is.      When we were on site with
18         clients, I could have someone that is new
19         shadowing me and they would still be within
20         their standardized Tyler training period so
21         that way they could see how training is
22         conducted and we could visit after hours or
23         during lunches as to questions they might have
24         regarding the Munis product.
25         Q.    Once you've been assigned your mentee, are

                                                                 Page 102

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 121 of 277


1          you given specific instructions on tasks to
2          complete with that mentee?
3          A.    Yes.
4          Q.    What types of tasks are you instructed to
5          complete with them?
6          A.    Have a conference call with them once a
7          week and check in with them to make sure things
8          are going well and be available to them.
9          Sometimes they do shadow -- you know, my mentee
10         would shadow me.        And sometimes it's just a
11         random person that's shadowing me, not someone
12         that I am a mentor to.            So again, it's just
13         additional training for them without being in a
14         classroom at Tyler.
15         Q.    Are you given instruction on what to talk
16         about on the calls with the implementation
17         consultants, or is it more of mentee-driven
18         discussion?
19         A.    It's more of a mentee-driven discussion.
20         Q.    How much of your time would you say you
21         spend on this task?          Is it a very small piece
22         of it, or is it a pretty substantial
23         responsibility?
24         A.    Since it's a six-month program for six
25         months I'm with them, the first three months I

                                                              Page 103

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 122 of 277


1          Q.    Are you familiar with the acronym NBCQT?
2          A.    Yes.
3          Q.    What does that stand for?
4          A.    Not billable counts towards quota.
5          Q.    What is encompassed within that category
6          of time?
7          A.    When I work for a client and they haven't
8          purchased a day, Tyler will give them kind of a
9          free day.     And so Tyler absorbs that.             But the
10         quota again on that sliding scale, if I do more
11         than 12 billable days, I get bumped up so it
12         counts towards that quota.
13         Q.    Have you ever had an occasion where you
14         get to 4:30 and you are done for the day and
15         the client asks you to stay because there's
16         more that needs to get done that day?
17         A.    Yes.
18         Q.    What, if anything, do you do with that
19         time in terms of reporting it?
20         A.    Usually I tell the client that I can stay
21         for a few moments, but I can't stay much longer
22         than that and we can cover that in -- the
23         remainder of it in the morning.                So I kind of
24         limit it to about a half hour.                So if I do stay
25         later, I only stay until about 5:00.                And then

                                                               Page 124

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 123 of 277


1                         REPORTER'S CERTIFICATE
2
     STATE OF MINNESOTA           )
3                                 ) ss.
     COUNTY OF HENNEPIN           )
4
5           I hereby certify that I reported the
     deposition of Pamela M. Costner on October 19,
6    2020, in Maple Grove, Minnesota, and that the
     witness was by me first duly sworn to tell the
7    whole truth;
8           That the testimony was transcribed by me
     and is a true record of the testimony of the
 9   witness;
10          That the cost of the original has been
     charged to the party who noticed the deposition,
11   and that all parties who ordered copies have been
     charged at the same rate for such copies;
12
            That I am not a relative or employee or
13   attorney or counsel of any of the parties, or a
     relative or employee of such attorney or counsel;
14
            That I am not financially interested in the
15   action and have no contract with the parties,
     attorneys, or persons with an interest in the
16   action that affects or has a substantial tendency
     to affect my impartiality;
17
            That the right to read and sign the
18   deposition transcript by the witness was reserved.
19
            WITNESS MY HAND AND SEAL THIS 2nd day of
20   November, 2020.
21
22
23
     <%17932,Signature%>
24   Dana S. Anderson-Linnell
     Notary Public, Hennepin County, MN
25   My commission expires 1/31/2025

                                                              Page 139

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 124 of 277


1    Kudatsky, Aaron Et Al. v. Tyler Technologies
2    Pamela Costner Job No. 4297248
3                            E R R A T A          S H E E T
4    PAGE_____ LINE_____ CHANGE________________________
5    __________________________________________________
6    REASON____________________________________________
7    PAGE_____ LINE_____ CHANGE________________________
8    __________________________________________________
9    REASON____________________________________________
10   PAGE_____ LINE_____ CHANGE________________________
11   __________________________________________________
12   REASON____________________________________________
13   PAGE_____ LINE_____ CHANGE________________________
14   __________________________________________________
15   REASON____________________________________________
16   PAGE_____ LINE_____ CHANGE________________________
17   __________________________________________________
18   REASON____________________________________________
19   PAGE_____ LINE_____ CHANGE________________________
20   __________________________________________________
21   REASON____________________________________________
22
23   ________________________________                    _______________
24   Pamela Costner                                            Date
25

                                                               Page 140

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 125 of 277


1    Kudatsky, Aaron Et Al. v. Tyler Technologies

2    Pamela Costner 4297248

3                      ACKNOWLEDGEMENT OF DEPONENT

4         I, Pamela Costner, do hereby declare that I

5    have read the foregoing transcript, I have made any

6    corrections, additions, or changes I deemed necessary as

7    noted above to be appended hereto, and that the same is

8    a true, correct and complete transcript of the testimony

9    given by me.

10

11   ______________________________              ________________

12   Pamela Costner                                      Date

13   *If notary is required

14                         SUBSCRIBED AND SWORN TO BEFORE ME THIS

15                         ______ DAY OF ________________, 20___.

16

17

18                         __________________________

19                         NOTARY PUBLIC

20

21

22

23

24

25

                                                                Page 141

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 126 of 277


1    dbrome@nka.com
2                                   November 2, 2020
3    Kudatsky, Aaron Et Al. v. Tyler Technologies
4    DEPOSITION OF: Pamela Costner 4297248
5           The above-referenced witness transcript is
6    available for read and sign.
7           Within the applicable timeframe, the witness
8    should read the testimony to verify its accuracy. If
9    there are any changes, the witness should note those
10   on the attached Errata Sheet.
11          The witness should sign and notarize the
12   attached Errata pages and return to Veritext at
13   errata-tx@veritext.com.
14          According to applicable rules or agreements, if
15   the witness fails to do so within the time allotted,
16   a certified copy of the transcript may be used as if
17   signed.
18                                      Yours,
19                                      Veritext Legal Solutions
20
21
22
23
24
25

                                                              Page 142

                              Veritext Legal Solutions
                                   800-336-4000
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 127 of 277



                Federal Rules of Civil Procedure

                                Rule 30



   (e) Review By the Witness; Changes.

   (1) Review; Statement of Changes. On request by the

   deponent or a party before the deposition is

   completed, the deponent must be allowed 30 days

   after being notified by the officer that the

   transcript or recording is available in which:

   (A) to review the transcript or recording; and

   (B) if there are changes in form or substance, to

   sign a statement listing the changes and the

   reasons for making them.

   (2) Changes Indicated in the Officer's Certificate.

   The officer must note in the certificate prescribed

   by Rule 30(f)(1) whether a review was requested

   and, if so, must attach any changes the deponent

   makes during the 30-day period.




   DISCLAIMER:      THE FOREGOING FEDERAL PROCEDURE RULES

   ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

   THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

   2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

   OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 128 of 277

              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 129 of 277




             EXHIBIT 3
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 130 of 277


1                   UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF CALIFORNIA
2
3     AARON KUDATSKY, Individually       ) Case No.:     3:19-CV-07647-WHA
      and on behalf of all others        )
4     similarly situated,                )
                                         ) DEFENDANT'S NOTICE OF TAKING
5           Plaintiffs                   ) DEPOSITION OF PLAINTIFF
                                         ) AARON KUDATSKY
6     vs.                                )
                                         ) Judge William Alsup
7     TYLER TECHNOLOGIES,                )
                                         ) Action Filed:     November 20,
8           Defendant.                   )                   2019
9
10
11           _______________________________________
12               ORAL AND VIDEOTAPED DEPOSITION OF
                            AARON KUDATSKY
13                       SEPTEMBER 11, 2020
14           ________________________________________
15          ORAL AND VIDEOTAPED DEPOSITION of AARON KUDATSKY
      produced as a witness at the instance of the Defendant, and
16    duly sworn, was taken in the above-styled and numbered cause
      on the 11th of September 2020 from 11:06 a.m. to 6:15 p.m.,
17    before Christie Tawater, CSR, RPR, in and for the State of
      Texas, reported by computerized stenotype machine remotely
18    via Zoom from her home located in Fort Worth, Texas pursuant
      to the California Federal Rules of Civil Procedure and the
19    provisions stated on the record or attached hereto; that the
      deposition shall be read and signed before any notary public
20    pursuant to Rule 30(e)(1).             Job No. 4253180
21
22
23
24
25

                                                                    Page 1

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 131 of 277


1           A.     What happens during the setup and
2      configuration portions.
3           Q.     But what are the options?             What -- what --
4      what could be different from one customer to the next
5      in how they receive the Munis product once it's been
6      configured?
7           A.     There are literally hundreds, if not
8      thousands, of different ways that this can be
9      configured.
10          Q.     Can you give me a couple of examples of
11     common configuration issues that you would present or
12     discuss with a client?
13          A.     As an example, in the inventory module you
14     say what inventory -- I don't know the right term to
15     this, but costing you're doing, so one example is
16     first-in, first-out or average costing, and that was
17     decided by -- or that answer was decided by the
18     client based on their organizational operations.
19          Q.     So is that a configuration that would be
20     set exclusively based on what they were previously
21     doing?
22          A.     They could have decided if they wanted to
23     change it and we just told them this is their option,
24     this is the decision they need to make and then would
25     show them and help them with setting it up,

                                                               Page 52

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 132 of 277


1      implementation at least one-half day per week?
2           A.     At least 60 percent of the time.
3           Q.     Did that entail travel?
4           A.     No.
5           Q.     For your one part per week that you were
6      doing for your primary implementation did any other
7      implementation consultant also do that work alongside
8      you for that part?
9           A.     No.    No.     It was very rare.
10          Q.     Did it ever happen?
11          A.     If there was a second person on site then
12     they were tasked with a whole separate agenda or
13     different tasks, otherwise, we were alone on site.
14          Q.     So, for instance, you never would have had
15     an occasion where you and another person would both
16     be doing testing for this customer on this project on
17     the same week?
18          A.     No.    Very rare.         If so it would be two
19     different classrooms with two different modules or
20     topics or areas.
21          Q.     You mentioned there were 30 days of remote
22     training after you finished the initial one week.
23                        What was the 30 days -- or what did
24     the 30 days of remote training cover?
25          A.     It was covering that wrecked [SIC] check

                                                               Page 58

                                Veritext Legal Solutions
                                     800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 133 of 277


1           Q.     So you never went to your supervising
2      managers and said, hey, here's the way I think I
3      should do this, is this okay?
4           A.     So Scott and Jennifer are examples of --
5      they were my supervising managers, but I had also
6      worked on some of their projects, and, yes, there
7      were times when I would go to them and say this is,
8      you know, what I want to do, and if it's a more
9      uniform decision -- sorry -- if it -- that could have
10     been more client specific or something that the
11     client could have been sensitive to, or it could have
12     worked or not worked with that client, then I was
13     suggested, recommended, referred to that client's
14     project -- to the project manager for that project.
15          Q.     You mentioned client sensitivities a couple
16     of times; was that something you ever were able to
17     observe yourself while working with the client?
18          A.     Yes.
19          Q.     Did you ever change how you were
20     approaching a client because of their sensitivities
21     after you made that observation?
22          A.     Yes.
23          Q.     Can you give us an example?
24          A.     Some clients referred and asked for much
25     more visual mode of instruction or presentation,

                                                               Page 74

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 134 of 277


1      thus, I would -- you know, if there was a report that
2      we could have produced out of Tyler Munis then some
3      clients were very big and specific on me running that
4      report and showing it to them on the screen for them
5      to discuss.     Other examples, some clients asked that
6      you as the consultant were navigating the screen and
7      navigating the computer in the front of the room
8      while others, the project manager -- and this is
9      another example where you refer or go to the project
10     manager of that project for recommendations of
11     instruction method, but other clients -- or the
12     project managers would recommend that you have
13     them -- one of the people from their group in the
14     room to sit at the front computer and navigate the
15     screen and you would be providing them instruction,
16     essentially, from the side.             So instead of me
17     navigating the mouse and computer and showing all the
18     steps, I would say, go here, click here, do this, do
19     that, but they would be at that front computer.
20                        And these are not things I would know
21     about that project or client until I either asked the
22     project manager or if I show up on site and choose
23     and decided to do it the usual way.               And the common
24     way was when we as individuals drove at the front of
25     the room and navigated that computer sometimes they

                                                               Page 75

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 135 of 277


1             Q.   You were allowed to do that without talking
2      to the project manager first?
3             A.   Usually if it was okay -- so their project
4      managers were oftentimes sitting in on these
5      sessions, so if it was asked by their project manager
6      then that would be okay, too.              Again, it was all
7      dependent on what the project manager from the Tyler
8      side kind of gave you a heads-up warning of, you
9      know, hey, if this -- if this project manager, like,
10     whatever they ask you to do, this group is sensitive,
11     whatever -- they know their group well, whatever they
12     ask you to do, follow that, or I've had problems with
13     this client in the past, for these reasons, I'm
14     giving you specific requests or instruction or
15     whatever to do things the specific way or a certain
16     way.
17            Q.   You mentioned a fundamentals presentation
18     earlier?
19            A.   Yep.
20            Q.   What was the proper name of that?
21            A.   Fundamentals review.
22            Q.   And we talked earlier about the five parts
23     of an implementation, where does that fit in the five
24     parts of an implementation?
25            A.   It was technically presented.            That was a

                                                               Page 77

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 136 of 277


1      newer step that was adopted by the Tyler, I don't
2      know if you want to call it upper management or
3      project management office, but they -- when they came
4      up with that idea they created all the scripts and
5      then later it was presented before the analysis so
6      the client can have an understanding of what the
7      system looks like.       It was often -- for many of the
8      attendees in the room it was going to be their first
9      time seeing the Munis software.
10          Q.     How long did you spend on a given
11     fundamentals project?
12          A.     So fundamental review sessions, again, in
13     the same one-week increments and there was
14     specific -- you know, from the -- more at the project
15     management level of here's all the lists of the
16     different fundamentals reviews, here's how long each
17     of them should take, and so it was assigned to me or
18     to any consultant based on that.
19          Q.     And -- and, typically, the implementation
20     consultant was on site from Tuesday to Thursday,
21     correct?
22          A.     Correct.
23          Q.     So if you were assigned to do a
24     fundamentals presentation you would do that for three
25     solid days?

                                                               Page 78

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 137 of 277


1      approximately?
2           A.      So there was a separate fundamentals review
3      script for each module area and I remember them --
4      some of them being 30, 40, 50 pages.
5           Q.      And how many different modules were there?
6      I'm trying to get a different sense of how many
7      scripts -- how many pages of script you were using
8      from memory because you said you weren't reading
9      them.     So how many pages of script were you
10     presenting in a given week without consulting the
11     script?
12          A.      Well, we would still be consulting the
13     script and having the document in front of us.                We
14     just had to become familiar with the document that we
15     weren't, essentially, reading it word for word, yet
16     there were still consultants that would read it word
17     for word.     We were just encouraged to prepare and
18     become familiar with it that we weren't reading it
19     word for word to have a better presentation style.
20          Q.      Other than walking through the script did
21     you do anything else during the sessions?
22          A.      No.
23          Q.      So would there be any difference if they
24     just videotaped the presentation and shown it to the
25     customers?

                                                               Page 83

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 138 of 277


1           A.     Essentially not.          But we were only going
2      through and showing the modules or the programs that
3      this client was to be using, so you didn't want to,
4      essentially, waste their time and show them things
5      that they did not purchase.
6           Q.     Did the fundamentals presentation change at
7      all from customer to customer assuming they were
8      buying the same modules?
9           A.     No.
10          Q.     Did the customers ask any questions during
11     these sessions?
12          A.     Some would ask questions, but the
13     general -- we were told to basically start that
14     session off with, and the general kind of notion was,
15     that they were not asking questions and all the
16     questions would be saved for the analysis sessions.
17     If they were asking questions then we would just
18     write these questions down and save them for the
19     analysis sessions.
20          Q.     So during fundamentals presentations you
21     never answered client questions?
22          A.     If it was a simple shorter question that I
23     knew the answer to I would, but otherwise, again, we
24     were asked to stick -- stick with the script and save
25     any questions to analysis because many of those

                                                               Page 84

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 139 of 277


1      review separate.
2                         After that came analysis, correct?
3           A.     Correct.
4           Q.     What is the purpose of the analysis phase?
5           A.     It was there for -- to understand what the
6      client was currently doing, and then, essentially,
7      understand and decide what they were going to be
8      doing once they were using the Munis system.
9           Q.     How was the analysis phase conducted?
10          A.     First, the client was sent -- we had,
11     essentially, analysis quenched [SIC] in years, again,
12     one per module area, and they were all sent to the
13     client or posted on the client share point for them
14     to download.      They were asked to fill them out on
15     their own and then a project manager would schedule a
16     [SIC] analysis session.          It was kind of the latter
17     model from when I was at Tyler.               It was known as
18     current state and future state.               And so your first
19     analysis sessions as a consultant with the client
20     would be talking about what they're currently doing,
21     and then basically going over that questionnaire that
22     they answered.      And then if -- they might have some
23     questions on terminology used and so helping them
24     fill that out.      And then following that you would go
25     to the future state part.           And, again, questionnaire

                                                               Page 88

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 140 of 277


1           Q.      And this was another task that took a full
2      billable week, so approximately 24 business hours?
3           A.      It could take more than that.          Again, it
4      was per module area, so I could be tasked as a
5      consultant to come in and say I am doing -- like, you
6      will be doing analysis for accounts payable, and
7      let's say accounts receivable, and that could be my
8      one specific week, and then I can go away to work on
9      a different project.        The following week or maybe the
10     week before a different consultant was tasked to do
11     analysis for charter accounts and general ledger.
12          Q.      So most of the time that you showed up for
13     these projects had the clients already answered all
14     the questions or most of the questions I'll say?
15          A.      Yes.
16          Q.      So then what were you doing --
17          A.      We were --
18          Q.      -- during those billable days?
19          A.      So we were reviewing those documents and
20     that was their opportunity to ask any questions and
21     to make sure that everything was answered properly in
22     its entirety.
23          Q.      Did you use a script to answer their
24     questions?
25          A.      No.    I was using supporting documentation

                                                               Page 98

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 141 of 277


1      they're going to schedule (Zoom failure) session for
2      a consultant to finish that -- let's say, that same
3      week.     A -- I've been asked, hey, will you have time,
4      when are you flying back, Thursday night, great,
5      like, do you have time on Friday morning to finish
6      this with them or --
7           Q.      Yeah.     My question's a little different,
8      though.
9                           If you're on site by yourself as the
10     implementation consultant working with the customer
11     and you realize that you are not accomplishing the
12     goals for the week and you need additional time you
13     would not contact your project manager and say I
14     think we need additional time?
15          A.      I would contact my project manager and say
16     we need additional time or I'm not sure if we will
17     accomplish this agenda based on what you've provided
18     to me.
19          Q.      So -- so going back to the -- the
20     allotments of amount of time.               I'm trying to get a
21     sense of how the work is distributed across these
22     sections that we're going to walk through.               So I've
23     got two to four weeks for a fundamentals
24     presentation.        I've got four to six weeks for the
25     analysis phase.

                                                              Page 104

                               Veritext Legal Solutions
                                    800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 142 of 277


1      project managers and it's something, you know, other
2      Tyler project managers, including Scott Steven, told
3      me about his experience becoming PMP certified.
4           Q.     So if you had been promoted to project
5      manager as you requested you would have had no
6      ability to allocate billable hours across these
7      phases without additional training?
8           A.     I would have had to learn and have access
9      to all the separate project management documentation,
10     time lines, methodologies for running a project at
11     Tyler Technologies.        That is why these are two
12     different roles.       One is a project manager and then
13     one is an implementation consultant.
14          Q.     The first -- the -- the phase we're talking
15     about is called analysis, correct?
16          A.     Correct.
17          Q.     What did you analyze, if anything?
18          A.     Current state and future state.
19          Q.     But you told me that the clients filled out
20     a form and you answered their questions about
21     terminology and what other clients do; do I have that
22     correct?
23          A.     Correct.
24          Q.     So what were you analyzing?
25          A.     We were looking at how the client was going

                                                              Page 108

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 143 of 277


1      to be doing, you could say, business operations in
2      the new system.
3           Q.     What did that entail on your part?
4           A.     Essentially, translating what they were
5      currently doing or what they are looking to be doing
6      into the Munis terms.
7           Q.     So in the Munis software is there only one
8      way to accomplish each of the financial functions
9      that your clients were implementing Munis to
10     accomplish?
11          A.     No.    As discussed previously there are
12     hundreds and thousands of different options,
13     configurations and ways that this can be configured,
14     but each check box option, everything is configured
15     based on decisions made during analysis.
16          Q.     But is that just an entirely automated
17     process based on their answers to that spreadsheet or
18     is there -- what -- what else plays a role, if
19     anything?
20          A.     Analysis is there to adopt whatever their
21     processes are, whether they're going to stay the same
22     or whether they choose to make changes in this.
23     Sometimes there was questions asked to the clients
24     where that functionality or decision had not been
25     made before because their previous system did not

                                                              Page 109

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 144 of 277


1      have that feature or functionality, and that is where
2      we were asked to explain, give examples, give
3      definitions, give experiences because now the client
4      was tasked with making a decision on that.
5           Q.     Did you ever have a client ask you if Munis
6      could do something that to your knowledge it could
7      not do?
8           A.     Yes.
9           Q.     What did you do in response to that
10     scenario?
11          A.     If Munis did not have the functionality --
12     well, first, we had a, you could almost say, a forum
13     or board where we can post, essentially, questions,
14     and generally -- actually the -- the proper, you
15     could say, step in that scenario was to send an
16     e-mail to the implementation analyst, which is a
17     separate role at Tyler, and that implementation
18     analyst was going to tell you what the proper
19     solution, workaround, et cetera.                  So I could ask
20     other consultants and say, what have you done before,
21     and oftentimes, at one point or another it's a --
22     it's a question or answer or a solution that came
23     from the project analyst, implementation analyst, and
24     they're -- it's a separate implementation analyst
25     team, and also a specific designated e-mail, I think

                                                                 Page 110

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 145 of 277


1      it was like Munis IMPL at Tyler Tech dot com or
2      something specific where you send in your question or
3      your issue and then that creates, I think, like a
4      separate support ticket and that's where the
5      implementation analyst answers that question.
6           Q.     Do you dialogue with the implementation
7      analyst at all?
8           A.     It was, essentially, recommended that
9      everything was done in that, like, support case and
10     ticket, so it was then available for future reference
11     and documented if anyone -- so that Tyler -- again,
12     step one is like Tyler knowledge base was a good
13     place to search, and you can search specific key
14     words and it will give you and me -- if I needed help
15     with something or I -- I needed to learn about
16     something then I would go to the Tyler document
17     library and knowledge base and type in whatever key
18     words or questions and terms, and some of the search
19     results I would get would be documents that could be
20     related to it or previous, you know, for example,
21     implementation analyst cases or support cases to
22     instruct me or guide me of how to go forward.
23          Q.     To your knowledge, was there ever an effort
24     to create a new solution to meet that customer need?
25          A.     That's what the implementation analyst and

                                                              Page 111

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 146 of 277


1      Again, we have six phases here.
2             A.       Yes.
3             Q.       Was your personal work, things you did,
4      more focused on any one of those phases or was it
5      pretty evenly distributed all across in terms of the
6      types of projects you were doing?
7             A.       I don't have a way to answer that question.
8      You would have to look at my previous calendar to
9      see.        It was how I was scheduled or tasked.
10            Q.       So as you sit here today you don't have a
11     sense of it?           That's all I'm trying to ask you.
12            A.       I have a sense that I've done them all.
13            Q.       But you don't have a sense of whether
14     you've done some more than others?
15            A.       I would say training, testing and setup
16     configuration are the biggest bulk of that time
17     there.        Yeah.
18            Q.       Going back to Exhibit 1.              Take a moment
19     because it's taking a second to load.                    There we go.
20     In the first bullet under Tyler Technologies there's
21     one slight difference here that I just want to have
22     you explain.           You say, provided client facing
23     professional and thorough training implementation and
24     consultation.           On the other exhibit that we just
25     looked at it only referenced training and

                                                                   Page 143

                                  Veritext Legal Solutions
                                       800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 147 of 277


1      consultation.      What did you mean by adding the word
2      implementation here as distinct from the other two?
3           A.      You mean why did I add client facing?
4           Q.      No.   So in -- in the LinkedIn resume it
5      says training and consultation.
6           A.      Right.
7           Q.      In the resume here it says training
8      implementation and consultation.                  I've asked you to
9      explain what training means and what consultation
10     means.
11          A.      Right.
12          Q.      What did you mean when you added the third
13     word implementation as -- as distinct from these
14     other two?     I'm trying to figure out what each of
15     these skills are that are on your resume.
16          A.      Right.    Implementation is really getting
17     your system up and running, or your client up and
18     running on the system, really putting -- kind of
19     inter-webbing the two between them and view, so doing
20     everything that's needed.           So you could say that
21     training and testing and everything that we talked
22     about, it goes within implementation, but it's to
23     show that I've worked on the different phases overall
24     in implementation while some organizations have
25     specific positions or tasks that focus on just

                                                                 Page 144

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 148 of 277


1      testing or just training versus at Tyler we were
2      tasked on the various parts of -- of implementation
3      and getting the software implemented and the client
4      up and running.
5           Q.     And -- and while we're here, there was a
6      bullet here that says, completed six life cycle ERP
7      implementations including SAAS.               What does that mean?
8           A.     SAAS, software as a service.             Some clients
9      had the system and the data sitting on their servers
10     versus some clients had the data in the system
11     sitting on the Tyler servers.
12          Q.     And -- and I'm sorry.             I wasn't clear.
13                        What does completed six life cycle ERP
14     implementations mean?
15          A.     Really, like having gone through, you could
16     say, like the full -- like the -- life cycle being
17     you've gone through the whole implementation.
18          Q.     By that do you mean on a single
19     implementation you did the -- the full life cycle six
20     times?    So from -- you did all of these phases for
21     one customer's implementation or I --
22          A.     No.    Six --
23          Q.     -- I'm just trying to understand what you
24     mean by that.
25          A.     Six different ones.            Six different ones.

                                                              Page 145

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 149 of 277


1           A.     Yeah, go-live phase.
2           Q.     Once the system has gone live.
3           A.     So the system could be broken, a lack of
4      setup in the previous steps, so you could start
5      trying to process something and it's not working
6      because there's little pieces of the puzzle missing.
7           Q.     Whose job is it to figure out what piece is
8      missing?
9           A.     Oftentimes, the system will tell you
10     there's an error, and as an implementation consultant
11     I have better knowledge and access to that knowledge
12     base to help the client determine what it is that
13     needs to be changed.        But at that point, especially
14     if the client is live, it is their system for them to
15     use for them to configure, so as an implementation
16     consultant I'm there to say the reason why you're
17     having this error message is because we are missing
18     this code table.       You need to go in and create this
19     code table.     Or one of the bigger parts, I'd say, are
20     more common during go-live is users missing a role
21     in, like, permissions in the system to be able to do
22     certain things.      And, again, as an implementation
23     consultant with the knowledge of the system, if
24     they're trying to do something and they can't do it
25     and they say I am trying to, let's say, delete and I

                                                              Page 152

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 150 of 277


1      don't have that ability, I'll tell them you need to
2      go in there, you know, role and give them the ability
3      to delete, or, you know, go to that user and change
4      their role that they are given.
5           Q.     When an implementation starts from the very
6      beginning is there a go-live date?
7           A.     Yes.
8           Q.     Who decides the go-live date at the very
9      outset of the implementation?
10          A.     The project manager.
11          Q.     Does that date ever change?
12          A.     Yes.
13          Q.     What kinds of things can cause the go-live
14     date to change?
15          A.     The -- I would say 90 percent of the time
16     it's factors from the client side.                Whether they
17     don't --
18          Q.     Such as?
19          A.     They might not feel ready.              They might have
20     had staffing changes where they are not in the
21     position to continue implementation.
22          Q.     Any others that just come to mind, any
23     other examples?
24          A.     The system either missing functionality or
25     issues where, again, there -- there -- it's not ready

                                                               Page 153

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 151 of 277


1      to go-live because it's still broken or not working
2      right.
3           Q.     How common was it for the go-live date to
4      change in your experience?
5           A.     It's happened.         But I wouldn't always,
6      let's say, know about it because I wasn't there for
7      the full part of the project with the exception of my
8      EAM projects where I would get to see that more
9      directly play out.       But if I was tasked on a specific
10     project, a project manager could mention to me, like,
11     you know, they've had to delay their go-live because
12     they feel that they're lacking training in the
13     certain area, I'm bringing you on site so you can
14     provide them this additional training so they can
15     move a step in the stage closer to go-live.
16          Q.     Were you aware of any time when a go-live
17     date was accelerated to be faster than it was
18     originally planned?
19          A.     I guess it could have happened.               I -- I
20     can't recall any direct examples.                 But most of that
21     initiative is pushed from the client.
22          Q.     Did you ever reach out to a project manager
23     and recommend that the go-live date be changed?
24          A.     No.
25          Q.     Would it surprise you if other

                                                                Page 154

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 152 of 277


1      implementation consultants did reach out to project
2      managers and make suggestions about the go-live date?
3           A.     It wouldn't surprise me.              But, really, the
4      decision and everything around the go-live date was
5      at the hand and tasked the hand and -- and really in
6      the control of the project manager.                The project
7      manager could reach out to the consultant and say,
8      you know, I need them to have -- to be fully trained
9      on this area in order to be live, do you think that
10     you accomplished your goals, that they are 100
11     percent trained and capable to perform that
12     certain -- you know, working in this certain program
13     in order to go-live, you know, if not we're going to
14     have to change the go-live date.
15          Q.     At any point while you were working as an
16     implementation consultant did you work on an
17     implementation and think to yourself I think the
18     go-live date needs to be postponed?
19          A.     I may have thought that, but the push is
20     always get the customer live, get the customer live.
21     And it's one of those, like, push them over the edge,
22     like, you know, even if I thought that, my goal was
23     to meet the agenda or task at hand provided by the
24     project manager, because that's what they wanted for
25     the project, that's what they had planned, that's

                                                               Page 155

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 153 of 277


1      time is approximately 4:34.
2           Q.     (BY MR. CORRELL)          Mr. Kudatsky, one last
3      point I want to address before moving on to some
4      other topics.
5                         Several times today you've made
6      reference to tracking and reporting that was
7      happening while you were on site as an implementation
8      consultant; did I understand that correctly?
9           A.     Correct.
10          Q.     And part of the purpose of that tracking
11     and reporting was to allow project managers to know
12     whether things were going well or going poorly,
13     correct?
14          A.     Correct.     Also --
15          Q.     How did you -- go ahead.
16          A.     It's more than just well or poorly.             One is
17     document everything that was happening on site for
18     any future reference.         If -- the client may have
19     asked for something to be done or had -- let's say,
20     we've gone through and they said, I'm happy with
21     this, we're ready to move forward but later they tell
22     the project manager I was not happy about that and
23     was not ready to move forward then this is a -- you
24     know, basically, like a CYA for me that I acted
25     accordingly, and a resource and a backup for the

                                                              Page 157

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 154 of 277


1      client -- or for the project manager to say here's
2      what happened.      This also allows them to track the
3      progress.     So I would put them in, like, all agenda
4      items completed or not completed or need -- you know,
5      like need to finish last, you know, three bullet
6      points on next week's session, or whatever it is, and
7      that would then -- that's something that the -- any
8      consultant going into a, you know, new session the
9      following week he would review that to see what
10     happened last week and what's outstanding.
11          Q.     So walk me through a typical week as an
12     implementation consultant.            Your -- your -- your
13     standard schedule was Monday to Friday, correct?
14          A.     Correct.
15          Q.     What did you do on Monday?
16          A.     Monday I -- Mondays, generally, like was
17     known as travel day, but starting with answering any
18     e-mails that need to be addressed, any planning that
19     I need in terms of, like, I have to figure out where
20     I need to be on site, when -- you know, so that
21     information could be provided to me from the project
22     manager, or the project manager could say, hey, you
23     need to get in touch with so-and-so person and, you
24     know, they're your point of contact for the week,
25     finishing any tasks from the following week, doing

                                                              Page 158

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 155 of 277


1      any -- finishing expense reports, finishing any site
2      reports, studying and preparing for the upcoming
3      week, which, generally, I would have also started the
4      week prior, but wasn't always the option or case, and
5      then I would actually travel.              And travel,
6      oftentimes, consumed the majority of that day.
7           Q.     Did you study while you were traveling?
8           A.     If I had the abilities to.            But Tyler did
9      not compensate for in-flight WiFi or Internet, so if
10     I had some downloaded documents, resources, anything
11     I can work on offline I could do that on the plane,
12     but if it was something I needed, you know, to access
13     for then I did not have the ability to do that.
14          Q.     Would you say you mostly worked on the
15     plane or you mostly didn't?
16          A.     I mostly worked on the plane.
17          Q.     What did you work on?
18          A.     Site reports.        Which, again, those -- for
19     me those could have been seven, ten, 12 pages,
20     sometimes only a couple of pages, but site reports,
21     studying, reviewing documentation, which, again, if
22     I -- while I was home downloaded them from the
23     project library where I can review and study those
24     there.    I can put together parts of my expense
25     report.    Those are just some of the examples I can

                                                                Page 159

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 156 of 277


1      recall.
2           Q.      So what, generally, went into a site
3      report?
4           A.      Anything and everything that happened on
5      site that week, so every agenda item that we covered,
6      any question that was asked and any answer that I
7      gave.     Or, again, you know, I'd be expected to
8      document if someone in the room, like if functionally
9      one person asked another person a question about a
10     certain decision or a certain outcome, or is that
11     what we want to see, I would document all
12     basically -- almost like a -- not really a
13     transcript, but like sometimes it would be this
14     person asked this person, this is the decision that
15     they made, or sometimes they would literately -- like
16     our project managers would, again, encourage and
17     guide us to be as detailed as possible, so so-and-so
18     left the room at 3:30 p.m., meaning earlier than when
19     the session was to end.          So really just documenting
20     every -- anything and everything.                 You know, if I was
21     to make -- run into an issue I could say at 11:30
22     a.m. the invoice entry program was not functioning
23     correctly, client asked to move on, I will be opening
24     a support ticket during lunch, for example.
25          Q.      Were you keeping these notes in realtime or

                                                                Page 160

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 157 of 277


1      did you just do this from memory after you got back?
2           A.      That varied.       Some clients -- my goal was
3      to be doing part of the notes in realtime, but most
4      clients did not like when a consultant was on their
5      laptop working on something else.                  It's site report,
6      and then, essentially, they would know what it is,
7      but many times clients, if you were on site, they
8      wanted that, you know, undivided attention face to
9      face and not you kind of typing away.                  Some of them
10     considered it a distraction.
11          Q.      So Monday you're doing -- go ahead.
12          A.      And so, you know, lunchtime after work was
13     also times when I'd be continuing to update my site
14     report.
15          Q.      But all you're doing is reporting
16     information, correct?
17          A.      Correct.
18          Q.      You're not composing anything that
19     expresses opinions, analysis, anything of that
20     nature?
21          A.      Correct.     You were just documenting what's
22     happening.
23          Q.      So how long did it take you to write a site
24     report?
25          A.      It could take anywhere from, you know, one

                                                                 Page 161

                               Veritext Legal Solutions
                                    800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 158 of 277


1             Q.   But I'm asking what was typical.               Not for
2      (unintelligible).       Just -- just an average.
3             A.   That -- that -- that is a large time
4      average.    We were traveling home on Thursday night.
5      I would say 85, even more like 90 percent, of my
6      travel was done Thursday night rather than Friday
7      morning.
8             Q.   And then how many hours would you say you
9      worked on a typical Friday?
10            A.   Eight to ten hours.
11            Q.   So your sworn testimony today is that on
12     the low end you worked 56 hours per week on the low
13     end?
14            A.   Yes.
15            Q.   And on the high end it could be well over
16     60?
17                        MR. BROME:       Sorry.        Did you say 56 or
18     50 to 60?
19                        MR. CORRELL:         Fifty-six.
20                        MR. BROME:       Thanks.
21            Q.   (BY MR. CORRELL)          Did you work on Saturdays
22     and Sundays?
23            A.   When -- you could say when needed or
24     when -- when the situation arose.
25            Q.   How -- and on average, over the course of

                                                                Page 178

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 159 of 277


1      your tenure, how -- how many hours per week would you
2      say you worked on the weekend?
3           A.     Four -- maybe four to six.
4           Q.     Every weekend on average?
5           A.     Every weekend.         Again, a lot of, you could
6      say, prep work for the following week would often
7      start on a Sunday night.
8           Q.     So then your testimony actually is that you
9      averaged 60 to 62 hours per week on the low end?
10          A.     Yes.
11          Q.     And that was true every week, week after
12     week, from the time you started in July 2016 until
13     you quit in March of 2019?
14          A.     Correct.
15          Q.     And you believe this was typical of other
16     implementation consultants?
17          A.     I would say at least 50 hours per week like
18     at a -- you could almost say as a base.
19          Q.     What work did you do on Fridays?
20          A.     Fridays.     So if we were assigned with a
21     different client or a client we would do a half
22     billable day so that would be -- what is that -- 8:30
23     to 12:00 is usually how that would be.             And then
24     finishing with anything that was in that week, which
25     again, resolving [SIC] on open support cases, sending

                                                              Page 179

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 160 of 277


1      e-mails, doing expense reports, those also, again,
2      took up usually a couple of hours on average, expense
3      reports, time sheets, again, planning for that
4      following week, which oftentime [SIC] poured into the
5      weekend.    So, you know, usually, like I said, one to
6      two weekends a month for sure had that, you know,
7      couple of hours of work.
8           Q.     When you worked with the client or at a
9      client's site --
10          A.     Uh-huh.
11          Q.     -- where did you work from?
12          A.     Reno, Nevada as my primary residence, or if
13     I was staying anywhere for the weekend we had the
14     flexibility to -- let's say I was working in
15     California I could stay the weekend with my family; I
16     was working in Texas, I can stay the weekend there.
17          Q.     So did you work from homes and hotels or
18     did you go into a Tyler office on those days?
19          A.     Homes and hotels.
20          Q.     Did you ever go in to work at a Tyler
21     office on any kind of regular basis?
22          A.     No.
23          Q.     How were you supervised when you weren't
24     working at a client site?
25          A.     I would say communication with my project

                                                              Page 180

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 161 of 277


1                         THE WITNESS:         So the majority of the
2      time I was traveling back to my residence in Reno,
3      Nevada.     And it was also reflected based on what was
4      entered per, what do you say, in our expense reports,
5      and that's what calculated whether you got that or
6      not.
7             Q.    (BY MR. CORRELL)         So there were occasions
8      where you put in your expense reports that you were
9      residing in California at the time of the work so
10     that Tyler would know not to pay you a travel
11     premium?
12            A.    If you billed -- it was based on putting
13     mileage in there, so if I put in travel miles and I'm
14     putting into Reno 220 miles [SIC].
15            Q.    Well, and that's what I'm asking.            When you
16     put in the mileage were you putting in the mileage,
17     wherever you were, as calculated from Reno or as
18     calculated from San Francisco?
19            A.    Wherever I was traveling to home that week
20     I would do honest reporting.
21            Q.    Other than salary, travel premium and
22     expertise premium did you receive any other form of
23     compensation from Tyler communication [SIC] -- or
24     Tyler Technologies?
25            A.    We received an annual bonus.

                                                              Page 187

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 162 of 277


1           Q.      What was the criteria for the annual bonus,
2      to your knowledge?
3           A.      That you were not, you know, on the --
4      let's -- poor performance, and that you were there
5      for the full year, but it was some sort of percentage
6      calculated based on how, like, Tyler did overall that
7      year, based on your division or -- like, it wouldn't,
8      per se, as long as you were doing a satisfactory job
9      and you weren't on, like, a performance improvement
10     plan you were eligible for that bonus.
11          Q.      Did you receive that bonus every year you
12     were at Tyler?
13          A.      Yes, I did.
14          Q.      How much was that bonus, approximately,
15     each year?
16          A.      Say, in the $2,000 range.            One to $2,000.
17     Maybe 1,500 to two.
18          Q.      Are you aware of a position titled senior
19     implementation consultant?
20          A.      Yes.
21          Q.      What was the difference between an
22     implementation consultant and a senior implementation
23     consultant in your understanding?
24          A.      You were, essentially, given higher level
25     duties and also expected to, you could say, produce,

                                                              Page 188

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 163 of 277


1      create documentation.         I don't fully know.       That was
2      a position that was created or -- kind of later down
3      the road towards the end of my time at Tyler.               But
4      you were given higher level tasks and duties.
5           Q.     What do you mean by higher level tasks and
6      duties?
7           A.     Again, the work that you were expected in
8      terms of creating certain new documents.              I'm trying
9      to think.     You were kind of expected to lead certain
10     functions or areas.        You were kind of like the --
11     almost to a level of implementation analyst, but,
12     like, you know, the go-to, so there was -- there was
13     an additional level of work that was required.                I
14     don't know the -- I don't know what that is.               I was
15     not a senior IC and I didn't -- you know, I didn't do
16     that, so I don't fully know.
17          Q.     Perfectly fine.         And then just so you know,
18     my goal here today is just to get what you do know,
19     and if you don't know things that's perfectly okay.
20                        What was the role of the
21     implementation analyst?          I know we touched on this a
22     little bit earlier, but I got the impression that
23     they're really kind of back at an office somewhere
24     available for you as a resource; is that fair?
25          A.     Correct.     Yes.

                                                              Page 189

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 164 of 277


1                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA
2
3     AARON KUDATSKY, Individually       ) Case No.:     3:19-CV-07647-WHA
      and on behalf of all others        )
4     similarly situated,                )
                                         ) DEFENDANT'S NOTICE OF TAKING
5             Plaintiffs                 ) DEPOSITION OF PLAINTIFF
                                         ) AARON KUDATSKY
6     vs.                                )
                                         ) Judge William Alsup
7     TYLER TECHNOLOGIES,                )
                                         ) Action Filed:     November 20,
8             Defendant.                 )                   2019
9
10                     REPORTER'S CERTIFICATION
11    THE STATE OF TEXAS:
      COUNTY OF TARRANT:
12
13            I, Christie L. Tawater, Shorthand Reporter in and for
14    the State of Texas, hereby certify to the following:
15            That the witness, AARON KUDATSKY, was duly sworn by the
16    officer and that the transcript of the oral deposition is a
17    true record of the testimony given by the witness;
18            That the deposition transcript was submitted on October
19    12, 2020, to the attorney for the witness, for examination,
20    signature, and to Veritext Legal Solutions, by November 11,
21    2020;
22            That the original deposition was delivered to Mr.
23    Michael A. Correll, Custodial Attorney;
24
25

                                                                    Page 223

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 165 of 277


1            That the amount of time used by each party to the
2      deposition is as follows:
3            Mr. Michael A. Correll - 5 hours and 7 minutes
             Mr. Paulo McKeeby - 00:00
4            Mr. Daniel S. Brome - 6 minutes
             Ms. Abigail Diaz - 00:00
5
6            I further certify that I am neither counsel for,
7      related to, nor employed by any of the parties or
8      attorneys in the action in which this proceeding was
9      taken, and further that I am not financially or
10     otherwise interested in the outcome of the action.
11           GIVEN UNDER MY HAND AND SEAL OF OFFICE, on this
12     the 12th day of October, 2020.
13
14
15
16                                    <%12598,Signature%>
                                      Christie L. Tawater, CSR, RPR
17                                    Expiration Date:       12/31/2022
                                      VERITEXT LEGAL SOLUTIONS
18                                    Veritext Registration No. 571
                                      300 Throckmorton Street
19                                    Suite 1600
                                      Fort Worth, Texas 76102
20                                    (817) 336-3042
                                      (800) 336-4000
21
22
23     Job No. 4253180
24
25

                                                              Page 224

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 166 of 277


1    dbrome@nka.com
2                                   October 13, 2020
3    RE: Kudatsky, Aaron v. Tyler Technologies
4    DEPOSITION OF: Aaron Kudatsky (# 4253180)
5           The above-referenced witness transcript is
6    available for read and sign.
7           Within the applicable timeframe, the witness
8    should read the testimony to verify its accuracy. If
9    there are any changes, the witness should note those
10   on the attached Errata Sheet.
11          The witness should sign and notarize the
12   attached Errata pages and return to Veritext at
13   errata-tx@veritext.com.
14          According to applicable rules or agreements, if
15   the witness fails to do so within the time allotted,
16   a certified copy of the transcript may be used as if
17   signed.
18                                      Yours,
19                                      Veritext Legal Solutions
20
21
22
23
24
25

                                                              Page 225

                              Veritext Legal Solutions
                                   800-336-4000
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 167 of 277




             EXHIBIT 4
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 168 of 277


1                      UNITED STATES DISTRICT COURT
2                    NORTHERN DISTRICT OF CALIFORNIA
3
4                                        Case No.:          3:19-CV-07647-WHA
5                                                         Judge William Alsup
6      _____________________________________________________
7      AARON KUDATSKY, Individually and on
8      behalf of all others similarly situated,
9                 Plaintiffs,
10     vs.
11     TYLER TECHNOLOGIES,
12                Defendant.
13     _____________________________________________________
14
15
16
17            REMOTE ZOOM VIDEOCONFERENCE DEPOSITION OF
18                                 IAN M. ROTH
19                   Taken Tuesday, October 20, 2020
20                        Scheduled for 2:30 p.m.
21
22
23
24     REPORTED BY:      DANA S. ANDERSON-LINNELL
25     Job No.:     TX 4297263

                                                                    Page 1

                               Veritext Legal Solutions
                                    800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 169 of 277


1           about how many different implementations would
2           you say you worked on, just ballpark figure?
3           A.     Start to finish I did two.             If you add up
4           all the rest of them, 40 to 50.
5           Q.     When you say "start to finish," what do
6           you mean?
7           A.     Start is when it's the kickoff.             When you
8           meet the client for the first time, you do the
9           analysis with them, and you take them through
10          go live of the financials.               So "go live"
11          meaning you stop entering in your old system
12          and you start entering in Munis.
13          Q.     And we're going to go through all of the
14          phases here in just a little bit, but I just
15          want to make sure I understand correctly.                So
16          there were two projects where you did every
17          phase of the implementations from beginning to
18          end, and then the rest of these would be a
19          portion or a single discrete phase?
20          A.     That's correct.
21          Q.     Would you say of the 40 to 50 that weren't
22          complete that you were typically only doing one
23          phase on a given project, or was it more of a
24          you did a piece of it with a couple of
25          different phases?

                                                               Page 23

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 170 of 277


1           Q.     So at a very high level, how would you
2           describe the job of an implementation
3           consultant?
4           A.     Boots on the ground.
5           Q.     To do what?
6           A.     To work one-on-one with the client to
7           ensure a successful go live for a product that
8           met their needs.
9           Q.     And during your tenure at Tyler, did Tyler
10          ever give you instruction on how you should
11          describe the role of an implementation
12          consultant to clients?
13          A.     Tyler described the role of an IC to us.
14          Q.     How did Tyler describe that role?
15          A.     I don't recall, except to say that what I
16          just told you is sort of engrained in my
17          psyche.
18          Q.     But do you recall any training on if
19          you're sitting on an airplane and the person
20          sitting next to you says:               Hey, what do you do,
21          here's what Tyler wants you to say?
22          A.     No.
23          Q.     And again, another high-level question:
24          In your own words, what is an implementation?
25          A.     What is an implementation consultant?

                                                               Page 27

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 171 of 277


1           Q.     No.   What is an implementation?
2           A.     With regard to Tyler?
3           Q.     Correct.
4           A.     An implementation is working with the
5           client to translate what they do into the Munis
6           software so that they can successfully transfer
7           their time on their old financial system onto
8           the Munis.      You're implementing the product.
9           You're getting them onto it.
10          Q.     And Mr. Roth, I want to run through what I
11          understand from other witnesses to be the
12          phases of an implementation.                 If you disagree
13          with these phases, please say so.                 I'm not
14          trying to tell you what to testify.                 I'm just
15          trying to expedite the process here rather than
16          trying to solicit them from you individually.
17                 So what I understand the phases of an
18          implementation to be within ERP are, number 1,
19          a fundamentals review; number 2, an analysis,
20          which is sometimes called current state or
21          future state; number 3, setup and
22          configuration; number 4, testing; number 5,
23          training, which can split for some people into
24          two categories, staff training and end-user
25          training; and number 6, go live.                 Do those

                                                                 Page 28

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 172 of 277


1           Q.     And you said a few moments ago that this
2           training became much more structured as the
3           organization got larger.              What changed about
4           the training based on your observations?
5           A.     I made a recommendation that they
6           introduce the shadow assignments during that
7           nine-week period.         So they added those.        I
8           believe they started providing outlines.                  I
9           can't recall a whole lot, but I definitely
10          remember that the first nine weeks evolved
11          quite a bit since I had been there.
12          Q.     So this is going to sound like a dumb
13          question, but when you say "outlines," what do
14          you mean?
15          A.     I'll retract that.           I don't know.    It's
16          very vague, but I do remember talking to the
17          new onboards because as I shadowed someone, I
18          had a number of shadows as I was moving along.
19          So I remember vague conversations about that.
20          Q.     When you recommended that shadowing be
21          added to the earlier period of training, was
22          that recommendation adopted?
23          A.     Yes.
24          Q.     Who did you make that recommendation to?
25          A.     My PM, Scott Parks.

                                                                Page 31

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 173 of 277


1           what you say.       Rather it was more like a
2           checklist of items that will be demonstrated,
3           and then you can check off on them and see if
4           they're satisfied.          And if they didn't, then
5           they would go back and talk to the project
6           manager.
7           Q.      So if you were working in your hotel room
8           to prepare for a fundamentals review and going
9           through this checklist and you encountered
10          something that didn't work or was wrong, what
11          did you do?
12          A.      Depends on the nature.               If it's data, you
13          can go into the back end and you can fix that
14          data.     If it's trying to convert -- what did we
15          do?     Convert a received item to something that
16          could be paid and that didn't work, you call
17          support.
18          Q.      Who attended the fundamentals review
19          presentations that you provided for the client?
20          A.      Typically the project manager is there on
21          Tyler's side, myself.            And then it would depend
22          on what module of functionality we would be
23          demonstrating.       So we would have -- how many
24          did we do?      Maybe three or four modules in the
25          morning and three or four in the afternoon.                     So

                                                                  Page 35

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 174 of 277


1           Q.     Did you ever do that, add your own?
2           A.     Yes.
3           Q.     Why?
4           A.     Because the way I wanted to demonstrate
5           something, that data was not in the system.
6           Q.     Did you have to go to the PM to get
7           permission to make those deviations?
8           A.     I wouldn't call them deviations.
9           Q.     Did you have to go to your project manager
10          to get permission to add your own data as
11          you've described?
12          A.     No.
13          Q.     Did you tell your project manager prior to
14          giving the presentation that you had made those
15          changes?
16          A.     They're not changes inasmuch as you're
17          adding data points.          I would always keep my PM
18          abreast of what was going on and how it was
19          going.
20          Q.     Once you completed the fundamentals
21          review, the next phase would be analysis, which
22          is sometimes called current state/future state,
23          correct?
24          A.     Yes.
25          Q.     What does that phase entail?

                                                               Page 43

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 175 of 277


1           A.      It's going through with the client doing
2           analysis of how they do their work currently,
3           the steps involved and how that would be done
4           in Munis going forward.
5           Q.      Practically speaking, your task to go do
6           an analysis for an implementation, you're
7           helping the client do this review of how they
8           do their work and the steps involved, to use
9           your testimony, what does that actually look
10          like?     What are you actually doing during the
11          three days that you're on site in a given week?
12          A.      It's more than three days, but it's just
13          multiple weeks.        We had spreadsheets where we
14          would go through.         I'm trying to visualize it
15          right now.      Ask them how procedurally they went
16          through each of the functionalities.              And we
17          mark it on the spreadsheet, which was then used
18          for future use.        And then we -- through
19          discussion we would then put down the answers
20          to what they will be doing going forward with
21          Munis.
22          Q.      So on that first part, the current state,
23          where you're asking them questions and then
24          inputting data onto the spreadsheet, are you
25          just putting in word for word what they tell

                                                               Page 44

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 176 of 277


1           you, or how -- what's actually being written
2           down in that exchange?
3           A.     Information pertinent to be used during
4           setup.       God, I'm relearning my entire job
5           there.       I hadn't thought about it for two
6           years.       Inn-keeping is a little different.
7           Q.     I can imagine.        Hopefully fewer
8           spreadsheets.
9           A.     Yeah.
10          Q.     The spreadsheet you described, and I've
11          heard some testimony on this already, could the
12          client just fill out the current stateside by
13          themselves with no input from you?
14          A.     No.
15          Q.     Why not?
16          A.     As I said, this is a basis for the setup
17          process.       So as an implementer, I understand
18          the question and what it translates to with
19          regard to the software.             That being said, at
20          times we would give the spreadsheet to the
21          client after going through if we ran out of
22          time, and then we would together review their
23          answers and correct them as needed.
24          Q.     Once you got to the future stateside of
25          the analysis phase, what were you doing with

                                                               Page 45

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 177 of 277


1           the information from the current stateside of
2           the analysis phase?
3           A.     So that goes to:          You're doing it this way
4           now.     Do you want to keep doing it that way, or
5           do you want to do it differently?               A lot of
6           times their current software constrained them
7           to do things a certain way and the
8           functionality of Munis would allow them
9           multiple options beyond what they were allowed
10          to do.     So then they got to consider:            Is this
11          an efficiency?       Is this something we want to
12          embrace?      Do we want to change what we've been
13          doing before?       Do we want to stay the same?
14          Q.     Did you play any role helping them make a
15          decision between the options available in
16          Munis?
17          A.     Yes.
18          Q.     What role did you play?
19          A.     They would ask questions, I would give
20          them answers.       They would --
21          Q.     What do you mean by that?
22          A.     They would say:         Well, if we did it this
23          way, what does that mean?               How would that
24          change things?       And if I saw efficiencies, I
25          would recommend them.            If the client decided

                                                               Page 46

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 178 of 277


1           not to adopt them, that's the client's choice.
2           It was not my place to tell them they had to do
3           it a certain way unless it was a functionality
4           limitation by Munis software.
5           Q.     Were you ever told by Tyler that you were
6           prohibited from making recommendations to a
7           client about one modality versus another for
8           accomplishing tasks in Munis?
9           A.     No.
10          Q.     Would you say making recommendations was a
11          pretty common occurrence to bring your work on
12          the future stateside of analysis?
13          A.     Yes.
14          Q.     Did Tyler encourage you to make any
15          specific types of recommendations between given
16          choices that might be available for a
17          particular task that needs to be performed?
18          A.     No.     Tyler as a business, no.             We did have
19          back and forth between ICs.                  We had sessions
20          where we came together and worked through
21          issues.       We shared knowledge, but that's --
22          nothing that the company said:                  This is what
23          you need to do.
24          Q.     And when you talk about this
25          knowledge-sharing among ICs, was that through

                                                                  Page 47

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 179 of 277


1           message boards and things of that nature
2           provided through Tyler?
3           A.      No.    That was me picking up my cell phone
4           and texting someone or putting an email out to
5           the whole team:        How does this work?        Or
6           reaching out saying:           I need some tutoring on
7           this.     Who can help me?
8           Q.      During this process of helping the client
9           migrate to the future state, did the client
10          ever ask you if Munis could do something that
11          you knew it could not do?
12          A.      Yes.
13          Q.      What did you do in response to those kind
14          of inquiries?
15          A.      I would tell them that Munis can't do
16          that.     But if I saw some way to get to where
17          they wanted to go, I would help explore that
18          and see if we can get a positive answer.
19          Q.      Was there an option for clients to
20          purchase customization to make Munis do things
21          that it didn't do in its normal form?
22          A.      Yes.
23          Q.      Did you play any role in facilitating
24          those kind of changes as part of your role as
25          an IC?

                                                               Page 48

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 180 of 277


1           A.      Facilitating, yes.
2           Q.      And now I'm going to break that down.                    So
3           what did you do when a client said:                 Yes, I'm
4           willing to pay to make Munis perform this task
5           that it doesn't normally do?
6           A.      I'm going to go into El Paso, Texas again.
7           They had a -- I can't remember the specifics.
8           Some way of looking at funds Tyler couldn't do,
9           Munis couldn't do.          Through a series of back
10          and forths with myself and the other financial
11          IC, we brought it back to Kevin's attention,
12          Kevin came in, we had a number of meetings
13          between the division managers.                 What's her
14          name?     She and I helped answer questions to our
15          technical ability.          Kevin and -- God, I can
16          picture her.       I can't remember her name.               Kevin
17          and her and I kind of pow wow'd.                 They were
18          adamant about they wanted to have that
19          functionality, couldn't live without it.                    So
20          the project was put on hold.                 And there were
21          negotiations between El Paso and Tyler.                 And
22          that functionality came in in a later version.
23          Q.      Once you completed the analysis phase, and
24          I mean the royal you, not you personally, the
25          next phase would be setup and configuration,

                                                                 Page 49

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 181 of 277


1           correct?
2           A.     Yes.
3           Q.     What was your responsibility in the setup
4           and configuration phase?
5           A.     Just to go into the software and with the
6           client work through those spreadsheets to
7           toggle on and off switch, put in settings.
8           It's all the back end.             Who has access to these
9           accounts, how the accounts are set up.               It's
10          all the functionality of each of the modules.
11          There's a setup screen for each of them.
12          Q.     So if you already have the completed
13          spreadsheet from the analysis phase, why do you
14          need to be with the client to do the setup and
15          configuration?
16          A.     You want to be sitting with the client
17          who's going to be owning that part of the
18          functionality of the software when you leave.
19          You want to be -- what you're doing is you're
20          setting up the system, but you're also training
21          the person who's going to be modifying and
22          manipulating the settings after the IC leaves.
23          Q.     So in that case is the reason, in your
24          opinion, that you were on site to perform that
25          task is primarily to start the training

                                                               Page 50

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 182 of 277


1           client may have paid for, such as this type of
2           conversion, or they may not have paid for.                   So
3           in that discovery phase, if they decided they
4           really want to migrate this, then we kick it
5           back to the PM.        The PM goes to conversion,
6           conversion makes a quote, and that gets brought
7           back to the client.
8                          MR. CORRELL:         Okay.    I think we're
9           at a good spot for a break.
10                         (Recess 3:40-3:50.)
11          BY MR. CORRELL:
12          Q.     So Mr. Roth, when we left off, we had just
13          finished talking about the setup and
14          configuration phase.           I believe the next phase
15          in the implementation would be testing, is that
16          correct?
17          A.     Yes.
18          Q.     What is the testing phase of an
19          implementation?
20          A.     Testing is meeting out whether or not the
21          setup was done as expected, and it's more
22          training.
23          Q.     First, what exactly are you checking
24          through your tests?
25          A.     So I'm digging back here.             The chart of

                                                               Page 56

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 183 of 277


1           accounts should have been built.              The testing
2           goes and it starts with the bare beginnings of
3           the combination of the different elements of
4           the charter of accounts to make sure that your
5           accounts are what are expected.              My brain is
6           thinking about all the different other pieces
7           of this that I remember doing now.              So you're
8           building things.        You're building accounts to
9           make sure that they're behaving as expected.
10          You are then pulling the accounts into -- it's
11          amazing how quickly you lose the big scheme of
12          things.     You're bringing the accounts into
13          things like invoices and purchase orders.
14          You're running through the different processes
15          so that you're training how to use them.
16          You're seeing if the setup gained what was
17          expected.      You're going to hit bumps all along
18          the way.     And it's just testing the setup and
19          configuration through the processes to see if
20          the outcome was the desired outcome and if the
21          setup was done properly with all the different
22          elements.
23          Q.     How did you know what tests to run on a
24          given client system?
25          A.     So we have scripts for each of the

                                                               Page 57

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 184 of 277


1           A.     Okay.
2           Q.     So the next phase that we listed at the
3           beginning of the deposition today that would
4           come after testing would be training, is that
5           right?
6           A.     Yes.
7           Q.     And I know we've talked a little bit about
8           training along the way.             Do you make a
9           distinction between an informal training
10          earlier in the process and this phase that's
11          actually labeled as training?
12          A.     Yes.
13          Q.     What's the distinction?
14          A.     During the prior phases before training
15          you're working with the functional leaders, the
16          decision-makers to conform, build the system as
17          desired.       There's not -- if you have a larger
18          organization, City of Berkeley; El Paso, Texas,
19          you can't have all the players in the room
20          because you'll never get anything done.               And
21          it's just not feasible.             So the training is
22          rolling it out to the functional users at
23          different levels.
24          Q.     And when you say "functional users," what
25          do you mean?

                                                                Page 63

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 185 of 277


1           who need to be there aren't showing up, the
2           people who are showing up are doing their email
3           all day long or they're being called out to
4           meetings if they're not getting it.                 That's why
5           the go-live date is so tricky.                 But always if
6           you -- if it's not working, I always go to my
7           PM and I lean on them because that's their
8           responsibility in terms of meeting it.
9           Q.     When you encounter those problems and you
10          go to your PM, did you make recommendations
11          about what should be done to solve the problem?
12          A.     We would talk about it.               If it was -- I
13          mean, I wouldn't make any recommendations that
14          the PM already wouldn't know.                 So it's, you
15          know, do we need to add training?                 Do we need
16          to swap this out?         Is this group really on it
17          and this group isn't?            So we -- I mean, like I
18          said, I'm the boots on the ground.                 I see
19          everything firsthand.            The PM comes out as
20          often as they feel necessary, maybe one week a
21          month, maybe one week every five, six weeks,
22          whatever it is.        But my responsibility is to
23          communicate to the PM what I see and have them
24          make the decisions about how they want to
25          proceed.

                                                                 Page 72

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 186 of 277


1           assigned to the go-live phase?
2           A.     Those were always the most fun because you
3           see the fruition of all your work coming
4           together.      On a good go live, everyone's been
5           trained, everyone's done their practicing.                   The
6           agenda is:      Go help whoever needs help.             So
7           everyone starts -- you flip the switch,
8           everyone starts processing in Munis.              And
9           depending on the size and whether it's a
10          smaller client that's in one building or a
11          larger client that's in multiple buildings,
12          you're working with the project manager on
13          their side.      And you're saying, you know:
14          Contact me if you hear something that's going
15          on.    And you're basically putting out fires and
16          answering questions.
17          Q.     Is the project manager on site with you
18          for the go live in most instances?
19          A.     It depends.
20          Q.     How often as a percentage of your
21          implementations was the project manager with
22          you for go live?
23          A.     At least 75 percent of the time.             They
24          make a great effort to be there because it's
25          a -- hopefully it's a celebration.

                                                               Page 78

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 187 of 277


1           Q.     What are they doing during go live?
2           A.     Moral support.        It depends on the project
3           manager.       Some are more hands-on than others.
4           If they're hands-on, then they will be putting
5           out fires the same way I am.
6           Q.     And just to clarify one thing from the
7           beginning of the day, we got your list of
8           supervisors when we first started, correct?
9           A.     Yes.
10          Q.     The project manager would change for every
11          project, correct?
12          A.     Okay.     So let me explain this a little
13          better.       Well, you probably know this, but I am
14          assigned to a project manager who's my
15          supervisor.       Each project has its own project
16          manager.       They sometimes are the same.
17          Oftentimes they aren't.
18          Q.     And I just wanted to clarify that so that
19          when we look at the transcript later when
20          you're talking about project manager in these
21          phases, it may or may not be your supervisor,
22          correct?
23          A.     That's correct.         Actually, it will be my
24          supervisor if they are the project manager of
25          that project.

                                                               Page 79

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 188 of 277


1           steps more than others, or were there certain
2           areas where you had more work than others?
3           A.      So on the clients that I did -- I'll call
4           it soup to nuts, the whole start to finish, you
5           spent the time that was allotted that was
6           determined by the contract and the two PMs.
7           For the one-offs or the -- I'm doing three or
8           five weeks here and I'm going to do another six
9           weeks here over there and then I'm going to
10          have one week over here, it's hit or miss.                   So
11          I can't say that I spent any more time doing
12          one phase or another because it's just all over
13          the place.
14          Q.      And then looking at implementations
15          generally, not specifically what you were
16          doing, are all of these phases pretty much
17          equal parts of the implementation process, or
18          do some take more work than others?
19          A.      By "more work," do you mean more weeks?
20          Q.      Correct.    More time.
21          A.      Yeah.   It's not five weeks to each of
22          them.     It all depends on what modules they
23          purchased.      It depends on what was negotiated.
24          It depends on the structure of the client.                   It
25          varied.

                                                               Page 83

                               Veritext Legal Solutions
                                    800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 189 of 277


1           of the implementation in the site report?
2           A.     It's more observations and decision
3           points.
4           Q.     What do you mean by "decision points"?
5           A.     If the client saw some sort of
6           functionality and they changed their mind or
7           they had to make a decision to be able to
8           figure out whether they want to go to the right
9           or to the left, document it.
10          Q.     Did you make any recommendations for the
11          project manager to consider in your site
12          reports?
13          A.     No.
14          Q.     You've talked about agendas a couple of
15          times.       When would you receive the agenda for a
16          given week?
17          A.     Depends on the project manager.
18          Q.     What were the different possibilities?
19          A.     You never receive it.             In which case you
20          know what you're supposed to be working on that
21          week and you go into the library and you grab
22          the generic one and you just do it.
23          Q.     How often did that happen?
24          A.     Too often.      Once is too often.         Some PMs
25          were known to exhibit -- the behaviors of the

                                                               Page 87

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 190 of 277


1           reports instead of learning the client from the
2           client.
3           Q.      I want to walk through quickly a typical
4           week.     And again, this will just be a
5           generalization.        I understand that it's an
6           estimate and that it's not going to correlate
7           to a specific week during your time with Tyler.
8           And we'll do Monday through Sunday just so you
9           know where we're going.             So on Mondays, what
10          was your typical job responsibility?
11          A.      My typical job responsibility on Monday is
12          to get to the client site safely, to get myself
13          from wherever I am to the hotel that's been
14          chosen for the client.
15          Q.      Any other job responsibilities on Mondays
16          besides travel?
17          A.      Oh, yeah.    Continually prepping for the
18          client.     If this is a week that's -- if this is
19          your first week with the client, any research
20          you haven't done, continue to do.             If it's a --
21          if you've been there the week before, make sure
22          that everything that you promised you have
23          answered.      On clients where I only had to
24          drive, I would typically use my home office for
25          a lot of that stuff.           On those clients where I

                                                               Page 93

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 191 of 277


1           usually you're off site by 4:30.              Now, it's
2           nice the client gets those breaks, but rarely
3           does the IC because they're always trying to
4           answer questions or deal with a support issue
5           or the PM wants to talk to you about this or
6           that.     So it's really -- the breaks aren't even
7           discretionary.
8           Q.      And the break that I am actually
9           interested in is going to be the lunch break.
10          How often would you say that you had a lunch
11          break where you didn't work?
12          A.      Thirty-five percent.
13          Q.      And would that be an hour or less than an
14          hour?
15          A.      Oh, that I actually got the full break or
16          the break -- about 35 percent of the time I
17          would get a full break, the full hour.
18          Q.      The rest of the time, did you get partial
19          breaks, or were you working straight through
20          that hour-long lunch?
21          A.      Oh, working straight on through.            If I
22          could get out, I could get out.              If I couldn't,
23          it was done.
24          Q.      Did you --
25          A.      And then --

                                                               Page 96

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 192 of 277


1           13.5 hours a day would be the typical range you
2           experienced on a Tuesday?
3           A.     Yes.    And you can copy that for Wednesday.
4           Q.     Did that change over your tenure as an IC
5           as you became more experienced?
6           A.     No, because you're -- like I said, the
7           software is constantly changing and developing,
8           so you have to stay an expert on that.                    And the
9           client demand doesn't really change.                 So you
10          just always need to be prepping.                 When you
11          become more familiar and you're getting used to
12          the tasks, then you take the time to learn the
13          next thing that's coming up.                 So yeah, I might
14          be better with accounts payable.                 And as I get
15          more adept at it, I don't need to learn it.
16          Instead I'm prepping other aspects.                 I'm
17          learning other modules.             I'm corresponding with
18          other Tyler people.
19          Q.     What was your schedule on Thursdays in
20          terms of time you spent doing things as an
21          implementation consultant?
22          A.     So it would be the same for the morning
23          and afternoon.       In Summit County and Pleasanton
24          and a couple other places, I sometimes did a
25          half day on Friday.          So if I do a half day on

                                                                Page 100

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 193 of 277


1           Friday, my Thursday is like my Wednesday and
2           Tuesday.
3           Q.      What about when you didn't?
4           A.      Okay.   So that becomes I've got to go home
5           now.     So typically at 4:30 I'm shot from the
6           week.     So at that point I probably set up my
7           flight at a time where I would go straight from
8           the site to return -- to go and fill up -- get
9           towards the airport, fill up the gas in the
10          car, rental car, return the rental car, take
11          the shuttle back to the airport, do your TSA
12          dance waiting in line to get to your gate.                   And
13          then if it's a flight, typically it's two legs.
14          And then you -- at that point you make it out
15          to your car, whether that's -- typically that's
16          a walk, not a shuttle for me.                 And then you
17          drive home.      Now you're going to ask me:              Well,
18          how long is that?         I can say:          Well, it
19          depends.
20          Q.      And again, I'm just trying to get a range
21          here.     So on a Thursday when you're staying to
22          do a Friday training, you typically bill 10.5
23          to 13.5 -- or work 10.5 to 13.5 --
24          A.      Work, yeah.
25          Q.      Apologies.     I misspoke.           It's work.   On a

                                                                Page 101

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 194 of 277


1           implementations where you did every phase,
2           correct?
3           A.     I did two of those.            I did Pleasanton and
4           Summit County, Colorado.              Everything else I
5           think I've hit -- I spent a lot of time in
6           Texas.     And I got to go to the far eastern side
7           of Texas, which is exciting.                 So I got to skip
8           a couple time zones.           I thought it was central.
9           I've been to Washington, Oregon, Nevada, Utah,
10          California.      Who am I missing?             Pretty much it.
11          Q.     What does your schedule look like on a
12          Friday?
13          A.     There are two types of Fridays.               There's
14          the I'm working on site for a half day, which
15          is -- and that was Summit County.                 And there
16          are a couple others.           I think Bend, Oregon.           I
17          did a couple of those.             And that would be
18          working until noon and then doing that whole
19          fly thing back home.           So that would be -- I'm
20          tracking time zones.           I'm trying to remember.
21          Six to eight hours.
22          Q.     So that would put us again at 12 to 14 on
23          a Friday when you were on site?
24          A.     Yeah.
25          Q.     What about the Fridays where you were not

                                                                Page 103

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 195 of 277


1           five-minute break for me to collect my notes,
2           and then I may just be ready to pass the
3           witness.
4                          THE WITNESS:         Okay.
5                          (Recess 5:12-5:17.)
6                          MR. CORRELL:         I'm just going to pass
7           the witness.       I don't know if Mr. Brome has
8           anything or not.
9                          MR. BROME:        Yeah, I just have a
10          couple quick things to follow up on.
11                               EXAMINATION
12          BY MR. BROME:
13          Q.     Mr. Roth, earlier today you said that
14          there are a million decisions in putting
15          together Munis.        Do you recall that?
16          A.     Yes, I do.
17          Q.     How many of those decisions are you
18          making?
19          A.     Zero.    These are all the client decisions
20          on how they want the software to work.
21                         MR. BROME:        I have no further
22          questions.
23                          FURTHER EXAMINATION
24          BY MR. CORRELL:
25          Q.     How does the client go about making those

                                                              Page 112

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 196 of 277


1           decisions?
2           A.     Clarify?
3           Q.     What is the process provided by Tyler to
4           facilitate the client making those, quote,
5           million decisions?
6           A.     Asking questions.
7           Q.     Of whom?
8           A.     Of the IC.
9           Q.     And what do you do in response to those
10          questions as an IC?
11          A.     Answer them truthfully.                So if they've --
12          what happens if we put -- if we include this
13          option or not include, what happens if we want
14          to track this data or that data.                  I understand
15          the functionality of the software, they don't.
16          So they tell me what they want and I assist
17          them in that type of configuration.
18                         MR. CORRELL:         I have no additional
19          questions.
20                         THE COURT REPORTER:              Danny?
21                         MR. BROME:        Nope.
22                         THE WITNESS:         Quick question.       Is
23          there going to be a transcript that's going to
24          be coming out that I get to review?
25                         MR. BROME:        Yep.        I'll give you a

                                                                 Page 113

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 197 of 277


1                          REPORTER'S CERTIFICATE
2
       STATE OF MINNESOTA          )
3                                  ) ss.
       COUNTY OF HENNEPIN          )
4
5             I hereby certify that I reported the
       deposition of Ian M. Roth on October 20, 2020, in
6      Maple Grove, Minnesota, and that the witness was
       by me first duly sworn to tell the whole truth;
7
              That the testimony was transcribed by me
8      and is a true record of the testimony of the
       witness;
9
              That the cost of the original has been
10     charged to the party who noticed the deposition,
       and that all parties who ordered copies have been
11     charged at the same rate for such copies;
12            That I am not a relative or employee or
       attorney or counsel of any of the parties, or a
13     relative or employee of such attorney or counsel;
14            That I am not financially interested in the
       action and have no contract with the parties,
15     attorneys, or persons with an interest in the
       action that affects or has a substantial tendency
16     to affect my impartiality;
17            That the right to read and sign the
       deposition transcript by the witness was reserved.
18
19            WITNESS MY HAND AND SEAL THIS 1st day of
       November, 2020.
20
21
22
23
       <%17932,Signature%>
24     Dana S. Anderson-Linnell
       Notary Public, Hennepin County, MN
25     My commission expires 1/31/2025

                                                              Page 115

                              Veritext Legal Solutions
                                   800-336-4000
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 198 of 277



               California Code of Civil Procedure

               Article 5. Transcript or Recording

                          Section 2025.520



       (a) If the deposition testimony is

   stenographically recorded, the deposition officer

   shall send written notice to the deponent and to

   all parties attending the deposition when the

   Original transcript of the testimony for each

   session of the deposition is available for reading,

   correcting, and signing, unless the deponent and

   the attending parties agree on the record that the

   reading, correcting, and signing of the transcript

   of the testimony will be waived or that the

   reading, correcting, and signing of a transcript of

   the testimony will take place after the entire

   deposition has been concluded or at some other

   specific time.

       (b) For 30 days following each notice under

   subdivision (a), unless the attending parties and

   the deponent agree on the record or otherwise in

   writing to a longer or shorter time period, the

   deponent may change the form or the substance of

   the answer to a question, and may either approve

   the transcript of the deposition by signing it, or
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 199 of 277



   refuse to approve the transcript by not signing it.

       (c) Alternatively, within this same period, the

   deponent may change the form or the substance of

   the answer to any question and may approve or

   refuse to approve the transcript by means of a

   letter to the deposition officer signed by the

   deponent which is mailed by certified or registered

   mail with return receipt requested. A copy of that

   letter shall be sent by first-class mail to all

   parties attending the deposition.

       (d) For good cause shown, the court may shorten

   the 30-day period for making changes, approving, or

   refusing to approve the transcript.

       (e) The deposition officer shall indicate on the

   original of the transcript, if the deponent has not

   already done so at the office of the deposition

   officer, any action taken by the deponent and

   indicate on the original of the transcript, the

   deponent's approval of, or failure or refusal to

   approve, the transcript. The deposition officer

   shall also notify in writing the parties attending

   the deposition of any changes which the deponent

   timely made in person.

       (f) If the deponent fails or refuses to approve

   the transcript within the allotted period, the
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 200 of 277



   deposition shall be given the same effect as though

   it had been approved, subject to any changes timely

   made by the deponent.

   (g) Notwithstanding subdivision (f), on a

   seasonable motion to suppress the deposition,

   accompanied by a meet and confer declaration under

   Section 2016.040, the court may determine that the

   reasons given for the failure or refusal to approve

   the transcript require rejection of the deposition

   in whole or in part.

   (h) The court shall impose a monetary sanction

   under Chapter 7 (commencing with Section 2023.010)

   against any party, person, or attorney who

   unsuccessfully makes or opposes a motion to

   suppress a deposition under this section, unless

   the court finds that the one subject to the

   sanction acted with substantial justification or

   that other circumstances make the imposition of the

   sanction unjust.



   DISCLAIMER:      THE FOREGOING CIVIL PROCEDURE RULES

   ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

   THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

   2019.    PLEASE REFER TO THE APPLICABLE STATE RULES

   OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 201 of 277

              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 202 of 277




             EXHIBIT 5
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 203 of 277


1                      UNITED STATES DISTRICT COURT
2                    NORTHERN DISTRICT OF CALIFORNIA
3
4                                        Case No.:          3:19-CV-07647-WHA
5                                                         Judge William Alsup
6      _____________________________________________________
7      AARON KUDATSKY, Individually and on
8      behalf of all others similarly situated,
9                 Plaintiffs,
10     vs.
11     TYLER TECHNOLOGIES,
12                Defendant.
13     _____________________________________________________
14
15
16
17            REMOTE ZOOM VIDEOCONFERENCE DEPOSITION OF
18                               TRAVIS E. VOID
19                    Taken Friday, October 23, 2020
20                       Scheduled for 10:00 a.m.
21
22
23
24     REPORTED BY:      DANA S. ANDERSON-LINNELL
25     Job No.:     TX 4297303

                                                                    Page 1

                               Veritext Legal Solutions
                                    800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 204 of 277


1           Q.      Second, the court reporter is going to be
2           taking down everything we say today in a
3           written format.        As a result, there's a couple
4           of things we need to do to make her job easier.
5           The first is if you let me finish my question,
6           I'll let you finish your answer.             That way we
7           have a clear back and forth on the paper.
8           Okay?
9           A.      Understood.
10          Q.      The second thing is when you answer a
11          question, it's important that you answer
12          verbally and as clearly as possible.              So the
13          example I typically give is if the answer is
14          yes or no, you should say yes or no as opposed
15          to uh-huh, uh-uh, nodding your head or shaking
16          your head because it's very difficult for the
17          court reporter to write those things down.
18          Okay?
19          A.      Understood.
20          Q.      The third thing that's a little bit --
21          additionally if I ask a question that you don't
22          understand, whether it's a word or the entire
23          question or anything of that nature, and you've
24          already done this once or twice today, which
25          has been good, please let me know and I am

                                                                Page 9

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 205 of 277


1           happy to clarify the question.                If you don't,
2           later on when we get the transcript and it has
3           your answers, we have to assume you understood
4           the question when you answered.                Okay?
5           A.     Yes.
6           Q.     Today is a little bit different probably
7           than your last deposition because this one is a
8           remote deposition, which we're doing because of
9           the COVID-19 issues going on.                And so there's
10          two additional important things to be aware of.
11          First, unlike a normal deposition where we
12          would all be sitting in a room together and we
13          can all see each other, I don't know who is in
14          the room with you or not in the room with you.
15          So if anyone joins you today, it's important
16          that you let us know so we can add to the
17          record that they were present.                Okay?
18          A.     Understood.
19          Q.     Is anyone there with you now?
20          A.     Not in this room.
21          Q.     And if someone just passes through and
22          grabs something, that's fine.                It's really more
23          if they come in and stay for any extended
24          period of time, we need to record that.
25          A.     Understood.

                                                                   Page 10

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 206 of 277


1           Q.      The second thing is, again, since I can't
2           observe you, you're not permitted to consult
3           documents, text messages, having things
4           delivered, having information provided to you
5           while you're testifying without me knowing
6           about it.      So if you do receive any messages
7           that you're consulting while you're testifying
8           or if you're looking at any documents while
9           you're testifying, it's important that you let
10          us know.      Okay?
11          A.      Understood.
12          Q.      Today is not intended to be a marathon
13          test.     If you need a break at any time, just
14          let me know.       I'm going to try to stop about
15          every hour to give everyone a chance to stretch
16          and go to the restroom.             The only thing I would
17          ask is if you do need to take a break and I've
18          asked a question, please finish answering the
19          question before we take the break.              Okay?
20          A.      Understood.
21          Q.      Are you under the influence of any
22          substance or do you have any illness or injury
23          that would prevent you from testifying
24          truthfully and completely today?
25          A.      No.

                                                               Page 11

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 207 of 277


1           Q.     Is there any other reason that you believe
2           you would not be able to testify truthfully and
3           completely today?
4           A.     No.
5           Q.     Other than specific conversations with
6           your counsel, what, if anything, did you do to
7           prepare for your deposition today?
8           A.     Put it on my calendar.
9           Q.     Fair enough.       Did you review any documents
10          to prepare for your deposition?
11          A.     I looked at the last deposition just to
12          review.
13          Q.     Okay.    Anything else?
14          A.     No.
15          Q.     Did you speak to anyone other than counsel
16          to prepare for your deposition?
17          A.     No.
18          Q.     You've been with Tyler since 2007, is that
19          correct?
20          A.     Correct.
21          Q.     Have you been employed by anyone else
22          simultaneously while working for Tyler in the
23          last 13 years?
24          A.     No.
25          Q.     What is your current job title at Tyler?

                                                               Page 12

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 208 of 277


1           A.     Implementation consultant.
2           Q.     Have you had any other titles during your
3           tenure with Tyler?
4           A.     Yes.
5           Q.     What other titles have you had?
6           A.     Project manager.
7           Q.     Have you ever had the title senior
8           implementation consultant at Tyler?
9           A.     Yes.
10          Q.     And I understand from other witnesses that
11          senior implementation consultants don't
12          outwardly give that title to clients, is that
13          correct?
14          A.     Correct.
15          Q.     Is it your understanding, though, that it
16          is a distinct job title from implementation
17          consultant?
18          A.     Not really.
19          Q.     Is it a promotion?
20          A.     Yes.
21          Q.     And there are at least some -- and we can
22          get into these later -- differences in the job
23          tasks that senior implementation consultants do
24          versus implementation consultants, right?
25          A.     Not really.

                                                               Page 13

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 209 of 277


1           Q.     Okay.    In that case, let's go ahead and
2           address that now.         What's the difference in
3           your understanding between a senior
4           implementation consultant and a non-senior
5           implementation consultant?
6           A.     A non-senior would probably help a client
7           key in lots of data, whereas a senior would
8           assist in how to set it up.
9           Q.     In your role as a senior implementation
10          consultant, do you have mentoring
11          responsibilities with respect to more junior
12          implementation consultants?
13          A.     Yes.
14          Q.     Did you have those responsibilities before
15          you were a senior implementation consultant?
16          A.     Not officially.
17          Q.     What do you mean by -- first of all, do
18          you officially have those responsibilities as a
19          senior implementation consultant?
20          A.     I believe so.
21          Q.     What's the distinction you make between
22          officially having those responsibilities and
23          not officially having them?
24          A.     Actually having a document that says:
25          This is your buddy who you need to train versus

                                                               Page 14

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 210 of 277


1           having someone shadow you on a job.
2           Q.     And then one thing I have heard from other
3           senior implementation consultants is that there
4           is a task involving creating guides and other
5           documents and information that supports the
6           implementation process.             Is that something
7           that's part of your role as a senior
8           implementation consultant?
9           A.     Yes.
10          Q.     Did you have that responsibility before
11          you were a senior implementation consultant?
12          A.     Every now and then.
13          Q.     Is it more frequent now?
14          A.     Yes.
15          Q.     Can you give me a sense of how much more
16          frequent it is?
17          A.     At least monthly.
18          Q.     How much was it before?
19          A.     Probably quarterly.
20          Q.     When did you become a senior
21          implementation consultant at Tyler?
22          A.     A senior implementation consultant?
23          Q.     Yes.
24          A.     Give me a minute to think of the dates
25          from project management to senior implementer.

                                                               Page 15

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 211 of 277


1           That was -- I've got to think in terms of my
2           children being born.
3           Q.     Sure.     Take your time.
4           A.     Seven years.
5           Q.     Okay.     So that would be around 2013 you
6           would say you became a senior implementation
7           consultant?
8           A.     Yes.     2013, 2014, somewhere around there.
9           Q.     When were you a project manager?
10          A.     2012.
11          Q.     So just in that one-year block?
12          A.     Yes.     2012-2013.
13          Q.     And just so I make sure I have the full
14          timeline correct, so you joined in 2007 as an
15          implementation consultant, 2012 into 2013 you
16          were a project manager, 2013 onward you've been
17          a senior implementation consultant through the
18          present?
19          A.     It would probably be 2014-'15 because
20          there was a lag time between project management
21          to senior.       So it was implementation, project
22          manager, implementation consultant, then
23          senior.       So that's why the timeline is kind of
24          hazy from project management to senior.
25          Q.     Why did you go from project management

                                                               Page 16

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 212 of 277


1           back to implementation consultant?
2           A.     I like training.
3           Q.     So you just wanted that job function more
4           than the project manager after you had some
5           experience with it?
6           A.     Right.
7           Q.     So with each witness, I'm trying to make
8           sure I'm using the terms that you use to
9           describe Tyler's organization structure.                So
10          the way I understand it is at the top level we
11          have divisions.        That's things like ERP, Local
12          Government, Appraisal and Tax.               Below that we
13          have within ERP two big subdivisions,
14          Financials and Human Capital Management.                And
15          then below that we have modules.               Is that the
16          correct structure based on your experience at
17          Tyler?
18          A.     Yes.
19          Q.     What divisions have you been assigned to
20          work in during your time at Tyler?
21          A.     Just ERP.
22          Q.     And within ERP, have you worked in both
23          Financials and Human Capital Management or just
24          one of them?
25          A.     Just Financials.

                                                               Page 17

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 213 of 277


1           Q.      And I have a copy of your résumé.            We'll
2           probably use it as an exhibit later.              But I
3           know it lists a whole bunch of modules, so I'm
4           not going to make you list them all.              Are there
5           modules within ERP Financials that you have not
6           done?
7           A.      Yes.
8           Q.      Do you have a sense of how many there are
9           that you have not worked on?
10          A.      At least three.
11          Q.      Can you tell me which three you haven't
12          done work on?
13          A.      Performance [unintelligible] budgeting,
14          work orders, if that really falls under
15          Financials, and any of the general revenue that
16          would fall under Financials outside of accounts
17          receivable.
18          Q.      Over the last four years, who have been
19          your supervising project managers?              And I don't
20          mean the project managers for the projects
21          you've worked on, I mean your actual designated
22          supervisors.
23          A.      Amy Butts, Kathy Pelletier.          I've had a
24          lot.     Lee Kaylor.
25          Q.      And we'll come back at our first break and

                                                               Page 18

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 214 of 277


1           help the court reporter with the spellings on
2           some of those names because I know it's a
3           little bit hard to get that over the remote
4           setup right now.
5                  In terms of rough breakdown, can you give
6           me a sense of when each of those people were
7           your supervisor over the last four years just
8           by year?       Doesn't have to be month.
9           A.     Okay.     Lee Kaylor from -- oh, gosh.           No,
10          not Lee.       Amy Butts first for about a year and
11          a half, then Lee Kaylor, I believe, because I
12          had my accident, then I've been with Kathy
13          since 2019.
14          Q.     That is close enough for our purposes
15          today.
16                 You mentioned when you were going through
17          the list there that you had a lot of different
18          supervisors.       Is there any particular reason
19          you've moved between supervisors?
20          A.     They -- either they get promoted and do
21          other sites where I was mostly at the other
22          places -- that's pretty much been the gist of
23          it.    Never had internal conflicts.
24          Q.     And you mentioned as well that there was a
25          period where you had an accident of some sort.

                                                               Page 19

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 215 of 277


1           on leave?
2           A.     I was on leave.
3           Q.     Over the last four years -- again, I'm
4           really just asking for an estimate here, I know
5           this is not going to be something you can
6           precisely identify -- how many different
7           implementations would you say that you have
8           worked on?      So between 2016 and the present.
9           A.     At least four or five.
10          Q.     So when you're working on an
11          implementation then, are you typically only
12          doing one phase of the implementation, multiple
13          phases, or are you doing the implementation
14          from start to finish?
15          A.     I'm not sure I understand your question.
16          Q.     Sure.    Let me ask it a little bit
17          differently.       How many weeks of your time is
18          being spent on a given implementation?               What
19          I'm getting at is:          Are you working on them
20          consecutively for months, are you bouncing
21          between them, that kind of -- I'm just trying
22          to get a sense of the structure of your work.
23          A.     I bounced between projects up until I got
24          in the school site.          Before that, I bounced
25          between at least two or three projects at a

                                                               Page 21

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 216 of 277


1           consultant to people outside of the company?
2           A.     Not that I can recall.
3           Q.     Have you ever had occasion to describe
4           your job to strangers, so someone on an
5           airplane that asks you what you do or something
6           of that nature?
7           A.     Yes.
8           Q.     In those circumstances, how do you
9           typically describe your job?
10          A.     I'm a software trainer.
11          Q.     Within the Tyler framework, what is an
12          implementation?
13          A.     Within the Tyler framework, what is an
14          implementation?         Client buys software, needs
15          to use it before a certain date, so we showed
16          them options that they [unintelligible] and
17          help them work through processes.
18          Q.     Because we have some prior depositions, we
19          have some information here that I can use as a
20          framework rather than trying to elicit it all
21          from you.      So I want to run through what I
22          understand the phases of implementation to be
23          based on what I've heard from other witnesses.
24          If you disagree, please say so.                 I'm not trying
25          to make this your testimony.                 I just want us to

                                                                 Page 24

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 217 of 277


1           A.     Currently, Kathy does.
2           Q.     In your experience, has there always been
3           a fundamentals review script available for you
4           to use for this process going back to the
5           beginning of your employment with Tyler?
6           A.     No.
7           Q.     When did that change?
8           A.     Fundamentals review may be five or six
9           years old maybe.
10          Q.     And when it was first begun five to six
11          years ago, did it still have the same materials
12          you've already testified to to inform your
13          ability to present?
14          A.     The materials have changed drastically
15          over the years.
16          Q.     How so?
17          A.     It's evolved.        It could have been Word
18          documents before.         Now they're more
19          spreadsheets.       And they keep evolving with the
20          software training.
21          Q.     So you've mentioned a review script.              Do
22          you know how that was created in the first
23          instance?
24          A.     How it was created in the first instance?
25          I know as senior implementers we tweaked some

                                                               Page 28

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 218 of 277


1           stuff that was existing.
2           Q.     Mr. Void, did you personally participate
3           in revising the script or tweaking it to use
4           your term?
5           A.     Yes.
6           Q.     Can you tell us a little bit about your
7           efforts in revising or tweaking the script?
8           A.     We were put into groups to review what was
9           existing and modify and update it with the
10          newest changes in the software.
11          Q.     When did that take place?
12          A.     Maybe five years ago.
13          Q.     In the last five years, have you done any
14          additional work to update, tweak or revise the
15          script that you've referenced?
16          A.     Yes.
17          Q.     When is the next time that you did that?
18          A.     I'm trying to think of the last thing an
19          IC did where we worked on scripts.              Without
20          looking through my emails, I can't give you an
21          exact --
22          Q.     Sure.
23          A.     -- [unintelligible] before this year.
24          Q.     Is it something that you do on a recurring
25          basis up to the present?

                                                               Page 29

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 219 of 277


1           A.      Yes.
2           Q.      How many times a year would you say you're
3           tasked with working on revisions to the
4           fundamentals review script?
5           A.      At least twice a year, maybe more
6           depending on how many modules we have to
7           complete.
8           Q.      When you performed that work, you said
9           that it was done in groups, correct?
10          A.      Yes.
11          Q.      Are there people other than senior
12          implementation consultants within those groups?
13          A.      Not that I'm aware of.
14          Q.      How do you go about deciding what to
15          change and what to update in the script?
16          A.      We don't decide.         We go off of the release
17          notes.
18          Q.      Can you explain that to me a little bit
19          more?
20          A.      So if the software is upgraded and there's
21          release notes, if the document doesn't have
22          what's in the upgrade, that's what we have to
23          add to the document.
24          Q.      Do you have a sense of why that task is
25          performed by senior implementation consultants

                                                               Page 30

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 220 of 277


1           Q.     Has a client ever asked you:           What should
2           I do with respect to one of these choices?
3           A.     They have, yes.
4           Q.     What do you say in response?
5           A.     "What do you feel is best?"
6           Q.     So your testimony is you have never made a
7           recommendation to a client on which option they
8           should select ultimately as part of future
9           state?
10          A.     I wouldn't say I've never made a
11          recommendation, but I have presented multiple
12          options and given them multiple outcomes for
13          them to make a better decision.
14          Q.     And I understand that piece.           I totally
15          understand the information you're presenting.
16          What I'm trying to determine is the extent to
17          which you play any role at all in their actual
18          decision-making process by providing a
19          recommendation.        So from your answer a moment
20          ago, it sounded like you have on some occasions
21          made a recommendation to a client in the past,
22          is that correct?
23          A.     I've offered multiple solutions for them
24          to make a choice.
25          Q.     Have you ever expressed to a client that

                                                               Page 44

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 221 of 277


1           you believe one of those solutions was better
2           suited to them than others?
3           A.      Not that I can recall.
4           Q.      Are you prohibited from doing that?
5           A.      Am I prohibited from doing that?            I'm not
6           sure.
7           Q.      So if a client was working with you and
8           directly said:       Come on, Mr. Void, there's
9           three choices here, I don't know which one to
10          pick, really what's the best choice, your
11          answer would be to not give them a
12          recommendation on which of those three to
13          select?
14          A.      My answer would be to show them the
15          results of each three and let them decide which
16          result they want.
17          Q.      Would it surprise you if other
18          implementation consultants were to testify that
19          they did provide recommendations in this
20          process?
21          A.      It would not surprise me.
22          Q.      I'm sorry.     I don't think we got your
23          answer there.
24          A.      It would not surprise me.
25          Q.      Why do you say that?

                                                               Page 45

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 222 of 277


1           A.     Not all of us do it the same way, but I
2           have seen how others could have made
3           recommendations and it comes back to bite them,
4           so I steer clear of making recommendations.
5           Show them what's available.                  Let them decide.
6           Q.     What's an example of what you've just
7           described of someone making recommendations and
8           it came back to bite them?
9           A.     If they made a recommendation on how to do
10          a process because of another setting that could
11          have made that option available and this client
12          can't do that because they don't have that
13          setting available.
14          Q.     When you're going through this process, do
15          customers ever ask you if Munis can do
16          something and you know that Munis doesn't have
17          the current capability to perform that task?
18          A.     What's your question?
19          Q.     Sure.    Have you ever had an instance where
20          a client said to you:            Can Munis do X, X being
21          any given task that they would want Munis to
22          do, and you know Munis cannot do that task?
23          A.     Is there a question with that?
24          Q.     Yes.    Has that ever happened to you?
25          A.     Yes.    I would say yes.

                                                                  Page 46

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 223 of 277


1           is does your modality change, the way you
2           approach the client, the way you ask questions
3           or present the information?                  Does that vary at
4           all from client to client?
5           A.     There would always be variances.
6           Q.     So what types of variations do you utilize
7           in training clients between different
8           implementations?
9           A.     Not sure I understand the question.                What
10          types of -- I'm not sure I understand the
11          question.
12          Q.     How do they vary?
13          A.     A lot of stuff can depend on the mood of
14          the client, how resistant they are to learning
15          or how receptive they are to the information.
16          So if the client is you want to say, like, a
17          quick study, then it's like you can kind of
18          move a little further along with the sessions,
19          get the questions answered timely.                  But if the
20          client is resistant to the change and not
21          really wanting to answer questions, you can get
22          stuck on topics just almost repeating the same
23          thing.     And it's like:          Okay.       What's another
24          way I need to say it?            This is what it does.
25          Q.     Do you do anything different in your

                                                                  Page 67

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 224 of 277


1           teaching?
2           A.     How do I know we've completed training?
3           Q.     Let me ask that differently.           How do you
4           decide it's time to move on to the next topic
5           in training, if you do?
6           A.     During my trainings I constantly ask:
7           Does that make sense?            Does that make sense?
8           And that kind of gives me the go-ahead for the
9           next topic.
10          Q.     The last phase of an implementation is go
11          live, correct?
12          A.     Correct.
13          Q.     What does go live entail?
14          A.     For financials, it's pretty much if they
15          can write a check to a vendor, they're live in
16          a nutshell.
17          Q.     So if you have been assigned a go-live
18          week of an implementation, what are you as an
19          implementation consultant doing?
20          A.     I am assisting in errors with roles,
21          errors with workflow, anything that pops up,
22          kind of facilitating or being a facilitator
23          between support and the client because they
24          have not been transitioned to support yet, so
25          there's a lot of support calls for different

                                                               Page 71

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 225 of 277


1           issues that pop up when users are entering
2           data.
3           Q.      How is the go-live date determined?
4           A.      Generally that's determined on the
5           contract initially when they're going to go
6           live.     And that's put in the project plan.
7           Q.      Does the go-live date ever change?
8           A.      Yes.
9           Q.      What kinds of things can cause changes in
10          the go-live date?
11          A.      COVID.   Could be changes in end users,
12          functional leads, people changing jobs, people
13          quitting, new hires coming on, things like
14          that.
15          Q.      Have you ever made -- actually, have you
16          ever contacted a project manager to tell them
17          you were concerned that the client wasn't going
18          to meet the go-live date?
19          A.      I have not.
20          Q.      Are you aware of other implementation
21          consultants doing that?
22          A.      I'm not aware of them doing it.            Project
23          managers usually tell us that during, like,
24          they've had calls with the client and the
25          client is pushing them to say:               We want to

                                                               Page 72

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 226 of 277


1           configuration, go lives.
2           Q.     So not a lot of end-user training, not a
3           lot of testing and not a lot of --
4           A.     I left out testing.            Lots of testing.       Not
5           a lot of end-user training.                  Lots of
6           troubleshooting.
7           Q.     What do you mean by "troubleshooting"?
8           A.     A client -- I get calls for a client that
9           was at a go live, couldn't print checks, so we
10          get scheduled a day or two days to help them
11          figure out what's going on with that.                  So I had
12          that a lot over the last four years.
13          Q.     What about the current state/future state
14          analysis?      I didn't hear that in your list.
15          A.     Yes.    Current state/future state, I get
16          that a lot.
17          Q.     Are there any one of the phases that you
18          mentioned that you worked on that you have done
19          more than others?         I'm just trying to get a
20          sense of if there is any kind of specialization
21          or if there is any kind of concentration of
22          specific work types given to you.
23          A.     I wish there was, but I wouldn't say there
24          is a concentration of one given to me
25          specifically.

                                                                   Page 76

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 227 of 277


1           Q.     You're on site with a client typically for
2           about three days in a given week, correct?
3           A.     Typically.
4           Q.     And we'll go into your schedule in more
5           detail later.       Over the course of a given
6           three-day on-site week, how many times are you
7           typically reaching out to your project manager
8           to ask questions?
9           A.     Depending on the client, could be once a
10          week, could be two or three times, could be
11          each day.      So it depends on the client.
12          Q.     What kinds of things are you reaching out
13          for to your project manager about while you are
14          on site with a client?
15          A.     Client attitudes, their morale for the
16          project, their drive for the project so they're
17          aware of how the client is absorbing the
18          information.
19          Q.     Is your project manager ever on site with
20          you?
21          A.     Yes.
22          Q.     How often is your project manager on site
23          with you?
24          A.     Not often.      Mainly at go lives.
25          Q.     What's the project manager typically doing

                                                               Page 77

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 228 of 277


1           Q.     Do you ever travel home on Thursday
2           nights?
3           A.     I have.
4           Q.     In the last three to four years?
5           A.     Not often in the last three to four years.
6           It's typically Friday mornings or Friday night
7           depending on if I got booked on Friday.
8           Q.     So for Thursday you would again say ten to
9           11 hours a day spent doing implementation
10          consulting tasks?
11          A.     Correct.
12          Q.     What about Friday?           What's your typical
13          schedule on Friday?
14          A.     Friday, if I am not traveling, that's
15          again filling out time sheets, completing site
16          reports, following up on any parking lot
17          issues, any support tickets that we put in.
18          Doing a lot of follow-up on Fridays.
19          Q.     And so you said if you're not traveling,
20          but my understanding from your testimony a
21          moment ago is most Fridays you're getting up
22          Friday morning and traveling and then doing
23          those tasks, is that right?
24          A.     Correct.
25          Q.     And then on other Fridays you would be

                                                               Page 90

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 229 of 277


1           booked with a client on Friday morning and then
2           you would travel home?
3           A.     Correct.
4           Q.     So on the ones where you travel on Friday
5           morning, about how many hours during that day
6           including the travel would you say that you're
7           engaged and doing implementation consulting
8           things?
9           A.     So you said including the travel?
10          Q.     Yes.
11          A.     That would be almost like my Mondays.
12          Probably, like, an eight to nine-hour day.
13          Q.     And how do you break that out between
14          travel and other work that you're doing?
15          A.     How do I break that out between travel --
16          Q.     The eight to nine that you just estimated,
17          how much of that is typically travel and how
18          much of that are the tasks that you described?
19          A.     So depending on the site, travel would be
20          anywhere from four to maybe five hours
21          traveling depending on the site.             And then
22          another four doing all the follow-up; four to
23          five maybe doing the follow-up.
24          Q.     What about on the days where you do a
25          session with the client on a Friday, what are

                                                               Page 91

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 230 of 277


1           just to finish it.
2           Q.     And so just to do the math here, with an
3           8:30 to 4:30 with the client, minus an hour for
4           lunch would be seven hours, and you've said
5           four to five hours to get home, so that would
6           be the 11 to 12-hour range on days when you're
7           working with a client on a Friday?
8           A.     Correct.
9                          MR. BROME:        Objection, misstates his
10          testimony.
11          BY MR. CORRELL:
12          Q.     What about weekends?             How often do you
13          work on weekends?
14          A.     I try to avoid it.           If I have time sheets
15          or anything that's pressing, if I had to put a
16          time to it, once or twice a quarter I might
17          have to do something on Saturdays or a Sunday.
18          Sundays could be preparing for the next week.
19          Saturday, just finishing up if I had a full day
20          on a Friday.
21          Q.     On the one or two weekends a quarter that
22          you're doing work on the weekend, about how
23          many hours would you say you're doing?
24          A.     I try to spend no more than two hours when
25          I have to.

                                                               Page 93

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 231 of 277


1                          REPORTER'S CERTIFICATE
2
       STATE OF MINNESOTA          )
3                                  ) ss.
       COUNTY OF HENNEPIN          )
4
5             I hereby certify that I reported the
       deposition of Travis E. Void on October 23rd,
6      2020, in Maple Grove, Minnesota, and that the
       witness was by me first duly sworn to tell the
7      whole truth;
8             That the testimony was transcribed by me
       and is a true record of the testimony of the
 9     witness;
10            That the cost of the original has been
       charged to the party who noticed the deposition,
11     and that all parties who ordered copies have been
       charged at the same rate for such copies;
12
              That I am not a relative or employee or
13     attorney or counsel of any of the parties, or a
       relative or employee of such attorney or counsel;
14
              That I am not financially interested in the
15     action and have no contract with the parties,
       attorneys, or persons with an interest in the
16     action that affects or has a substantial tendency
       to affect my impartiality;
17
              That the right to read and sign the
18     deposition transcript by the witness was reserved.
19
              WITNESS MY HAND AND SEAL THIS 6th day of
20     November, 2020.
21
22
23
       <%17932,Signature%>
24     Dana S. Anderson-Linnell
       Notary Public, Hennepin County, MN
25     My commission expires 1/31/2025

                                                              Page 110

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 232 of 277


1     Mr. Daniel S. Brome, Esq.

2     dbrome@nka.com

3                                 November 6, 2020

4     RE:       Kudatsky, Aaron Et Al. v. Tyler Technologies

5           10/23/2020, Travis Void (#4297303)

6           The above-referenced transcript is available for

7     review.

8           Within the applicable timeframe, the witness should

9     read the testimony to verify its accuracy. If there are

10    any changes, the witness should note those with the

11    reason, on the attached Errata Sheet.

12          The witness should sign the Acknowledgment of

13    Deponent and Errata and return to the deposing attorney.

14    Copies should be sent to all counsel, and to Veritext at

15    errata-tx@veritext.com.

16

17      Return completed errata within 30 days from

18   receipt of testimony.

19       If the witness fails to do so within the time

20   allotted, the transcript may be used as if signed.

21

22                      Yours,

23                     Veritext Legal Solutions

24

25

                                                              Page 111

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 233 of 277


1      Kudatsky, Aaron Et Al. v. Tyler Technologies
2      Travis Void (#4297303)
3                            E R R A T A          S H E E T
4      PAGE_____ LINE_____ CHANGE________________________
5      __________________________________________________
6      REASON____________________________________________
7      PAGE_____ LINE_____ CHANGE________________________
8      __________________________________________________
9      REASON____________________________________________
10     PAGE_____ LINE_____ CHANGE________________________
11     __________________________________________________
12     REASON____________________________________________
13     PAGE_____ LINE_____ CHANGE________________________
14     __________________________________________________
15     REASON____________________________________________
16     PAGE_____ LINE_____ CHANGE________________________
17     __________________________________________________
18     REASON____________________________________________
19     PAGE_____ LINE_____ CHANGE________________________
20     __________________________________________________
21     REASON____________________________________________
22
23     ________________________________                  _______________
24     Travis Void                                            Date
25

                                                                Page 112

                              Veritext Legal Solutions
                                   800-336-4000
     Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 234 of 277


1     Kudatsky, Aaron Et Al. v. Tyler Technologies

2     Travis Void (#4297303)

3                       ACKNOWLEDGEMENT OF DEPONENT

4          I, Travis Void, do hereby declare that I

5     have read the foregoing transcript, I have made any

6     corrections, additions, or changes I deemed necessary as

7     noted above to be appended hereto, and that the same is

8     a true, correct and complete transcript of the testimony

9     given by me.

10

11    ______________________________               ________________

12    Travis Void                                   Date

13    *If notary is required

14                          SUBSCRIBED AND SWORN TO BEFORE ME THIS

15                          ______ DAY OF ________________, 20___.

16

17

18                          __________________________

19                          NOTARY PUBLIC

20

21

22

23

24

25

                                                               Page 113

                              Veritext Legal Solutions
                                   800-336-4000
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 235 of 277



               California Code of Civil Procedure

               Article 5. Transcript or Recording

                          Section 2025.520



       (a) If the deposition testimony is

   stenographically recorded, the deposition officer

   shall send written notice to the deponent and to

   all parties attending the deposition when the

   Original transcript of the testimony for each

   session of the deposition is available for reading,

   correcting, and signing, unless the deponent and

   the attending parties agree on the record that the

   reading, correcting, and signing of the transcript

   of the testimony will be waived or that the

   reading, correcting, and signing of a transcript of

   the testimony will take place after the entire

   deposition has been concluded or at some other

   specific time.

       (b) For 30 days following each notice under

   subdivision (a), unless the attending parties and

   the deponent agree on the record or otherwise in

   writing to a longer or shorter time period, the

   deponent may change the form or the substance of

   the answer to a question, and may either approve

   the transcript of the deposition by signing it, or
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 236 of 277



   refuse to approve the transcript by not signing it.

       (c) Alternatively, within this same period, the

   deponent may change the form or the substance of

   the answer to any question and may approve or

   refuse to approve the transcript by means of a

   letter to the deposition officer signed by the

   deponent which is mailed by certified or registered

   mail with return receipt requested. A copy of that

   letter shall be sent by first-class mail to all

   parties attending the deposition.

       (d) For good cause shown, the court may shorten

   the 30-day period for making changes, approving, or

   refusing to approve the transcript.

       (e) The deposition officer shall indicate on the

   original of the transcript, if the deponent has not

   already done so at the office of the deposition

   officer, any action taken by the deponent and

   indicate on the original of the transcript, the

   deponent's approval of, or failure or refusal to

   approve, the transcript. The deposition officer

   shall also notify in writing the parties attending

   the deposition of any changes which the deponent

   timely made in person.

       (f) If the deponent fails or refuses to approve

   the transcript within the allotted period, the
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 237 of 277



   deposition shall be given the same effect as though

   it had been approved, subject to any changes timely

   made by the deponent.

   (g) Notwithstanding subdivision (f), on a

   seasonable motion to suppress the deposition,

   accompanied by a meet and confer declaration under

   Section 2016.040, the court may determine that the

   reasons given for the failure or refusal to approve

   the transcript require rejection of the deposition

   in whole or in part.

   (h) The court shall impose a monetary sanction

   under Chapter 7 (commencing with Section 2023.010)

   against any party, person, or attorney who

   unsuccessfully makes or opposes a motion to

   suppress a deposition under this section, unless

   the court finds that the one subject to the

   sanction acted with substantial justification or

   that other circumstances make the imposition of the

   sanction unjust.



   DISCLAIMER:      THE FOREGOING CIVIL PROCEDURE RULES

   ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

   THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

   2019.    PLEASE REFER TO THE APPLICABLE STATE RULES

   OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 238 of 277

              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 239 of 277




             EXHIBIT 6
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 240 of 277



                                                                   Page 1

1                       IN THE UNITED STATES DISTRICT COURT
2                         NORTHERN DISTRICT OF CALIFORNIA
3
4       _________________________________
                                                   )
5       Aaron Kudatsky, individually and )
        on behalf of all others similarly)
6       situated,                                  )
                                                   )
7                       Plaintiff,                 )
                                                   )
8       vs.                                        ) No. 3:19-CV-07647-WHA
                                                   )
9       Tyler Technologies,                        )
                                                   )
10                      Defendant.                 )
                                                   )
11      _________________________________)
12
13
14               30(b)(6) DEPOSITION OF CHRISTOPHER WEBSTER
15                             North Yarmouth, Maine
16                          Thursday, September 10, 2020
17                                     Volume I
18
19
20
21      Reported by:
        CATHERINE A. RYAN, RMR, CRR
22      CSR No. 8239
23      Job No. 4245365
24
25      PAGES 1 - 166

     www.veritext.com           Paradigm, A Veritext Company         888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 241 of 277



                                                                  Page 15

1       the conversion and the forms, the checks and bills and

2       anything that would be output in that manner.

3             Q         Did you have any employment before working at

4       Tyler?

5             A         Yes.

6             Q         Can you summarize that for us?

7             A         I worked for Kiewit construction company as a

8       business manager, performed back-office payroll

9       purchasing-type activities.

10            Q         About how long were you with them?

11            A         One year.

12            Q         Anything else?

13            A         Prior to that, I worked in college.

14            Q         Okay.   You understand that we're here today in

15      the case of Kudatsky versus Tyler Technologies?

16            A         Yes.

17            Q         Do you have an understanding of what this case

18      is about?

19            A         Yes.

20            Q         And what's that understanding?

21            A         That there is a dispute around whether or not

22      the Implementation Consultant position is a salaried or

23      hourly position.

24            Q         So what is Tyler Technologies in the business

25      of doing?

     www.veritext.com            Paradigm, A Veritext Company        888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 242 of 277



                                                                   Page 16

1              A        We provide software and services to
2       public-sector clients, public sectors being cities,
3       town, counties, schools.            We sell software that ranges
4       from accounting, payroll, utility billing, document
5       management, student information, pretty much anything
6       that a local government, city, town, county, school
7       government could need.
8              Q        About how many people work for Tyler
9       Technologies?
10             A        Approximately 5500.
11             Q        Are they all in the US?
12             A        No.
13             Q        Where are -- what other countries does Tyler
14      have employees in?
15             A        Philippines, Australia, South America.             I
16      believe that we have some in England.
17             Q        About how many employees are in the US?
18             A        I mean, it would be a guess.           I would say
19      probably 52-, 5300 of those.
20             Q        A substantial majority?
21             A        Yes.
22             Q        Okay.   The company is based in Texas?
23             A        The headquarters are in Texas, yes.
24             Q        Thank you.
25                      What are the main groups within Tyler?

     www.veritext.com           Paradigm, A Veritext Company          888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 243 of 277



                                                                  Page 19

1             A         Yes.

2             Q         Have you worked in both the Enterprise and the

3       Justice groups?

4             A         Yes.

5             Q         Have you worked as a manager in both groups?

6             A         Yes, although it was not considered the Courts

7       & Justice division at that point in time.

8             Q         So the structure that you just went through,

9       about how long has that structure been in place?

10            A         Approximately five to six years.

11            Q         Within the Enterprise group, what products do

12      Implementation Consultants work with?

13            A         Within the Enterprise group, that would

14      consist of the Munis product, Tyler content manager,

15      ExecuTime, Tyler Hub, Tyler ReadyForms, to name a few.

16            Q         And I -- I lost you a little bit.      I think

17      that you said ExecuTime?

18            A         Yes.

19            Q         Within the Justice group, what are some of the

20      products that Implementation Consultants work with?

21            A         The Odyssey products, which is case

22      management, jail, supervision, e-filing.

23            Q         I'm sorry.   When you said "jail, supervision"

24      and "e-filing," were those all functions of the Odyssey

25      products or were they separate products?

     www.veritext.com           Paradigm, A Veritext Company         888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 244 of 277



                                                                  Page 20

1             A         Some would be modules within the Odyssey

2       product.        Some would be stand-alone.

3             Q         Are you familiar with the EnerGov product?

4             A         Yes.

5             Q         Do Implementation Consultants work with --

6       with that product?

7             A         Yes.

8             Q         And what division deals with the EnerGov

9       product?

10            A         That is dealt with two business organizations,

11      two business units:        The EnerGov business unit as well

12      as the Munis ERP business unit.

13            Q         Are there software products that Tyler sells

14      that don't entail Implementation Consultant work?

15            A         I believe there are some.

16            Q         Do you have any examples?

17            A         I -- I wouldn't have any specific examples.        I

18      don't have a deep understanding of some of those

19      modules.

20            Q         Just briefly, can you sort of summarize what

21      Implementation Consultants do?

22            A         They're responsible for the knowledge transfer

23      of the products that cust- -- our clients purchase.

24      They assist with the analysis and consulting of their

25      current state, the future state, also known as their

     www.veritext.com           Paradigm, A Veritext Company         888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 245 of 277



                                                                   Page 21

1       as-is, to-be states whereby they will understand the

2       current business flows, workflows and requirements, and

3       then help clients translate that into configuring, data

4       conversion and training of the to-be system, the system

5       that they purchased through Tyler to help achieve those

6       business flows and workflows in the business needs that

7       they have.

8             Q         And why is that role important at Tyler, or is

9       it?

10            A         It is an important role.       They -- that role

11      assists our clients in making decisions around best

12      practice decisions around configuring the software, the

13      options that they have in terms of configuring the

14      software, the pros and cons of the various options that

15      they have, helping clients understand the outcomes of

16      those -- those decisions and setup as well as ultimately

17      helping -- in some product lines, helping with the data

18      conversion mapping from their legacy system to the Tyler

19      product that they had purchased.            So those are pretty

20      key, important things to assist clients with in making

21      sure that they get the system up and running and that

22      they're able to pay employees correctly, bill citizens

23      correctly, you know, all the various job functions that

24      you can imagine that would occur at a city, town or

25      school or county.

     www.veritext.com           Paradigm, A Veritext Company          888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 246 of 277



                                                                  Page 24

1       Consultant and senior Implementation Consultant?

2              A        If that structure were to exist and it made

3       sense, yes.

4              Q        At this point, is it your understanding that

5       everyone has been merged into that structure?

6              A        For the appropriate business units, yes.

7              Q        So for today, when we're talking about ERP, if

8       I use the term "Implementation Consultant," or "IC,"

9       I'll be referring to both Implementation Consultants and

10      senior Implementation Consultants unless I say

11      otherwise.

12                      Is that -- is that all right with you?

13             A        Yes.

14             Q        And will you let me know if that becomes a

15      problem with any of my questions, and we can break it

16      out?

17             A        Yes.

18             Q        So how does Tyler make money?

19             A        There are a couple of key ways that we make

20      money, which are through software sales, through license

21      sales, through Software-as-a-Service subscriptions,

22      through our maintenance dollars for our on-premise

23      clients as well as revenue through training

24      Implementation project management professional

25      service-type services, as well as some other

     www.veritext.com           Paradigm, A Veritext Company         888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 247 of 277



                                                                 Page 25

1       subscription-type business around payments and other
2       transactions.
3              Q        With the Munis product, is that treated as a
4       Software-as-a-Service subscription or a software sales
5       or license sales, or could it be some combination of
6       those three?
7              A        It could be a combination, yes.
8              Q        What's most common?
9                       MR. McKEEBY:     Within Munis?
10                      MR. BROME:     Yes.
11                      THE WITNESS:     Today, the most common
12      deployment is SaaS deployment for -- for new clients.
13      Our existing clients would be on-premise, the majority
14      there.
15      BY MR. BROME:
16             Q        What do you mean by "on-premise"?
17             A        Where they host their own -- they host our
18      software on their own servers.              So it would be
19      on-premise revenue rather than a SaaS or subscription
20      fee.
21             Q        And when you say SaaS, that's S-a-a-S?
22             A        Correct, Software-as-a-Service.
23             Q        Is there a reason that Tyler is shifting to
24      the SaaS model for new clients as opposed to the
25      on-premise model?

     www.veritext.com          Paradigm, A Veritext Company          888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 248 of 277



                                                                  Page 32

1       client that they should pay for additional

2       Implementation Consultant days?

3             A         Yes.

4             Q         In what circumstances?

5             A         If a consultant is working with a client and

6       they see that they're struggling in a particular area or

7       if they are understaffed in a particular area, they may

8       make recommendations to purchase additional days to help

9       augment that client in implementing the software.

10            Q         Does the Implementation Consultant have the

11      authority to approve those additional days for the

12      client, or do they just make that suggestion?

13            A         It's just a suggestion.

14                      MR. McKEEBY:   Object to the form of the

15      question.

16                      You can answer.

17      BY MR. BROME:

18            Q         Are Implementation Consultants able to

19      determine how many billable days they can work for a

20      given client?

21            A         Some would.

22            Q         What do you mean by that?

23            A         More senior resources will work with Project

24      Managers to help set and establish how many days that

25      they would need to work with on clients for particular

     www.veritext.com           Paradigm, A Veritext Company         888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 249 of 277



                                                                  Page 33

1       modules in establishing the overall project and training

2       schedules.

3             Q         So apart from setting the overall schedule,

4       does a given -- does an Implementation Consultant decide

5       how many billable days they will work for a given

6       client, you know, in a given month?

7             A         No.

8             Q         That number of billable days is assigned to

9       the Implementation Consultant?

10            A         Yes.

11            Q         And Implementation Consultants are

12      compensated, in part, based on how many billable days

13      they work; is that correct?

14            A         Correct.

15                      MR. BROME:     I'm marking Exhibit 2 in Exhibit

16      Share.

17                      (Exhibit 0002 was marked for

18                      identification.)

19                      MR. BROME:     While you are loading that, I'll

20      represent that this is a document that was produced by

21      Tyler in discovery in this case, and it is 22 pages of

22      organizational charts.

23                      So let me know when you have that.

24                      THE WITNESS:      I have it open.

25      //

     www.veritext.com              Paradigm, A Veritext Company      888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 250 of 277



                                                                 Page 66

1       circles -- are those telling us the number of direct
2       reports to a given individual?
3              A        I assume so, based -- I don't know what tool
4       produced this.
5              Q        So I'd like to just understand the hierarchy
6       between you, as the president of the ERP division, and
7       an Implementation Consultant.
8                       So underneath you there are the vice
9       presidents?
10             A        Yes.
11             Q        And then underneath the vice president of
12      Implementation, we have the senior directors as well as
13      one director, it looks like?
14             A        And an administrative assistant, yes.
15             Q        And then under the senior directors there are
16      Implementation Directors?
17             A        Yes.
18             Q        And so then under the Implementation
19      Directors, it looks like there are Implementation
20      Consultants, senior Implementation Consultants, and
21      Project Managers; is that correct?
22             A        Yes, and Implementation Managers.
23             Q        Thank you.
24                      Okay.   So who supervises Implementation
25      Consultants?

     www.veritext.com           Paradigm, A Veritext Company         888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 251 of 277



                                                                  Page 67

1             A         Directly would be a Project Manager.

2             Q         Who supervises the Project Manager?

3             A         That could be an Implementation team lead, an

4       Implementation Manager, or an Implementation Director.

5             Q         What determines which of those options

6       applies?

7             A         Based on the size of the team, the type of

8       work that they're -- they're managing.

9             Q         And I'm sort of interpreting your expression

10      from that answer.

11                      Is there any particular guiding principle, or

12      it's sort of somewhat ad hoc?

13            A         Somewhat ad hoc.     It primarily would be based

14      on the size of the team.

15            Q         Okay.   About how many of those Implementation

16      team leads do you think there are within Implementation?

17            A         I guess probably six to seven.

18            Q         And about how many Implementation Managers

19      would you say there are?

20            A         Probably five to six.

21            Q         Have those numbers been roughly consistent

22      over the last five years?

23            A         Those are newer roles in the last, probably,

24      two to three years.

25            Q         Is there a reason that those roles have been

     www.veritext.com            Paradigm, A Veritext Company        888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 252 of 277



                                                                    Page 68

1       created?

2             A         Growth.

3             Q         Can you explain what you mean by that?

4             A         As we have sold more software, we've needed to

5       provide more services, and, therefore, we've needed to

6       have more staff to deliver those services.

7             Q         About how many Implementation Consultants are

8       there currently within ERP?

9             A         I'd estimate between 3- -- about 350 to 360.

10            Q         About how many Implementation Consultants are

11      currently serving in a temporary tech support role you

12      mentioned earlier?

13            A         Under 20.

14            Q         Were you including those 20 in the 350 to 360?

15            A         Yes.

16            Q         I think I'm going to shift gears away from the

17      organizational charts and move into sort of what

18      Implementation Consultants do.              Before we do that, can

19      you -- before we do that, I want to have you give us

20      sort of an overview of Munis, and then I think we'll

21      probably take a short lunch break.

22                      So can you tell us what Munis is?

23            A         Munis is the Enterprise Resource Planning

24      software designed specifically for public-sector clients

25      to manage their finances, payroll, utility billing, tax

     www.veritext.com             Paradigm, A Veritext Company         888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 253 of 277



                                                                     Page 69

1       billing, community development departments within

2       cities, towns, counties, local authorities, special

3       districts.

4             Q         And about how many clients are using Munis

5       currently?

6             A         Approximately 1800.

7             Q         What is the sort of smallest chunk of Munis

8       that a client could purchase?

9             A         We have some clients that may have just some

10      of our financial procurement modules.

11            Q         Is it pretty uncommon to sort of just get the

12      financial module?

13            A         Yes.

14            Q         What's a more common sort of suite of modules?

15            A         The majority of our clients would own the

16      financials, the human capital management and a subset of

17      our revenue applications.

18            Q         And then are there additional add-ons beyond

19      those that some clients can elect?

20            A         Yes.

21            Q         What are some examples of those?

22            A         Content management would be one.         ExecuTime

23      could be one.          There might be subsets of modules that

24      they didn't originally purchase that are part of those

25      suites that they could purchase.

     www.veritext.com             Paradigm, A Veritext Company          888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 254 of 277



                                                                    Page 75

1       they would be working with.              So, you know, if I had to

2       guess, each month a consultant -- or each year a

3       consultant may be involved with two to three over the

4       course of one to many days.

5       BY MR. BROME:

6             Q         Two to three instances of that presale work

7       per year?

8             A         Correct.

9             Q         Is it fair to say that that presale work is

10      within the scope of the Implementation Consultant's

11      duties that could be assigned by their supervisor just

12      as they could be assigned to any other client?

13            A         Yes.

14            Q         Are you familiar with the term "fundamental

15      review"?

16            A         Yes.

17            Q         What does that mean?

18            A         That's where we have -- for the Munis product,

19      we have the sandbox environment with prepopulated data

20      such that our Implementation Consultants are able to

21      take a client through a process so they are able to see

22      it with -- it may not be their data, but at least

23      workable data to understand the end-to-end process so

24      they can see the transaction going in, being processed,

25      going through various workflow approvals, making its way

     www.veritext.com              Paradigm, A Veritext Company        888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 255 of 277



                                                                  Page 76

1       through the various integrated components of the system,

2       as well as then making its way out through -- to an end

3       result being a report or a bill or a check.

4             Q         Is the fundamental review something that's

5       done by an Implementation Consultant?

6             A         Yes.

7             Q         Is that something that happens before there's

8       a contract or after or it could be either?

9             A         Generally after.

10            Q         And does Tyler provide specific examples of

11      the fundamental review for the Implementation Consultant

12      to conduct?

13            A         Yes.

14            Q         Does Tyler provide scripts to use as part of

15      those reviews?

16            A         Yes.

17            Q         And you said there's a sandbox environment.

18                      Does that mean that there's sort of dummy data

19      that's not live data?

20            A         Correct, that it's -- it would be data that

21      would be a mock-up data set.

22            Q         And Tyler provides that mock-up data?

23            A         Yes.   There are instances where the

24      implementation itself will have to build data.

25            Q         What do you mean by that?

     www.veritext.com            Paradigm, A Veritext Company        888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 256 of 277



                                                                  Page 82

1       resources, transfer resources and/or if there's been

2       attrition, not to backfill.           So it's ensuring that our

3       -- our resources are being utilized to the highest

4       degree that they are, to ensure that our -- you know,

5       our clients go -- our client project -- client projects

6       go live.

7             Q         Anything else?

8             A         That's the general highest level around it.

9             Q         I mean, I guess I'm -- we talked a little

10      earlier about how, you know, this is -- the IC role is

11      revenue-generating.        It seems like the more billable

12      days they have, the more potential revenue there is, and

13      so it would make sense to incentivize that for their

14      supervisors; is that fair?

15            A         Certainly that is a component, but the -- the

16      main driver is to make sure that the staffing levels are

17      -- are kept at the appropriate levels.

18            Q         What do Project Managers do?

19            A         Project Managers will work with the clients to

20      develop the project phasing, the project schedule,

21      determine the scope, the -- develop the various

22      management plans, being the project plan, the

23      implementation management plan, the change management

24      plan, all those various implementation project-related

25      documents that will control and guide the overall

     www.veritext.com           Paradigm, A Veritext Company         888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 257 of 277



                                                                     Page 83

1       implementation.

2                       They -- for Munis, they also have a number of

3       Implementation Consultants that report to them that they

4       will manage through their projects, through their

5       day-to-day activities, perform their performance

6       reviews, provide them with their regular feedback from

7       clients and other interaction that they've had with

8       other Tyler employees.

9               Q       Do the Project Managers -- I think you said

10      this.       Do they come up with a timeline for an

11      implementation project?

12              A       They will generally come up with a timeline of

13      the overall implementation schedule.               They'll do that in

14      conjunction -- in collaboration with the client, as well

15      as they will often rely on the Implementation

16      Consultants to help provide feedback in particular areas

17      if clients need to have more time in particular areas of

18      the application than others.

19              Q       And do the Project Managers come up with the

20      budget for a project?

21              A       No.   That is set at the contract signing.

22              Q       Are the Implementation Consultants expected to

23      keep to the budget and a timeline that's set for a

24      project?

25              A       They're expected to assist the Project Manager

     www.veritext.com            Paradigm, A Veritext Company           888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 258 of 277



                                                                  Page 101

1       implemented previously, and so they would then get

2       assigned based on their product knowledge, their

3       availability.

4             Q         And I think, at the beginning of that -- that

5       answer, you said that it's the Project Manager who is

6       assigning the Implementation Consultant to a client?

7             A         Correct.

8             Q         How does the Implementation Consultant know

9       what modules a client is getting?

10            A         So through the contract document, there's an

11      investment summary that itemizes the various products

12      that they have purchased, and then, also, they will work

13      with the Project Manager through that planning phase in

14      terms of the scope of work and the scope of the phasing

15      in products that will be implemented in what order.

16            Q         So when you were describing the Implementation

17      Consultant duties, there's sort of some phases in the

18      implementation process.            We talked earlier about the

19      fundamental review, but I want to talk about some of the

20      other -- other parts of that process.

21                      In the assessment or analysis phase, what does

22      that mean?

23            A         So during that stage, the -- where we're

24      working with that client to do that current state,

25      future state analysis where that's where we're

     www.veritext.com              Paradigm, A Veritext Company      888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 259 of 277



                                                                  Page 102

1       understanding their current business processes and

2       flows, understanding why they're going out to purchase

3       new software because they certainly didn't go out to

4       purchase software just to do the same thing that they're

5       doing today, so understanding what they're looking for

6       for efficiencies, understanding the requirements that

7       were documented in the -- most -- most of the time

8       documented in the RFP checklist in terms of the

9       functional requirements that the client is looking for,

10      helping them ultimately marry all of that up to the --

11      to the -- in the to-be state or future state, and then

12      walking the client through that and helping them

13      validate that -- the options and decisions that they

14      made on the desired workflow and business flows.

15            Q         And so in this stage, the Implementation

16      Consultant is gathering this information from the

17      client, correct?

18            A         Correct.

19            Q         And Tyler provides forms for Implementation

20      Consultants to fill in that required information?

21            A         For most products, that would be true.

22            Q         For which products is that not the case?

23            A         There may be some ancillary products, like a

24      -- like a Tyler business form -- excuse me -- Tyler

25      ReadyForms or MyCivic or something like that that may

     www.veritext.com              Paradigm, A Veritext Company      888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 260 of 277



                                                                  Page 105

1       sort of the next big-picture stage?

2             A         Yes, configuration and conversion.

3             Q         And is that the stage where the Tyler product

4       is configured based on the information provided by the

5       client?

6             A         Yes, that's where the information from those

7       analysis processes that they've walked the client

8       through, that the system will then be configured based

9       on that, and the client would then run through and

10      validate that with the -- you know, the data as it's

11      converted and mapped to meet those business processes.

12      Oftentimes, clients will then decide that that was not

13      the desired result, and then, therefore, they will work

14      with the consultant to then figure out the other two

15      options that maybe -- that they described, or whatever

16      the case may be, to then make changes to achieve the

17      desired business results.

18            Q         During this configuration conversion, the

19      Implementation Consultants aren't coding or programming

20      Munis, correct?

21            A         Correct.    They are utilizing parameters to

22      guide the client in the various setting options that

23      they may have to achieve those desired business results

24      or educating them and training them in a new way to take

25      various steps to achieve the desired business results.

     www.veritext.com              Paradigm, A Veritext Company      888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 261 of 277



                                                                  Page 106

1              Q        Is it fair to say that Munis is customizable

2       but not programmable by the Implementation Consultant?

3              A        Correct.    By the Implementation Consultant,

4       yes.

5              Q        If there were ever a situation where, in this

6       configuration and conversion stage or in testing, it

7       became apparent that there was a programming change

8       needed, could the Implementation Consultant go to

9       Tyler's software engineering team for a change?

10             A        Through a formal change request process, yes,

11      they would then work with both the client and the

12      developer, development team or teams that are involved

13      to document the desired feature or functionality results

14      and then helping the client guide them through to make

15      sure that they have considered all the various, you

16      know, options and processing points and whether or not

17      it's going to have an impact on their checks or whatever

18      it may be.

19             Q        Is that scenario in which an Implementation

20      Consultant and/or a Project Manager requests a change

21      request -- is that something that happens somewhat

22      regularly? rarely?

23             A        I'd say pretty frequently.

24             Q        Is that something that the Implementation

25      Consultant would need to involve the Project Manager in?

     www.veritext.com              Paradigm, A Veritext Company      888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 262 of 277



                                                                  Page 109

1             A         Correct.

2             Q         Thanks.

3                       Along with -- the data conversion

4       implementation involves some testing, right?

5             A         Of course.

6             Q         And why is that important?

7             A         To make sure that the system is set up

8       properly, making sure that the system is meeting the

9       client's desired business needs and processes, ensuring

10      that the data conversion is complete, making sure the

11      system is ready for end-user training.

12            Q         And, then, in that training, there is end-user

13      training, subject-matter-expert training as well?

14      Excuse me.

15            A         Yeah, subject-matter-expert training would

16      really be more, say, a departmental lead, somebody that

17      was, you know, higher up and responsible for the overall

18      decisions in the configuration of the modules.            And then

19      the end users, in this case, would be the -- the daily

20      heads-down data entry folks that are putting the -- you

21      know, how do I achieve my -- my job that I need -- need

22      to do every day.

23            Q         Implementation Consultants are doing that

24      training for those end users, right?

25            A         They all do the subject-matter-expert training

     www.veritext.com              Paradigm, A Veritext Company      888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 263 of 277



                                                                Page 110

1       as well as the end-user training, yes.

2             Q         The Implementation Consultant doesn't make the

3       determination of what trainings the client needs, right?

4             A         They will heavily work with the Project

5       Manager in determining those end-user training needs,

6       again, making sure that the areas that they're going to

7       need more help with, areas that they have, you know, a

8       larger staff involvement, more client staff that are

9       involved and ultimately designing the training

10      curriculum around the -- you know, what they have

11      learned through the implementation process.

12            Q         Does the contract specify how much training

13      the client gets?

14            A         No.

15            Q         Does the contract ever specify how many people

16      can attend the training?

17            A         There are some -- many contracts will have a

18      provision in there to limit the size or number of client

19      attendees in a particular -- be it a consultant session

20      or -- and/or a training session.

21            Q         Does Tyler have lesson plans available for

22      Implementation Consultants?

23            A         Yes, we have generalized training guides,

24      training plans, lesson plans.

25            Q         Are they stored in SharePoint?

     www.veritext.com           Paradigm, A Veritext Company         888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 264 of 277



                                                                Page 111

1             A         More than likely.

2             Q         Who would know if they're in SharePoint or

3       somewhere else?

4             A         I hope my vice president of Implementation

5       would or that content and document management team.

6             Q         What's -- what is the go-live stage?

7             A         So once a client system has been configured,

8       the data has been converted, the client has tested and

9       validated with our staff as well as themselves that the

10      various processes that they were looking to achieve, the

11      parallels for the pay- -- for the payroll, parallel

12      billings for utility billing, the various -- all the

13      various job functions and processes that maybe may go

14      on -- once they have validated that, they then are ready

15      to -- set for go-live, whereby the data would then be

16      converted into the production environment.

17                      And then the Implementation Consultants will

18      then work with the client for any sort of final training

19      that may need to be -- occur, any refresher training;

20      ultimately, once live, any troubleshooting, any sort of

21      tweaks to -- even though -- that they've had multiple

22      points in time that they've seen certain processes, it's

23      not unlikely that they'll have changed their mind again

24      and help them reconfigure the system; educate them on

25      that; troubleshoot security and permissions that have

     www.veritext.com           Paradigm, A Veritext Company         888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 265 of 277



                                                                Page 112

1       been assigned to users; help them with reconciliation

2       activities, so their daily collections and making sure

3       that these tie out to the general ledger; doing

4       month-end processing; making sure that the generals are

5       in balance; and so a lot of reconciliation and follow-up

6       kind of final training.

7             Q         During the go-live process, the Implementation

8       Consultant should be in pretty close contact with the

9       Project Manager?

10            A         Generally, yeah.

11            Q         And also in close contact with technical

12      support?

13            A         Could be.

14            Q         Okay.   An Implementation Consultant doesn't

15      set the go-live date, right?

16            A         They wouldn't set the date, but they would

17      certainly collaborate with the Project Manager and the

18      -- and the client.          They're involved -- typically

19      involved in the go-live readiness assessment in terms of

20      either feeding the Project Manager information or, in

21      that meeting, to assess whether or not that client is

22      ready for go-live.

23            Q         We talked about the site report a bit.

24                      What information should the Implementation

25      Consultant put into the site report?

     www.veritext.com            Paradigm, A Veritext Company        888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 266 of 277



                                                                  Page 123

1       troubleshooting defect remediation, those types of

2       things as well.

3             Q         Implementation Consultants don't have any

4       responsibility for managing the client's business

5       affairs, do they?

6             A         Generally, no.

7             Q         Implementation Consultants aren't reviewing

8       data from Munis and making recommendations about changes

9       to a payroll process, for example?

10            A         Absolutely, they would.       If -- we often

11      have -- in particular for the Munis products, once a

12      client has been live, we'll do something called an

13      investment analysis or investment assessment whereby we

14      will come in, review their current use of the system,

15      their -- maybe they've changed their mind about things,

16      you know, two, three years later.             So they'll certainly

17      review data reporting.           You know, if they want to change

18      -- if a client is looking to change their reporting

19      structure or they're looking to change their chart of

20      accounts or something along those lines, they will

21      certainly actively work with clients to then come up

22      with a plan on how to make those changes, whether or not

23      they're going to need to convert data, whether or not

24      that they're -- what type of training that they're going

25      to need to achieve that desired result.

     www.veritext.com           Paradigm, A Veritext Company           888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 267 of 277



                                                                   Page 134

1       expected to then do that configuration work.

2             Q         So those Implementation Consultants do a

3       little bit less than the Munis folks?              The scope of

4       their duties is a little bit less because their clients

5       are doing more?

6             A         In the Munis model, the clients are doing more

7       of the configuration -- generally, more of the

8       configuration unless they paid for additional services

9       for the consultants to assist with more of that

10      configuration.

11            Q         Has that Tuesday-Wednesday-Thursday-maybe-

12      Friday model been sort of a consistent model over the

13      past five years?

14            A         For the Munis Implementation team, yes.

15            Q         Can you estimate how often the Implementation

16      Consultants within Munis are working that schedule?

17            A         I would say that, in general, they would be

18      three to four weeks a month.

19            Q         And so if somebody is working that schedule,

20      you know, Tuesday, Wednesday, Thursday, four weeks a

21      month, they're going to have 12 billable days in that

22      month; is that -- am I understanding that right?

23            A         They would generally have 12 days, perhaps 13,

24      depending on if they, you know, had a half-day -- couple

25      half-day on a Monday or Friday.            Those might be remote.

     www.veritext.com           Paradigm, A Veritext Company              888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 268 of 277



                                                                         Page 135

1             Q         Is the comp plan for Munis effectively

2       incentivizing that schedule?

3             A         Yes.

4             Q         Do Implementation Consultants have a scheduled

5       shift?

6             A         No.

7             Q         Why not?

8             A         They're generally expected to work with

9       clients based on their hours of operation within --

10      within reason, and so in addition to that, they are

11      required to travel on, typically, a Sunday or Monday or

12      Friday or whatnot.          So they're -- they're responsible

13      for the scheduling of that and the management of their,

14      you know, appropriate travel requirements and needs.

15            Q         What is Changepoint PSA?

16            A         That is our time and expense management

17      system.

18            Q         And how do Implementation Consultants use it?

19            A         They will, on a -- likely, a weekly basis,

20      they will be going in to record their billable expenses,

21      be entering in their billable or nonbillable time

22      working with clients.

23            Q         Implementation Consultants are expected to

24      fill out 40 hours per week in there, correct?

25            A         Not all groups require that.              Some business

     www.veritext.com              Paradigm, A Veritext Company              888-391-3376
       Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 269 of 277



                                                                   Page 166

1                I, the undersigned, a Certified Shorthand Reporter

2       of the State of California, do hereby certify:

3                That the foregoing proceedings were taken before

4       me at the time and place herein set forth; that any

5       witnesses in the foregoing proceedings, prior to

6       testifying, were administered an oath; that a record of

7       the proceedings was made by me using machine shorthand

8       which was thereafter transcribed under my direction;

9       that the foregoing is a true record of the testimony

10      given.

11               Further, that if the foregoing pertains to the

12      original transcript of a deposition in a Federal Case,

13      before completion of the proceedings, review of the

14      transcript [        ] was [ X ] was not requested.

15                       I further certify that I am neither

16      financially interested in the action nor a relative or

17      employee of any attorney or any party to this action.

18               IN WITNESS WHEREOF, I have this date subscribed my

19      name.

20      Dated:          09/28/2020

21                                    <%7484,Signature%>

                                     Catherine A. Ryan, RMR, CRR

22                                   CSR No. 8239

23

24

25

     www.veritext.com           Paradigm, A Veritext Company          888-391-3376
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 270 of 277



                Federal Rules of Civil Procedure

                                Rule 30



   (e) Review By the Witness; Changes.

   (1) Review; Statement of Changes. On request by the

   deponent or a party before the deposition is

   completed, the deponent must be allowed 30 days

   after being notified by the officer that the

   transcript or recording is available in which:

   (A) to review the transcript or recording; and

   (B) if there are changes in form or substance, to

   sign a statement listing the changes and the

   reasons for making them.

   (2) Changes Indicated in the Officer's Certificate.

   The officer must note in the certificate prescribed

   by Rule 30(f)(1) whether a review was requested

   and, if so, must attach any changes the deponent

   makes during the 30-day period.




   DISCLAIMER:      THE FOREGOING FEDERAL PROCEDURE RULES

   ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

   THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

   2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

   OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 271 of 277

              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 272 of 277




            EXHIBIT B
12/6/2020                                           (9) Aaron
                         Case 3:19-cv-07647-WHA Document   85Kudatsky
                                                                Filed| LinkedIn
                                                                        12/07/20 Page 273 of 277
                                                                                                              9              Try Premium Free
                   Search
                                                                                                                                for 1 Month


                                     Automate the Real World - Create end-to-end automated workflows, integrating people and systems




                                                                                                                                                Get




                                                                                                                                         Michael,



                                                                                                    Message        More…


         Aaron Kudatsky                · 3rd                                                     2K Property Management

         Implementation Manager; Actively seeking employment in                                  University of Nevada-Reno
         ERP Software, Professional Services space                                                                                     People
         San Francisco, California, United States · 405 connections ·
         Contact info




         Highlights

                   Reach out to Aaron for...
                   Joining a nonprofit board.

                         Message Aaron




         Activity
         403 followers

         Posts Aaron created, shared, or commented on in the last 90 days are displayed here.


                                                               See all activity



         Experience

                         Owner
                         2K Property Management
                         May 2015 – Present · 5 yrs 8 mos
                         Reno, NV
                         Own and manage multi-unit residential and vacation rental properties.
                                                                                                                                       People

                         Implementation Manager
                         Tipalti · Full-time
                         Mar 2019 – Mar 2020 · 1 yr 1 mo
                         San Francisco Bay Area                                                             Messaging

https://www.linkedin.com/in/aaron-kudatsky/                                                                                                     1/4
12/6/2020                                       (9) Aaron
                     Case 3:19-cv-07647-WHA Document   85Kudatsky
                                                            Filed| LinkedIn
                                                                    12/07/20 Page 274 of 277
                      • Lead and manage ~20 high-complexity implementation projects (simultaneously &
                                                                                                                   9        Try Premium Free
                   Search
                      independently) on integrating Tipalti’s SaaS based Accounts Payable Automation solution with             for 1 Month
                      Oracle Netsuite & Sage Intacct ERPs.
                      • Completed 15 life-cycle implementations, working directly with c-suite executives in technology
                      and manufacturing sectors .
                      • Work with internal/external customer teams to assess business and implementation needs, create
                      project plan & timeline, guide the technical integration process, assist with technical problem
                      solving, and manage internal resources to assist with project execution and resolving various
                      customer issues.
                      see less



                      Rowing Coach
                      George Pocock Rowing Foundation (GPRF)
                      Jan 2018 – Mar 2019 · 1 yr 3 mos
                      Seattle, WA



                      Financial Implementation Consultant
                      Tyler Technologies
                      Jul 2016 – Mar 2019 · 2 yrs 9 mos
                                                                                                                                          LEARN
                      Western Region
                                                                                                                                      Add new
                      • Provide professional and thorough training and consultation to public sector/local government
                      clients on Tyler software products.
                      • Perform consultation/analysis sessions on applicable Tyler products to determine the existing
                      business model and create a new model to use in the deployment of the project.
                      • Consult with users to identify the proper data mapping process for data conversion.
                      • Provide instruction on proofing and analyzing data conversions from existing software to Tyler
                      applications.
                      • Assist project managers on project planning.
                      • Play an active role in troubleshooting client issues, or working with the support and development
                      departments to resolve issues and propose enhancements to product stakeholders.
                      see less



                      Independent Contractor
                      CSUS Aquatic Center
                                                                                                                                          Show
                      Apr 2012 – May 2018 · 6 yrs 2 mos
                      Gold River, CA
                      Championship regatta operations at a world class venue hosting over 30 teams and 5,000                          Promoted
                      attendees.
                                                                                                                                                T
                                                                                                                                                A
         Show 5 more experiences                                                                                                                m


                                                                                                                                                W
                                                                                                                                                B
         Education                                                                                                                              F


                      University of Nevada-Reno                                                                                                 H
                      Bachelor’s Degree, Management Information Systems and Services                                                            H
                      2011 – 2015                                                                                                               E
                      Activities and Societies: Division I Cycling Team




         Licenses & certifications

                      Licensed Referee
                      USRowing
                      Issued Feb 2015 · No Expiration Date                                                     Messaging

https://www.linkedin.com/in/aaron-kudatsky/                                                                                                    2/4
12/6/2020                                       (9) Aaron
                     Case 3:19-cv-07647-WHA Document   85Kudatsky
                                                            Filed| LinkedIn
                                                                    12/07/20 Page 275 of 277
                                                                                                           9             Try Premium Free
                   Search
                                                                                                                            for 1 Month



         Skills

         Database Design


         Business Analysis


         Project Management


                                                           Show more



         Accomplishments

            10    Courses
                  Accounting • Android Systems Development • Business Law • Database Design and Implementation
                   • Finance • Marketing • Organizational Behavior • Project Management • Sports Nutrition • Strategic
                  Management and Policy



             4    Languages
                  American Sign Language • English • Hebrew • Russian



             3    Organizations
                  Pacific Rowing Club • George Pocock Rowing Foundation • Penn A.C. Rowing Association




         Interests
                      Fast Enterprises, LLC                                    Logi Analytics
                      24,202 followers                                         17,239 followers




                      The Reynolds and Reynolds Company                        Albertsons Companies
                      116,021 followers                                        72,235 followers




                      Baker McKenzie                                           Awards Professionals
                      273,472 followers                                        97 members




                                                               See all




                                                                                                          Messaging

https://www.linkedin.com/in/aaron-kudatsky/                                                                                                 3/4
12/6/2020                                       (9) Aaron
                     Case 3:19-cv-07647-WHA Document   85Kudatsky
                                                            Filed| LinkedIn
                                                                    12/07/20 Page 276 of 277
                                                                                9           Try Premium Free
                   Search
                                                                                               for 1 Month




                                                                                Messaging

https://www.linkedin.com/in/aaron-kudatsky/                                                                    4/4
Case 3:19-cv-07647-WHA Document 85 Filed 12/07/20 Page 277 of 277




             EXHIBIT J
